Explanations of vote
We now come to the explanations of vote.
Oral explanations of vote
(IT) Madam President, there is no doubt that this report represents a step forward in the creation of new educational opportunities for young people. It advocates more research, more innovation, more EU 2020 strategy in a context that is becoming increasingly relevant. We need more education at school level, more training, but also more universities, so that we are working together with young people to ensure that the promotion of culture yields added value.
Building educational success is the focus of this report, and it is also the reason why we voted in favour. Greater mobility for young people, a greater capacity to develop opportunities for work, and a labour market that must take into consideration not only young people working in a given context, but all the sectors that provide opportunities for young people to grow.
(SK) Madam President, I supported the European initiative Youth on the Move, the aim of which is to reduce the proportion of students leaving education early from 15% to 10% by 2020, and to increase the proportion of people with a university education from 31% to 40%. For the purposes of comparison, 40% of the population in the US have a university education, and 50% in Japan.
At present, 14.4% of young people in Europe aged 18 to 24 years have less than higher secondary level education, and almost 21% of young people are unemployed. I also support the fact that the Youth on the Move initiative aims to ensure education that will meet the needs of the labour market. It is estimated that by 2020, the proportion of jobs requiring a high qualification will rise from 29% to 35%.
(PL) Madam President, European programmes which support young people call for unqualified support. The people who are the future of our continent are also the most defenceless, are they not? It is we who must ensure that they receive the right education, with access to the benefits of culture and, most of all, the opportunity to learn foreign languages, as well as the opportunity to make a free choice of where they would like to receive their education. Not everyone has the money and the opportunity to be able to arrange this for themselves. The good results achieved in many programmes for helping young people, such as Erasmus and Leonardo da Vinci, show this to be an effective investment. The greatest support is needed by young people living in rural areas, who often do not have the financial means to begin a course of higher education and also do not have the opportunity to find work outside of agriculture in the area where they live.
(FI) Madam President, I wish to say a few words about Mr Zver's excellent Youth on the Move initiative. This is one of the success stories of EU policy. Even the Eurosceptics or those who are critical of it are of the opinion that it is because of these youth mobility programmes that a certain added value has been achieved that benefits everyone. The Bologna Process, the Copenhagen Process and other such initiatives are good examples of this.
Mr Zver's report endorses this trend, one that has already been perceived as a welcome one, and which creates new opportunities and prerequisites for young Europeans studying in the different countries of Europe. It will be a way for us to be able genuinely to exchange best practices. I believe that in the long term, this will constitute one firm basis for economic growth in Europe, but more important than economic growth is to remember that it is via this process that people, young people, can grow as individuals and Europeans.
Madam President, across Europe, we are condemning generations of young people to emigration and poverty. We are condemning generations yet unborn and unbegot to debt - all in order to sustain this conceit of monetary union.
In Ireland, GDP is down 20% from its peak - an almost incredible figure. In Greece, we have riots in protest against the austerity package; and yet we know that it is not going to work.
When the bail-out was agreed a year ago, the idea was that it would be an immediate stop-gap, that it would be a short-term contingent measure, and that by now, Greece would be borrowing cheaply again as the crisis would have passed. We can see that it has failed. However, we are continuing with the same policy in Portugal and in Greece again, rather than admit our mistake.
What a high price we expect our constituents to pay for our conceit!
(LT) Madam President, I am pleased that today, we adopted the motion for a resolution entitled Youth on the Move: a framework for improving Europe's education and training systems, because this resolution provides clear recommendations and key orientations that European Union countries could and should follow in order to improve education and training systems. Nevertheless, I would like to single out a few aspects: firstly, given that the Youth on the Move initiative aims to achieve the principal goal set in the Europe 2020 strategy of reducing the number of people leaving school without qualifications from 15% to 10%, it lacks measures and recommendations oriented towards raising teacher competences, qualifications or professional prestige. We must clearly understand that the teaching profession is the profession that creates the greatest added value for society, and must strive to ensure that teachers in European countries are the best. I very much agree with the call in the document for an all-embracing strategy to be submitted to the Commission, aimed at promoting non-formal education, and I would call for this document's key recommendations to be directly linked to the multiannual financial framework.
(DE) Madam President, today, we have with us the National Executive of the Sudeten German Homeland Association, including the Sudeten German Youth, which is energetically pursuing cross-border collaboration with the Czech Youth. In this regard, this report is of truly inestimable significance, as it covers three points: firstly, the networking of the universities, especially in the Euroregions and border regions; secondly, vocational training - as it is not just academic education that we need; and thirdly, and above all, the question of language skills.
I want to state quite clearly that I love the language of Shakespeare, but I do think it is a pity if our young people converse in but one language. It is precisely the learning of the language of our neighbours and the learning of the smaller languages that we ought to be promoting in particular in this framework. The truth is that you only really get to know the culture of your neighbours when you start to experience day-to-day life in their language. In this connection, we have a lot of work to do, but also major opportunities.
(PL) Madam President, I am extremely pleased that Youth on the Move is an integral part of the Europe 2020 strategy. I am pleased, too, that the report we have voted through today has given attention to the importance of non-formal education, understood as education by participation in youth organisations and non-governmental organisations and by volunteering. I am sure that non-formal education helps young people become active citizens, teaches teamwork, helps develop individual interests and gives them better chances of finding work - and that is something which is very important.
(PL) Madam President, children are our future. They will be part of conscious society in Europe in the future, so it is very important to educate children from an early age. We must instil positive values and the right moral standards into our children from their earliest years. Education should be based on good, solid foundations and be provided by teaching staff with appropriate education and training.
We must strive to achieve equal opportunities, so that all children, regardless of whether they come from urban or rural areas, or from rich or poor families, have access to early learning. In the process of eliminating inequalities, we should pay particular attention to rural communities - where children have much poorer access to educational and cultural facilities.
(FI) Madam President, it is very important to focus on the early years of childhood and early childhood education and care (ECEC). That is why I warmly welcomed Mrs Honeyball's report, for which I myself was shadow rapporteur.
With regard to this excellent report, I would like to make it clear that, hopefully, it is the importance of upbringing rather than education that needs to be emphasised when we are talking about small children. That is because all the essential ingredients of a person's life are established during the first few years, and so it is probably true that if children have a secure basic upbringing, a secure living environment, they will also have the chance to succeed in the future.
We should therefore stress the importance of upbringing rather than education. There will be a time for education later on, but, as has been said, this report reviews different models that exist in Europe, and the basic premise is that we should ensure that, from early childhood, not one single young person is excluded: everyone should have an opportunity to live a good, full life.
Madam President, last summer, I had the pleasure of visiting your constituency, and one day I took my children to the beach. I remember watching my two little girls building a sand castle, oblivious to the incoming tide, so captivated were they with the shells and twigs with which they were decorating their work.
I had not the heart to point out to them that the tide was coming in, and today I felt rather the same way as I read through our voting list. We have these epochal events - this economic crisis on our border, this collapse in our share of world GDP - and here we are talking about early years learning, about our responsibilities to the International Labour Organisation, and about whether Sarajevo should be a European city of culture.
Let me give you the raw and scary statistics: in 1974, the nations of Western Europe accounted for 36% of world GDP; today it is 26%; in 2020 it will be 15%. While we are worrying about early years learning, putting out all our propaganda about drawing Europe together, and producing The Raspberry Ice Cream War, and while our children are being encouraged to read the unintentionally hilarious 'Captain Euro', our part of the world is being overtaken by more virile countries that have learned the benefits of decentralisation and the dispersal of power.
Surely the time is coming when all our pomp of yesterday will be one with Nineveh and Tyre?
(LT) Madam President, I would like to react to the misinformation provided by Mr Tomaševski during the debate this morning. He stated that children from the Polish minority in Lithuania are unable to study in Polish. For your information, Lithuania is home to around 200 000 Lithuanian citizens of Polish descent, and there are 62 schools where teaching is only carried out in Polish and 34 schools with Polish classes. Meanwhile, in Germany, where there are 2 million people of Polish descent, there is not one state school exclusively for Poles. It should be noted that only in Lithuania can citizens of Polish descent obtain an education in Polish from nursery to university. This is unique in the world. Lithuania is home to a subsidiary of Białystok University, the only department of a Polish university outside Poland. In a survey, 42% of representatives of national minorities in Lithuania cited insufficient knowledge of Lithuanian as a disadvantage when competing for jobs. It is strange to hear criticisms of the Lithuanian education law, which mirrors the law in Poland, and I would like to pose a rhetorical question: does Mr Tomaševski feel that national minorities are being abused in Poland too?
(SK) Madam President, I have already spoken in the debate and applauded the fact that Mrs Honeyball has tried to find a compromise across the entire political spectrum.
Despite this, I abstained from the final vote because I think that this report interferes in the affairs of nation states in many points. This can be seen most clearly from the fact that it welcomes the Barcelona objectives, despite the fact that the Barcelona objectives ended in a fiasco precisely because they were mere numbers dictated centrally by the EU to the individual Member States.
In my opinion, we must leave it to the Member States to decide how many pre-school facilities they need, because it is not just a question of numbers, but also a question of quality and the culture of a given country. I very much regret the fact that I was unable to vote for this report, but it fundamentally challenged a belief that is dear to me.
(SK) Madam President, childhood undoubtedly has fundamental significance for the physical, mental and social development of children. We must therefore understand that the return on investments into pre-school education is the guarantee of future growth. Apart from this, many studies have already shown that funding used in this way brings considerable economic and social advantages in the medium and long-term.
The best and most natural way to secure support of this kind is to protect the family as the basic unit of society. Parents are the first and most important teachers of their children, and thus the legal framework should not contain provisions which penalise parents for personally caring for their children, particularly in the early years. This agenda is within the exclusive competence of the Member States. It is more than desirable for the Union, through its coordinating role, to contribute towards improving the situation in the individual Member States.
Madam President, supporters of the common fisheries policy often point out that fish do not recognise national borders. They tend to tell you this as though it is an original insight - oh really, they swim around, well who would have thought it!
Yet the reality is that territorial jurisdiction and property rights are the only secure basis for conservation. If you look at the countries that have pursued successful conservation policies in fisheries - whether it is the Falkland Islands, Iceland, Norway, New Zealand - all of them have done so on the basis of giving skippers a sense of ownership so that they have an incentive to treat fisheries as a renewable resource. It is the basic wisdom of Aristotle that that which nobody owns, nobody will care for.
Unfortunately, the common fisheries policy defines fish stocks as a common resource to which all nations have equal access. Hence, the ecological calamity which has befallen stocks in the North Sea.
One point which is particularly timely is that we have seen in recent years a migration of mackerel from common fisheries policy waters into Iceland territorial waters. That, I am afraid, makes them Icelandic property. There is no point in complaining about this. It is our bad luck and their good luck. It may happen that it comes the other way round in a few years time, then it will be our good luck. In the meantime, the best and surest way to ensure that we treat fish as a supply that is always going to be there is to recognise the ownership rights of the people who have the water under maritime law.
(DE) Madam President, the rising global market prices for oil are not the only cause of the crisis in the fisheries sector, as the fuels are generally already exempt from tax and as the rising global market prices affect every fisherman in the world - in the European Union and beyond. As a second point, the raising of the de minimis thresholds should be seized as an opportunity to also help fishermen to be able to work - and fish - in a more environmentally sound and sustainable way. Thirdly, simply making the fuel cheaper will not achieve this aim. Put simply, I expect the Member States, too, to produce innovative and useful solutions in this regard.
(ES) Firstly, Madam President, I want to convey my support to all the people in Lorca, in the province of Murcia in Spain, to the eight people who died and their families, and to the 250 who were injured in yesterday's earthquake.
I voted in favour of this joint motion for a resolution, not having gone along with my group, due to my concern about the difficult time the sector is experiencing and which has worsened due to the oil price increase.
The EUR 30 000 to EUR 60 000 increase of de minimis aid for companies for a period of only three years can help them in this complicated situation. In addition, I have to say that this increase does not imply any increase in the European Union budgets. Its application must also guarantee environmental and social sustainability, and should not distort competition between Member States.
However, the European Fisheries Fund must continue to support this sector in order to reduce fishermen's dependency on fossil fuels, to make its activity more efficient and provide it with innovative proposals that must give new opportunities to the maritime sector.
(GA) Madam President, I was pleased to support these recommendations.
Fishing - like farming - is a very precarious occupation. It is open to the vagaries of the weather and subject to the quota situation and, of course, the vagaries of stocks and supplies. Now, added to this, we have the sudden increase in oil prices.
Ultimately, the solution will have to come from within the European Union, with it becoming more self-sufficient in terms of more general energy supplies, obviously including renewable energies. However, I also think that we need to look at exploring areas within Europe that have not been explored before because it was not economically viable to do so. Now that is changing. I think if we could increase the supply within Europe, that would automatically bring down world prices and also, of course, make us less dependent on non-democratic regimes for our supply.
(SK) Madam President, I fully agree with the demand for the assessment of the impact of all relevant bills on small and medium-sized enterprises (SMEs) to be performed systematically both at a national and at a European level, because these businesses are the real backbone of the European economy and, as such, provide more than 100 million jobs.
Current practice shows, however, that at a regional and local level, access to financial support for the initial stages of innovation and for supporting start-ups and small innovative companies is still very inadequate and patchy in the EU.
This heterogeneity is also confirmed by the finding that 75% of the overall EUR 21 billion assigned for financial support was made fully available through the intermediary banks, which was drawn on by just 50 000 out of the total of 23 million SMEs.
Madam President, Fine Gael members have asked me to speak on behalf of all four of us in the EPP on this issue.
We strongly support the main thrust of any provision such as this to support small and medium-sized enterprises (SMEs). We know the importance of SMEs to the Irish economy and to the European economy. However, we do not see the case for including reference to the CCCTB in this report. It appears to me that we buy into the propaganda of whatever the flavour of the day happens to be. Currently in Germany, for example, they say they are having second thoughts about this whole CCCTB.
So let us assist SMEs, but let us not insert particular propaganda into provisions of this kind. There is a case for and against CCCTB. Let us not put ideology in the place of assistance. We should give every possible assistance to SMEs, but it is not necessary constantly to introduce these terms.
We voted against CCCTB, but we did not vote against the entire report because we did not want to retard the sort of support that is needed for SMEs, and I am glad of the opportunity to put that on record.
Mr Mitchell, I am going to ask you a question. Could you tell us what those initials stand for?
Madam President, I am glad you said that. I thought you were going to ask me whether I was speaking in Lithuanian at the beginning! CCCTB stands for common consolidated corporation tax base.
I felt sure that our visitors would appreciate knowing what we were talking about.
(Applause)
Madam President, I just wanted to ask whether something could be called an ideology just because it is not liked in Ireland.
Madam President, this is not a question of what is liked or not liked in Ireland. We are Members of the European Parliament, and we will put our views forward. We will not be told what to do by any representatives of any other Member State. We are not obliged in this country to do what is liked in other Member States. Every Member State sends its parliamentarians here for them to put their views forward. Our views are that the case for the CCCTB, which is currently being denigrated in Berlin, is the sort of propaganda that came off the top of somebody's head. The case for it has not been proven. There is a case for and against this, and we should not be bludgeoned into this by any flavour-of-the-day political correctness.
This item concerns explanations of vote.
(FI) Madam President, as far as common corporate tax is concerned, it would be a very challenging prospect for the European Union, because its 27 Member States are all very different. Their economic structures are very different, though of course, as we are in the Single Market, it is very important to ensure that small and mediumsized enterprises, which actually make up the backbone of the European economy, have fairly equal opportunities for competition.
At present, that is not the case, and in that sense it is very important that a review of SMEs is now conducted. Being from Finland, for example, I realise very clearly that Finnish companies are a very long way from the heart of the internal market and, for that reason, logistical costs - transport costs - push up the prices of products considerably. We therefore need different systems of compensation via taxation even within the European Union, but also in other ways, so that the competition situation might be fairer for everyone.
It is very important that a report such as this one has been produced and that we should also aim to consider companies in remote areas in the north, for them to be able to compete on an equal footing with other European companies.
(GA) Madam President, firstly, I agree with what my leader, Gay Mitchell, said about the CCCTB and I voted accordingly. However, I want to focus on another point.
The point I want to mention is that it was notable that it took an oral amendment to raise the issue of counterfeiting with regard to this individual proposal. That is unfortunate, because counterfeited goods are doing huge damage to businesses right across Europe and this has not been highlighted or tackled enough.
Many of these goods come from third countries and are facilitated by the governments of those countries, which give safe haven to goods coming to Europe. We need to name and shame and take action against those countries because they are having a terrible effect on legitimate businesses within Europe. It is time that we said: No more!
(PL) Madam President, more rapid development, efficiency, including cost-efficiency, and greater competitiveness are the best means for tackling economic problems. To achieve these objectives, we need to work together for innovation. Something which is very important, here, is the emphasis given to citizens' creativeness, for example, by making room for employees to suggest how to improve work processes. Another factor which drives innovation is consumption, and a specific example of the way in which citizens' creativeness can be combined with the desire to use modern technologies are the iPhone applications being developed by European consumers.
Strengthening the knowledge base by bringing together businesses, knowledge institutions and the citizens themselves is an important factor in achieving the goals of the Innovation Union. In this respect, it will be essential to achieve the full engagement of public and local authorities. A fundamental objective of innovation is to maintain a high level of prosperity in Europe. I hope the joining of forces which has been proposed will contribute to support for the process of innovation and help bring about economic stabilisation. Hence, I support the report.
(DE) Madam President, unfortunately, I never had an opportunity to speak in the debate yesterday, although I was present. I would like, however, to give my backing, in particular, to those speakers who stressed that innovation and research should and must take place in the agricultural sector, too. Agriculture is no 'old economy' - it is modern and it is also an environment where activity, research and innovation take place.
European agriculture faces at least three major challenges; namely, ensuring the feeding of the population, sustaining the environment and producing energy. These at times widely divergent aims require systematic scientific permeation both now and in the future.
(PL) Madam President, I endorsed the report on Innovation Union. Innovation is, of course, crucial for Europe's development. However, in my opinion, something which is absolutely fundamental is support for innovation in the small and medium-sized enterprise sector in particular, especially in the European Union's new Member States, which, in this respect, are some way behind. Indeed, it is events in this sector - as would appear from numerous analyses - which will decide if the European economy of the future will be competitive in relation to other major world economies.
It should be remembered - as is shown by research conducted by accountancy firm Ernst & Young - that three quarters of applications submitted by small enterprises in Europe for research subsidies and the purchase of new technologies are, unfortunately, rejected by the banks. Funding is a serious problem, so we should persuade individual Member States to support small and medium-sized enterprises in this area. Without this support, they will not cope with the growing competition in the world economy.
(PL) Madam President, I endorsed the interesting and comprehensive report on transforming Europe for a post-crisis world. I did so in the hope that the course of action proposed in the report will reduce the growing disproportions in development between the different EU Member States and slow down the 'brain drain', which the report calls - too politely, in my opinion - intellectual mobility. Therefore, to secure the sustainable development of Europe, we must allocate increased funds to the development of innovation and to research projects in the EU's new Member States.
We should encourage governments that as well as increasing budgetary means allocated each year to research, they should establish a percentage of their budget as a minimum threshold which must be used on research and development-type projects. However, the amount spent on research and development should not in any way reduce future budgetary plans for the European Union's current priorities, such as the common agricultural policy or cohesion policy, because they are fulfilling their role well.
(SV) Madam President, despite the fact that innovations are so incredibly important for economic and social development in Europe, up to now, the EU has not had any collective regulations on innovations. The fact that this proposal has been tabled by the Commission and Commissioner Geoghegan-Quinn is therefore extremely important.
When we now lay down the rules that are to apply, we must try very hard, in this document and in the Innovation Union, to simplify and remove any unnecessary bureaucracy. Simplifying the rules is extremely important, because every researcher, every industry and every small business brings this up as the greatest barrier to using EU funds and working together in a focused way to improve the situation for innovations in Europe.
We also need to ensure that we have much more effective management. We need to focus on the really big projects instead of spreading the money over a large number of different areas, as we do in all other contexts. Finally, the Innovation Union can be a really good tool in our work to solve climate issues. Thank you.
(FI) Madam President, the everyday life of the domestic worker is often uncertain, undervalued and unofficial. They are treated unequally, unfairly and poorly.
In Europe, domestic workers are generally migrant workers, a large number of whom have arrived in the country illegally. They no not appear in any registers, they are at risk of being exploited, and they are at the mercy of their employers. The ILO convention on domestic workers and the common rules that would apply are a primary means of ensuring that the human rights of domestic workers and their employment and social rights are respected, supervised and developed.
It would be naïve to say that there were no illegal domestic workers in Europe. This is a kind of modern day slavery. These workers, who are frequently women, are the most vulnerable of all. They do not dare to complain about the fact that they are treated badly or about violence or sexual exploitation. The exploitation does not just apply to those from outside the EU: we are also exploiting our own citizens. Improving the situation of domestic workers should be a priority for the Europe 2020 strategy.
(DE) Madam President, I will set out my views on domestic employment. First of all, I agree with those who say that those employed in this sector - and they are mostly women, of course - are entitled to fair pay and fair social services. I also very much agree with those who say that, in this sector in particular, many unbelievable things happen and there is much injustice.
I do ask, however, that attention be paid to red tape when implementing justified demands. In Germany, for example, the reality is that I, as someone who is covered by this legislation given my employment of domestic staff, need to call on the assistance of a tax advisor quite simply because there is so much red tape and the statutory stipulations are so complicated. This takes its toll on the nerves, takes time and costs money. Those who eschew the red tape mostly then pay their staff cash, thereby contributing - sometimes inadvertently - to illegal employment. That is why I am calling for attention to be paid to the amount of red tape involved.
(DE) Madam President, as a skilled farmer, I would like to add another couple of comments about these issues. The first is that it is right that it must be our aim to reduce the use of antibiotics in livestock production, in particular. 'As little as possible' should be the cornerstone of our action in this regard. My second point is that we need an analysis of the status quo, in other words, an analysis of the data covering what is actually happening on the ground in the Member States of the European Union. Obviously, all Member States need to take part in such an analysis. My third point is that we need further scientific studies in order to analyse the dangers and also in order to be able to counter those dangers effectively. Fourthly, what we do not need is ideological bogeymen. Ideology cannot replace science.
(FI) Madam President, this report is worthy of our support. It is with good reason that Europe has been regarded as an economic giant: it could also equally be a cultural giant.
In all its cultural diversity, the EU is a coherent yet varied community of values. In international policy, culture is of major importance. It is a human right and each person and nation has a right to enjoy it. Culture is also linked to human wellbeing and coping generally.
Cultural policy also allows the EU to connect with other countries with which no other form of partnership has been agreed on. Support for the cultural dimension in those countries in North Africa which are now building a new, more democratic society is also especially important. Bilateral development and trade agreements should always require not just elements of social responsibility but also cultural elements. There should even be cultural experts associated with the European External Action Service, so that culture can be made part of the EU's foreign policy in a way that is more coherent and systematic.
(PL) Madam President, the cultural heritage of European countries is, in itself, something of value. Although there are many cultural differences between them, the Member States have already made a good name for themselves in the world, one which attracts the citizens of other countries who would like to draw on these cultural resources. The European Union's political and economic position can be strengthened by promoting the Union's identity and cultural value.
An important role in the area of culture is being played by new technologies, which also enable people to exercise fundamental human rights. Particularly in countries which are in the grip of censorship, the activity of citizens and access to information are maintained by the instrumentality of the Internet. The Union must, therefore, support freedom of the Internet in the world arena and make significant contributions to the development of culture and the awareness of people in closed societies. In addition, the young generation needs a consistent strategy on mobility for increasing development in the area of science and culture. I support measures for cultural diplomacy, which can also be helped by the work of parliamentary delegations. This is why I endorsed the report.
(PL) Madam President, the declarations and remarks contained in the report are exceptionally valuable and appropriate. In particular, I would like to refer, here, to the statements which point out that the European Union is obliged to take action throughout the world to promote respect for freedom of expression, freedom of the press and freedom of access to audiovisual media. Also very appropriate is the call for the European Commission to promote Internet freedom globally, in view of the threats to this freedom of which we increasingly read and hear.
Although I am pleased to note that we are calling for values which we Europeans consider to be fundamental, I also admit that it was with a certain sadness that I endorsed this report. I am aware that we sometimes call for these fundamental values to be upheld in other parts of the world, but forget that they are also being violated in some of the European Union's Member States. An example of this is what is happening in Poland in relation to journalists who are critical of the government. They are being removed from public media en masse, and representatives of the government are trying to close down the independent, privately-owned daily newspaper Rzeczpospolita, which is the second largest quality daily in Poland and which is critical, incidentally, of the government's position. While we are dealing with the matters raised in the report, this, too, should be opposed.
(FI) Madam President, it is very important that the cultural dimension is also included in the debate on foreign policy.
I think that we have reached this conclusion because, with the current turmoil in the Middle East, it has been realised that we had forgotten all about the cultural dimension for decades: for example, in the European Union's relations with Syria. Since 1963, Syria has been under emergency law, which has allowed the execution of people without trial, but few European delegations, the EU delegation for example, have raised the issue. Trade and finance have taken priority over human rights.
Just as Mr Repo said just now, human rights are also a crucial part of the cultural dimension when we speak of the European Union. This is important to remember. Human rights, democracy, this hard core: this is what we must promote more vigorously in European foreign policy, instead of looking at things purely from the perspective of the economy.
(PL) Madam President, I endorsed the interesting report on the cultural dimensions of the EU's external actions. How can one not be in favour of these statements on action which the EU is taking throughout the world to promote respect for freedom of expression, freedom of the press, freedom of access to audiovisual media and so on?
However, I have the impression that we care too much about the situation outside the Union and care too little about standards inside the Union, for example, in Poland, because it is in Poland that after the current governing coalition gained control of the public media, it began to dismiss large numbers of journalists and close down their programmes, all of which had one thing in common - criticism of the current situation. So, for example, such people as Jacek Sobala, Anita Gargas, Jacek Karnowski and Wojciech Leszczyński have lost their jobs. Journalists such as Joanna Lichocka, Tomasz Sakiewicz, Rafał Ziemkiewicz, Jan Pospieszalski, Grzegorz Górny, Tomasz Terlikowski, Bronisław Wildstein and Wojciech Cejrowski have lost their programmes - and these are just some examples among many others. The gagging of free speech in Poland is a disgrace to the entire European Union.
(FI) Madam President, first of all, concerning Mrs Sanchez-Schmid's report, I wish to say that it is extremely important that we in the European Union acknowledge the impact that creative industry and culture also has on economic growth in the European Union. It is very significant: 2.6% of EU GDP comes specifically from creative industries, and they employ 3.1% of the EU's workforce. You could therefore say that over the last few years, even decades, it has been a growth industry, and it will continue to be one in the future too.
When we speak of the cultural dimension, it is also important to remember that it is something other than just economic growth. It is also growth for humanity, and this should never be forgotten when speaking about culture. In this respect, the impact of culture should not be measured in terms of growth in GDP: we must also appreciate the fact that a person does not just generate growth in GDP by participating in the rat race, but by living a unique life of human values, and it is to that end that we must create the right conditions and circumstances. We, as members of the European Union, should remember this because, all too often, the Union presents us with a narrow picture of itself, as little more than a system of bodies of economic cooperation, and we forget the wider picture.
With respect to Sarajevo as Capital of Culture for 2014, I would like to say that I hope that this project goes ahead. For us on the Committee on Culture and Education, it has been an idea and project that we have all shared, as 2014 will mark the hundredth anniversary of the outbreak of the First World War, which began with an incident in that very city. It symbolises the developments that have taken place in Europe. We want to show that 2014 is the year that would mark the start of a long period of peace, or would continue the long period of peace that has already started. The Baltic countries should also, however, participate more robustly in this peace and stability development. It would certainly have greater significance for a wider Europe.
(FI) Madam President, with respect to Sarajevo as Capital of Culture for 2014, I would like to say that I hope that this project goes ahead. For us on the Committee on Culture and Education, it has been an idea and project that we have all shared, as 2014 will mark the hundredth anniversary of the outbreak of the First World War, which began with an incident in that very city. In a way, it symbolises the developments that have taken place in Europe. We want to show that 2014 is the year that would mark the start of a long period of peace, or would continue the long period of peace that has already started. The Baltic countries should also, however, participate more robustly in this peace and stability development. It would certainly have greater significance for a wider Europe.
Written explanations of vote
I am voting for this proposal as this initiative aims to achieve the major objectives of the Europe 2020 strategy of reducing school drop-out rates from 15% to 10% and of increasing the percentage of people with tertiary education from 31% to 40% by 2020. The 'Youth on the Move' initiative also focuses on promoting learning mobility, with it also being essential to ensure that the education they are receiving is compatible with the needs of the labour market to equip them with the skills and knowledge they will need. Mobility is important to learn about other cultures, but also to better understand one's own. Less than one third of the EU's population has a higher education degree, compared with over 40% in the United States and over 50% in Japan, so Europe must increase these numbers in order to be able to make itself more competitive in an ever-increasing global economy.
Recent years have seen the European Union become increasingly focused on creating a knowledge-based society that is able to compete with all other economies on a global scale. With its Youth on the Move initiative, the EU 2020 strategy has given young people a key role, with the aim of meeting the five main targets by 2020: employment, research and innovation, climate and energy, education and reduction of poverty. These targets are ambitious, given that the current situation is so unstable and forces young people to live in a perpetual state of uncertainty, far removed from the encouraging prospect of a stable job in the future and of their place in society. It will be impossible to consolidate the spirit of European citizenship, and to unlock the potential that young people represent, unless the tools available offer the resources that are needed for things to work well.
Member States should refrain from adopting austerity measures that involve making cuts to the educational system and employment. Instead, they should focus on establishing platforms that involve both employers and workers, universities, businesses and local and regional organisations, in order to offer opportunities in the educational and professional training sector, and to ensure that there is good mobility and that qualifications are recognised.
I voted in favour of this report. Young people have suffered particularly badly from the crisis, and the average youth unemployment rate in the EU is over 20%, twice the average for adults, while in some Member States, it exceeds 40%. Owing to the economic crisis, Member States are cutting investment in education and training, directly affecting young people's future prospects and the future of the EU. Investing in education is, without doubt, essential for sustainable growth and development and, even in times of economic crisis, financing youth programmes and education should not be regarded as a cost to be met now, but rather as an investment in the future of Europe. I feel that the Youth on the Move initiative provided for in the Europe 2020 strategy can contribute towards strengthening the existing education, mobility and employment programmes for young people and encouraging Member States to achieve the targets of the EU 2020 strategy.
I voted for the Zver report. At the moment, too many young people are failing to utilise fully their potential in education and vocational training. These problems require harmonised action at EU level so that young people are better prepared for the labour market. We need policies which will cover the steps that young people have to take when making the transition from education to employment. I feel that it is vital for young people and the various youth organisations to be involved in the decision-making process. This will help reinforce their sense of belonging and of making an active contribution to a youth strategy. The key objective of the 'Youth on the Move' initiative must be to increase European cohesion. The EU must deploy its own financial instruments to help young people, by using the European Investment Bank and European Investment Fund more effectively.
The Youth on the Move initiative is part of the Europe 2020 strategy. It introduces 28 measures aimed at better adapting teaching and training systems to the needs of young people, encouraging them to make use of EU aid to study or take part in a training course in another country. This initiative aims to increase youth mobility by aiming to ensure that all young people in the EU have the opportunity to study abroad by 2020.
This report, which merited my vote in favour, warns of a series of situations worthy of particular attention. In order to avoid this initiative existing simply as a concept, it is necessary that the Member States commit to it both in terms of financial support and its implementation, and it is also important that an EU budget is adopted for it.
It is essential to overcome practical barriers and obstacles to mobility, and additional mechanisms should be put in place to ensure that people with disabilities are provided with the same opportunities as anyone else. The mobility of students in secondary education is no less important, and programmes such as Comenius should be better promoted in the Member States.
Although the European youth unemployment figures are extremely worrying - in January 2011, the unemployment rate among under-25s in the EU rose to 20.6% - the report on the 2020 strategy's flagship initiative, 'Youth on the Move', calls on Member States to increase their investment in education, training and mobility. Policies relating to young people, whether they concern early, continuing or vocational education and training, must be seen as an investment, not a cost. Putting the emphasis on human capital is essential for the future of our European societies. Highlighting the synergies between the different agents involved, developing young people's independence, taking action to stop young people leaving education early, reasserting the importance of vocational training and apprenticeships, adopting a binding European quality framework for training schemes: these are the kinds of good ideas that it is important for us to air now at national level. This is because the success of the 2020 strategy will depend on the initiative and the political will of the States responsible for implementing it, as these policies largely remain within national competences.
Youth on the Move (YoM) is one of the flagship initiatives of the Europe 2020 strategy for the promotion of smart, sustainable and inclusive economic growth. YoM outlines key courses of action for increasing young people's education and training by means of mobility, and thus for facilitating their entry into the labour market. According to recent figures, 14.4% of young Europeans aged between 18 and 24 years dropped out of school before completing their secondary education, and less than one third of the European Union's population have a higher education qualification, compared with around 40% in the United States and 50% in Japan. It is essential that young people are able to develop the skills and abilities that will enable them to enter the labour market and to make an active contribution to the Union's growth
I therefore wholeheartedly endorse and encourage the initiative that aims to reduce the school drop-out rate to 10%, and to increase the percentage of people with post-secondary education from 31% to 40% by 2020. Lastly, I believe that high quality education and training are indispensable for meeting the demands of the modern labour market.
I supported this report because of the need to promote a framework for the improvement of education and training systems in Europe. The Youth on the Move initiative has to be a political initiative to promote education, mobility and employment programmes for today's youth and as an incentive for Member States to attain the aims of the Europe 2020 strategy.
I applaud the rapporteur's vision regarding the investment that needs to be made in the future of young Europeans. Learning mobility, as well as improving European students' chances of finding a first job, promotes increased European identity and citizenship, and consequently increases young people's involvement in the Union's democratic processes. That said, I support the efforts towards guaranteeing the quality and accessibility of learning mobility, and I would highlight the rapporteur's mention of the importance of encouraging more Member States to sign up to the Commission's Quality Charter for Mobility.
in writing. - Youth on the Move is a fantastic initiative, and I strongly support the group in giving it my full support.
The report refers to the 'Youth on the Move' programme, which allows young people and youth organisations to do more at European level (seminars, meetings, trips) and to take an active part in debates on policies relating to young people, with financial assistance from the EU. The positive points in the report include frequent references to the importance of access to education, opposition to cutbacks in spending on education and training and a call for increased funding for them so that, all other things being equal, everyone will be able to take part in this programme. It also gives young people from neighbouring countries the opportunity to take part and highlights the need to oppose discrimination in the workplace. Huge importance is attached to a pragmatic system of internships which will allow everyone to earn a decent wage and access social insurance, so that they do not replace real jobs. However, as there are certain points in the report which are typical of the Bologna policy on education, to which I am opposed, in that it refers to the need to formulate programmes in keeping with the 'needs of the market', which I consider may jeopardise the nature of the programme, I abstained.
Young people are currently one of the groups hit hardest by the global economic and financial crisis. The EU and the Member States have an obligation to support specific, effective measures that enable the transition to be made to the labour market, through better education, training and mobility. The Youth on the Move initiative is in response to this very aspiration, offering answers to the challenges faced by young people and helping them to be successful in the knowledge economy.
In the face of unacceptable youth unemployment figures, I believe that the quality of education and training, adequate integration into the labour market, and a strong commitment to youth mobility, are key to exploiting the potential of all young people and to achieving the goals of the Europe 2020 strategy.
Moreover, although this initiative focuses on employment as the end result, it does not ignore issues linked to education, to youth participation, to active citizenship, to mobility, to language learning and to a whole series of skills that are essential to the area of non-formal education today.
I am voting for the tabled report, and I call for robust financing for the initiative, which is indispensable to sustainable growth.
The 'Youth on the Move' initiative is an important point of reference for young European citizens. In financial terms first and foremost, as it represents another boost to European projects for the mobility of young students and improves European schools, stimulating research and debate about the significance of a united Europe and showing what it can offer. The contribution of 'Youth on the Move' to the debate on the definition of a European cultural model is no less important. Cooperation between the various institutes and learning in the various disciplines, which are taught differently in the various countries depending also on the political awareness of the ruling classes, also represents a key contribution to the definition of a European identity. We must ensure that through our young people, these identities are truly European and not allow the only educational model for our young people in the future to be the American one, although this has, of course, been an important point of reference until now. The European Union has all the tools it requires for offering the world its values and ideas of how it wants and will want its children to grow up.
Young people are, to a large extent, characterised by their dynamism, by their enormous generosity, and by an enormous capacity for learning and assimilation. A Europe with a future, and one aiming to be increasingly competitive and dynamic, needs this important capital. The 'Youth on the Move' programme included in the Europe 2020 strategy is therefore an important collection of programmes to support the youngest people, with objectives that are ambitious but very clear, in which I see myself and in which I hope the people at whom it is aimed will participate significantly. This initiative advocates the need to give more young people improved access to the labour market, which is a very relevant goal given the level that youth unemployment is reaching in a number of Member States. I would also stress the attention given to the importance of mobility of young Europeans, during both their education and their working lives. This education in a variety of cultures and places will provide an education that is more complete and richer, whilst contributing to building a real feeling of 'European ownership', which will help to cement the concept of European citizenship included in the Treaties. To support and strengthen these measures, I am voting for this report.
Student mobility programmes such as Erasmus, Erasmus Mundus and Comenius are attracting more and more candidates. However, there are still practical obstacles to mobility, especially for obtaining visas and medical papers in different languages, for transferring grants abroad, and for the recognition of qualifications gained in another Member State. In 2004, when the Erasmus Mundus exchange programme was launched, with the help of a large majority in this Parliament, I got the European Commission to agree to take the necessary measures to ensure quality in this programme. A 'European Quality Charter for Mobility' was even created. Only, seven years later, the same obstacles are still there. That is why the European Parliament has wanted to reiterate how much increased investments in education and training are needed. The opening of European mobility programmes to all young people, irrespective of their course or social background, is crucial in order to give them better access to the labour market. It is time for the Member States to genuinely commit in order to guarantee high quality training for all young Europeans.
Since young people are the future of Europe, and since it would be irresponsible not to make them a priority when they are experiencing an unemployment rate of around 20%, I enthusiastically supported the Zver report on improving education and training systems in Europe. For a number of students, confronted with ever higher demands on the part of employers, entering the labour market is often a genuine ordeal. That is why the European Parliament has very warmly welcomed the proposals in the 'Youth on the Move' report: increasing investment in higher education, developing international mobility programmes, recognising informally acquired competences, combating early school-leaving and supporting young people in entering the labour market.
Commitment to education and training to improve young Europeans' qualifications is a key objective of the Europe 2020 strategy, and an instrument that I consider essential to combating unemployment and encouraging entrepreneurship. I therefore welcome the Youth on the Move initiative, in particular, its aspect of supporting and encouraging student mobility, and of recognising qualifications, as well as the importance ascribed to non-formal and informal education, which are often as important as formal learning or even more so.
If Europe wants to successfully achieve the ambitious objectives of the Europe 2020 strategy, which place particular stress on innovation, research and training, it will have to invest in better qualified young people, opting for forms of education that are more geared towards future incorporation into the labour market and paying particular attention to knowledge that really prepares young people for the future.
This report is on the 'Youth on the Move' initiative, which will eventually be, it is hoped, a framework for improving education and training systems. This is one of the seven flagship initiatives of the Europe 2020 strategy, whose interlinked priorities are smart, sustainable and inclusive growth. This initiative comprises 28 key actions and concrete measures to increase the education and training of young people through mobility and employability, working towards the objectives of the Europe 2020 strategy to reduce the school drop-out rate to below 10%, to increase the level of tertiary education from 31% to 40% by 2020, and to reduce unemployment - youth unemployment in particular - that is currently at around 21%. Therefore, and as I am an advocate of the youth training scheme 'Your first EURES job', I could not agree more with the proposals outlined in the report, and I voted for it, aware that the EU should continue, and strengthen, all measures in support of our young people. That is the only way we will achieve a Europe that is stronger and more founded on solidarity and inclusiveness.
The subject matter of this report and its scope mean that it inevitably ends up tackling important issues, in some cases correctly, in others, incorrectly or very insufficiently; it is contradictory in some places.
It mentions, specifically in the recitals, important issues like the decline of public investment in higher education, the increase in fees and the consequent widening social gap, but this issue is not properly taken up in the body of the resolution. It also mentions the problems many young people have in taking part in mobility programmes for financial reasons, the problem of high drop-out rates from school, and of unemployment and insecure jobs amongst young people.
This makes its contradictions more obvious: by endorsing the objectives of the so-called Europe 2020 strategy, it ends up advocating the path that leads to the problems it identifies, of unsecure jobs and unemployment for young people. On the one hand, it advocates the end of discrimination against young people in the workplace. On the other hand, its mention of work experience placements implicitly opens the door to a different status for these workers, and it is wrong as regards 'protection arrangements for atypical and insecure jobs'.
For these reasons, we abstained from the final vote.
It is not enough to express interesting principles if you do not take reality into account. A quality education from the earliest years of life is necessary to ensure the development of the human being and of societies. However, funds for quality public education are increasingly short, and students are faced with a lack of grants, unemployed families and dropping out of their studies, as is happening in Portugal with the restrictive policies that are being practised.
The reality, then, is a sharp divestment in these areas. In the name of the crisis, there is a retreat of the state that, here too, threatens its social role and has the result of exacerbating inequalities in access to education, to knowledge and to culture. The result is the multiplication and deepening of social inequalities.
The reality in Member States such as Portugal is the closure of thousands of schools, increasing youth unemployment and reducing the job security of thousands of teachers, as well as the chronic underfunding of the state higher education system and the increased cost of attending it. The reality is that budgets for culture are being slashed to penury levels.
The most serious aspect of all this is that the situation will be exacerbated if the aggressive programme of intervention drawn up by the International Monetary Fund (IMF), the European Central Bank (ECB) and European Commission is implemented.
The Youth on the Move programme is an initiative that is central to the EU 2020 strategy. The aims of the Youth on the Move programme are to encourage higher education in the Union, to improve the quality of education and training, and to promote student mobility by improving the effectiveness of existing European programmes.
This report adds a key element to a European policy that must aim to provide young Europeans with the tools to be more competitive on a labour market that has become increasingly globalised. Focusing on student mobility has to be the first step in giving more employment opportunities to our young people. Unfortunately, the figures on youth employment in many Member States must be a cause for concern and reflection. Supporting young people by encouraging dialogue between the European institutions and youth organisations is a good start, but it cannot be considered the ultimate aim. We should be able to listen to them and to give them credibility and trust. Only this way will we be able to create a Europe which the new generations will see as an opportunity and not as a millstone.
in writing. - I voted for the Zver report. In order for the EU 2020 'Youth on the Move' (YoM) flagship initiative to be successful, EU Institutions must create a pragmatic, comprehensive and wide-ranging policy supported by all Member States which focuses on connecting the areas of vocational education, professional qualifications, lifelong learning and apprenticeship to the labour market so as to ensure that each Member State will truly take ownership of the EU's education system. YoM is about making the transition from learning and training into the labour market easier for Europe's young people. One of the goals of this policy initiative is to reduce the number of early school leavers and increase the proportion of people with tertiary education qualifications, the reason being that early school leaving runs counter to the dynamics and needs of the labour market and is also in direct conflict with Europe's economic and social sustainability in general. Consequently, all labour market players, including those from the professional sectors, businesses, trade unions, ministries and public employment services, should engage in a structured dialogue on how to guarantee professional integration of the young, promote formal/informal training and ultimately develop an education system in the EU which is able to provide career security for our young people.
This report once again shows how important it is for European development to promote the mobility of our young people in all fields. The alignment of study programmes and corresponding mutual recognition must be achieved in all areas of training and education, in particular, in manual trades, where there is a lot of ground to make up.
There should also be more checking by the competent educational authorities in the countries concerned of whether additional barriers need to be removed where these have been built up at the administration level or at the level of the trade associations.
Mobility on the part of apprentices also leads to better recognition of many trades and impedes social dumping, as there is a progressive scale that means that, for the same level of training, the same pay is awarded.
Popular common sense says that 'travel broadens the mind'. It is from this perspective that I support the idea, defended in the Zver report, that the funding of young people's education and mobility is an investment in Europe's future, not an additional burden on the budget, this despite the current difficult economic situation. What is more, someone's social background or financial situation should not restrict their accessing the opportunities of travelling abroad. Similarly, disability should not be an obstacle either, and that is why additional funding should be set aside for young people with disabilities. Finally, legally binding rights should be established in order to prevent the casual jobs and exploitation to which young trainees could fall victim.
I voted in favour of this document because it recognises that it is essential to overcome practical obstacles and barriers to mobility and further promote recognition of time spent abroad and of qualifications from other EU countries. Moreover, it acknowledges that people with disabilities face even more barriers to mobility than those who are not disabled and additional mechanisms should be put in place to ensure they are provided with the same opportunities as anyone else. Furthermore, students with families (e.g. with children) should also be afforded additional support to overcome the unique challenges they will face in participating in educational mobility. Quality mobility is key to achieving intercultural learning, personal development and multilingualism for young people. The focus is on employment as an end result and, indeed, employment is a problem of education, but also of youth participation and active citizenship. Therefore, the existing programmes should continue to focus on active citizenship and the development of key competences, non-formal education and the promotion of European civil society. In order to avoid this new strategy from simply existing as a concept, it is essential that the Member States commit to it both in terms of financial support and its national implementation in their respective countries, and that an EU budget is adopted for it. Member States should see this as a long-term investment, not only in young people's education, but in the future prosperity of their individual countries and of the EU as a whole.
My support for the 'Youth on the Move' programme goes without saying and is based on principle. However, we have tried to suggest additions to the Commission's proposal, which we regarded as necessary.
Indeed, in the report adopted without any problem in the Committee on Culture and Education and during the European Parliament plenary session, we stressed how important it is for Member States to be involved in the implementation process and to be monitored by the European Commission.
We also called for successful programmes, such as Lifelong Learning, to receive more funding in the new multiannual financial framework, and for better coordination between programmes.
The appropriate attention should be focused on young people, who are at the heart of this umbrella programme, and jobs and opportunities for affirmation should be created for them because they are the European citizens on whom we will be depending in the future.
In a Europe that looks to the future, thinking about young people must be a priority. Allowing them to follow the most suitable educational pathway, to make it easy for them to learn foreign languages, to approach the world of work equipped with the appropriate skills, or perhaps to enter a new educational or working environment, means building a future for all the countries of the European Union through the energies of university students and young workers, who come together in the same economic and cultural melting pot. Today, more than ever, I believe in one Europe - a hotbed of ideas and projects - which is why I voted in favour of the report by Mr Zver. In terms of the EU 2020 strategy, creating a network of knowledge and opportunities, not just for young people but also for teachers and for all those who work in education and training, means supplying oxygen to those energies that we must unleash, using the mobility of our young people, who must learn to live in the Europe of the future.
in writing. - (FR) I voted in favour of Milan Zver's report 'Youth on the Move - a framework for improving Europe's education and training systems'. Throughout this report, I think that it is important to support the various programmes that have been introduced at European level to facilitate youth mobility, which are beneficial both in terms of acquiring new knowledge and competences and in terms of developing a genuine European citizenship. At European level, it is important that, beyond 2013, we increase the credits allocated to European mobility programmes, such as Erasmus and Leonardo da Vinci, and make them permanent so more young people can benefit from them - not just students, but also trainees, young professionals and young farmers. I also think that it is necessary to move towards greater recognition of qualifications obtained through all the various types of apprenticeship, non-formal or informal, given the competences that can be acquired in this way. Finally, I want to stress that one of the key ways of combating youth unemployment is to keep adapting educational and vocational training systems to the constantly evolving needs of the labour market.
The question of education and training systems is currently taking on a completely different and a new significance than was the case, for example, a decade or more ago. In different parts of Europe, we are faced with levels of education which are not the same, so the need to improve the situation in this area seems beyond question. It is important that young people have the chance to play an active role in the world of work, and also in civil society in its broadest sense. I myself am strongly involved in and support work related both to Youth in Action and the European Voluntary Service, which is one of the five operational actions of 'Youth in Action'. Therefore, I think it is important for the European Parliament to be able to continue to support similar measures.
At the present time, we must not forget young people. They should be given the chance to develop and they should be helped, so that they can acquire new skills in an economy which is becoming increasingly international. Youth on the Move is not only an opportunity for young people to become active and to get into work, but is, above all, a way for them to overcome their own limitations and weaknesses, and is a chance to develop. This is why I endorsed Mr Zver's report. Thank you.
in writing. - I voted for this report. Youth on the Move (YoM) is one of seven flagship initiatives contained in the Commission's Europe 2020 strategy to promote smart, sustainable and inclusive economic growth. YoM comprises 28 key actions and concrete measures to increase the education and training of young people through mobility and ease their transition from education into the labour market. This is particularly important today as young people, being one of the social groups hit hardest by the global financial crisis and simultaneously having had the smallest role in causing it, must be supported in entering the labour market in order to secure their own futures, as well as to bolster the economy. Young people are tomorrow's decision makers, and it is vital that they are able to develop the competences, skills and knowledge today that will allow them actively to contribute to the growth and sustained future of the European Union over the coming years and achieve the goals set out in the EU's growth strategy.
In the context of the Europe 2020 strategy, young people's knowledge and skills are essential if the objectives of smart, inclusive and sustainable growth are to be achieved. As such, youth has a key role to play in achieving the five EU headline targets for 2020: employment, research and innovation, climate and energy, education, and the fight against poverty. The 'Youth on the Move' flagship initiative of the Europe 2020 strategy aims to enhance the attractiveness of higher education in Europe, the overall quality of all levels of education and training and student and worker mobility through the more effective use of existing European programmes. It is therefore essential to vote for this initiative, so that in the future, we will have young people who are increasingly qualified and prepared to realise the objectives of the Europe 2020 strategy.
The 'Youth on the Move' initiative emphasises mobility for learning purposes, but it is also vital to ensure that the teaching young people receive meets the needs of the labour market and, as a result, it is vital to give them the skills and knowledge they will need.
Young people are, unfortunately, one of the social groups worst hit by the global financial crisis and should be given assistance to enter the labour market and to be able to shape their own future and support the economy. Education and training are key factors for greater prosperity and greater social cohesion in Europe. Student mobility is clearly a central component of the Europe 2020 strategy. It offers many opportunities for students' intellectual emancipation, for combating early school leaving, unemployment and poverty, as well as for the development of international cooperation in higher education but also in vocational education and training.
Moreover, student mobility is one of the major challenges of European integration. Nonetheless, this mobility should take place with financial resources that measure up to ambitions and with the removal of the practical obstacles to this mobility.
The effects of the global economic crisis were drastic for young people, in particular, right around the world, but also within the EU. Youth unemployment within the EU has reached a high of 21%. This is compounded by the fact that 15% of these young people dropped out of school and thus lack any qualifications for the labour market. The EU has a target of reducing this rate to 10% by 2020 and increasing the proportion of people with a qualification from a university or technical college from 31% to 40%. In order to be able to achieve these targets, there must be EU-wide recognition of education and training courses and qualifications. This is also the only way that greater mobility of our young people can be achieved, something which is also intended to help them become acquainted with new cultures and societies so that they also have the option of making a success of themselves beyond their home country in years to come. For that reason, barriers that are still in place need to be removed and procedures simplified, while existing programmes need to be expanded and promoted.
I abstained in the vote, as I believe that there has been no discussion of how to bring about mutual recognition of qualifications obtained through qualitatively differing methods of education and training. This especially applies to the skilled trades, for which there is no uniform standard across Europe against which qualifications can be measured.
For young people in particular, there were grave consequences of the global economic crisis, namely, serious rises in the youth unemployment and school drop-out rates. Young people often find themselves with no prospects. Against this backdrop, it is important to increase the mobility of young people in the EU so that, where necessary, they will have more chance of finding work on another labour market. The basis for this is the mutual recognition of qualifications and courses of education and training. I abstained from the vote on this report as it fails to propose any tangible solutions to the issue of how mutual recognition is to take place where, of course, in many fields, there are qualitatively highly differing methods of education and training.
European Union Member States are facing a high rate of youth unemployment. In some countries, it is even touching 21%. That is double the average unemployment rate for adults. I voted in favour of this report because it provides guidelines on how to improve young people's education and reduce the youth unemployment rate. I agree with the report's provision that it is very important to focus on the creation of new programmes that would allow young people to combine work with studies. This is crucial for students who are seeking an education, but who have to support themselves financially. One of the programme's key objectives is to reduce the number of people leaving school early, which increases the risk of future exclusion from both employment and society. We must increase support for people with disabilities and young people with children, so that they can participate in mobility programmes and take advantage of this opportunity to strike a study-work-life balance. Access to mobility programmes should be possible not only for university students, but also for young people with a low level of qualifications and school pupils. It is also vital for young people to gain more practical knowledge and experience through high quality compulsory traineeships.
The emblematic initiative 'Youth on the Move' is one of the seven flagship initiatives included in the European Commission's EU 2020 strategy for smart, sustainable and inclusive growth. It focuses on the mobility of students, but its added value lies in the fact that it also anticipates education that corresponds to the needs of the labour market and provides the skills and knowledge needed. However, this initiative needs to be combined with the report entitled 'An EU strategy for Youth', which was adopted by the European Parliament in 2010 and which seeks to set out a new, strong, European strategy for the next ten years, so that, when it comes to youth issues, Europe can develop a single policy framework. Moreover, in order to ensure that it does not remain a simple pronouncement, the responsibility generally lies with the Member States and it is a pity that the recent national reform programmes do not tally with the objectives set in the EU 2020 strategy, despite the fact that we all recognise that investment in research and education is a long-term investment with a good return which clearly reaches forward into the future prosperity of European citizens.
in writing. - (PT) This report is on establishing a framework for improving Europe's education and training systems. This measure is one of the key actions of the 'Youth on the Move' initiative, which is part of the European Commission's Europe 2020 strategy to promote smart, sustainable and inclusive economic growth. It aims, through concrete measures, to promote the education and training of young people through mobility, and through facilitating their transition from education to the labour market. This is a very current issue given that young people, as one of the social groups most affected by the global financial crisis and one of the groups least involved in causing this situation, must be supported in terms of labour market access in order to safeguard their future and to boost the economy. Indeed, mobility itself may function as an engine for the transition from education to the labour market. I therefore consider ensuring the provision of high quality education and simultaneously making it accessible to all young people to be among the most important aspects of mobility in education. For these reasons, I voted in favour of this report.
in writing. - The Youth on The Move (YoM) programme represents an opportunity to unleash the potential of young people and enable them to contribute to smart, sustainable and inclusive growth in the EU. The YoM initiative supports lifelong learning and the 'new skills for new jobs' initiative of the European Commission. YoM looks to improve higher level education within Europe and to improve student and worker mobility through existing European programmes. Part of the EU 2020 strategy states that 'by 2020, all young people in Europe must have the possibility to spend a part of their educational pathway in other Member States'. The current economic crisis has badly affected young people, and youth unemployment rates in the EU are twice the average for adults. This is one of the most difficult challenges facing Europe and it is vital that Member States do not respond by cutting investment in education. We need to ensure that our young people have opportunities to learn and to move abroad to continue their learning if they wish, as investing in education today will better equip the EU to face challenges in the future.
At a time when young people are being hit particularly hard by the effects of the global financial crisis, everything must be done to ensure that they can develop the skills, qualifications and knowledge that will enable them to contribute actively to the growth and sustainable future of the European Union. The 'Youth on the Move' initiative is one of the seven flagship initiatives of the European Commission's Europe 2020 strategy for promoting smart, sustainable and inclusive growth. It comprises 28 key actions and concrete measures to increase the education and training of young people through mobility and ease their transition from education into the labour market. It is therefore very important that conditions be created to ensure its effective implementation and the achievement of the objectives to which this initiative is devoted.
The recession is hitting European youth full in the face: whereas one young person out of five is out of work, 40% of young workers are on a part-time contract. In this context, I lend my support to Mr Zver's report, which proposes a series of recommendations aimed at improving the education and professional training systems for young people. While we need to act in order to encourage the take-up of higher education by the greatest number and actively fight against early school leaving - only 31% of Europeans have a university degree, compared to 40% in the United States and 50% in Japan - we also need to make sure graduates are employable. This report contains several proposals to achieve this: improving communication between businesses and universities, making university programmes and structures more relevant to specific needs in the labour market, introducing into study programmes periods of high quality work experience that are fairly remunerated and respect the young person's social rights.
in writing. - Funding for programmes such as Lifelong Learning (Erasmus, Leonardo da Vinci, Comenius, Grundtvig), Marie Curie, Erasmus Mundus and Youth in Action must increase. The committee proposes to create international cooperation networks at universities, making use of virtual mobility. Mobility programmes should be available to vocational students, teachers and youth workers. We call for EU-wide recognition of school, vocational and university qualifications. We also insist on the importance of learning two non-native languages from an early age, including those of neighbouring countries. Finally, we call for extra support for disabled young people, young parents and those who wish to get back into education.
I voted in favour of this report because it highlights how important it is for young people to have a multidisciplinary education, as far as the targets of the EU 2020 strategy are concerned. In this framework, it becomes necessary to encourage young people to continue their studies to university level. In fact, entering the world of work too early increases the risk of unemployment later on, and of a comparatively low standard of living.
This could therefore have high economic and social costs, as well as a negative impact on the Union's sustainable economic growth and on its ability to improve its global competitiveness in the future. For the same reasons, I believe that a multicultural, multilingual and practical education is essential for shaping the citizens of the future, especially if this is achieved by means of mobility schemes such as Youth on the Move.
Currently, too many young people are dropping out of school too early and not enough are taking advantage of higher education. This undermines the stock of qualifications that Europe will need in the future. Youth on the Move seeks to increase opportunities for educational mobility for all Europe's young people by 2020, enabling them to progress more smoothly from education to the world of work, by giving them an education that prepares them for the demands of the market. For these reasons, we should make schools and businesses more aware of the need to create networks, improving young people's practical knowledge by means of apprenticeships. This initiative is centred around young people, but we must not forget those young people with disabilities, who must be guaranteed the same opportunities for study and work.
I endorsed the report on improving Europe's education and training systems. I am in favour of extending the operation of all educational programmes for young people. Besides Youth on the Move, funding and political support should be given to programmes such as Erasmus, Leonardo da Vinci, Comenius, Grundtvig, Youth in Action and Marie Curie. These programmes have achieved great success in the Union. They involve a huge number of young people from various backgrounds (the number of Polish students who went abroad on an Erasmus grant between 1998 and 2010 was 93 807) and they contribute to the development of young people's potential and the creation of a strong European civil society. They are very efficient programmes, where the cost for a single participant is very low but the funds are used by a high number of people. Promoting the mobility of young people requires practical barriers to be overcome.
Around one third of the students who have participated in the Erasmus programme have experienced difficulties arising from uncertainties over the system of education in other countries and the lack of correspondence and continuity between the subjects of study in the home country and abroad. The recognition of time spent abroad and of qualifications from other EU Member States should be promoted. Other matters which also need to be resolved include difficulties with obtaining visas, medical papers being in various languages and the portability of scholarships when going abroad. People with disabilities face even more barriers to mobility than those who are not disabled. Additional mechanisms should be put in place to ensure they are provided with the same opportunities as anyone else.
The 'Youth on the Move' initiative is one of the seven that are part of the Europe 2020 strategy. It is made up of 28 key actions to improve the education and training of young people through mobility and bringing them into the labour market.
The relevance of this report in austere times for Europe is proven by the increasing proportion of young people who are unemployed in the various Member States, with the conclusion being that this age group is one of the hardest hit by the global financial crisis. As such, I consider it essential to apply measures to reduce early school drop-out rates, to increase the number of graduates, and to make education and professional training more attractive. Commitment to education should not be seen as a cost, but rather as an investment in the future.
I therefore believe that it is important to reinvest in already existing mobility and education/training programmes, and to establish European-level minimum conditions for work experience placements, since these should not be seen as employment, but rather as the acquisition of practical skills.
Finally, I would stress the need to coordinate measures with national, regional and local authorities, in the form of partnerships, in order to make the 'Youth on the Move' initiative a success.
I voted in favour of the report by Mr Milan Zver on the Commission initiative 'Youth on the Move'. Its objective is to ensure that measures are taken to combat the problems of early school leavers and to provide incentives to increase the number of Europeans with a higher education. Reference is also made to the huge importance of ensuring that the education provided meets the needs of the labour market and provides the skills and knowledge needed by the young people of Europe.
Creating a secure future for our young people is a subject close to my heart. Sadly, the prospects for young people in Lithuania today are rather bleak. In Lithuania, youth unemployment stands at 34%, almost 14% higher than the EU average. According to EU statistics, there are only two EU Member States where youth unemployment rates are higher than in Lithuania. Even those young Lithuanians who manage to find work are often forced to accept unfavourable employment contracts. We must make more effort to implement three key priorities: firstly, to promote entrepreneurship; secondly, to improve youth employability by adapting education to the needs of the labour market; and thirdly, to give young people an opportunity to play a more active role in society. The Youth on the Move initiative is one of the platforms which may help to promote youth employment. Work and study abroad may be beneficial to Lithuania's young people and our country. However, it is much more important to give our young people a European future in Lithuania. It is possible to ensure this by developing contacts between young people and small and medium-sized enterprises (SMEs). This would promote the need for young people among SME employers and would encourage young people to work for SMEs.
in writing. - I voted in favour of this resolution because ensuring that young citizens can travel and work throughout the EU is essential in order to boost competitiveness. EU 2020 objectives can be achieved by investing in programmes that provide young people with a wide variety of opportunities and promote labour market mobility. By increasing the funding for projects that support youth mobility and increasing the focus on the cooperation between business and education, young Europeans will have a better chance of career success. It is also vitally important to support young people who are no longer in mainstream education by encouraging non-formal and informal education.
I abstained when voting on this report, despite the critical look it takes at European policies, particularly those carried out by the Member States, aimed at young people.
This report contains a number of positive proposals, in particular, regarding the participation of young people in the process of drafting European youth policies, the enhancement of informal and non-formal education, and an improvement to trainees' status.
However, beyond the stated desire to encourage the Member States to step up their investments in the area of education independently from the financial crisis, the report is in the spirit of the policies aimed at liberalising higher education and subordinating it to the sole immediate interests of the market and thus of companies.
Some provisions, such as the introduction of a European system of loans for students, in partnership with the EIB, are even worrying given the objectives set in terms of access to university by the greatest number.
By voting in favour of the 'Youth on the Move' programme - a framework aimed at improving education and training systems in Europe - I wanted to support an ambitious action plan in favour of young Europeans. The Treaty of Lisbon has broadened the EU's remit in the area of youth. In this respect, the European Parliament had a duty to reaffirm its support for this policy. Indeed, European identity only has meaning if it is endorsed by our young fellow citizens. Europe must take on this responsibility by proposing a concerted strategy in the areas of training and employment. I welcome the ambition of this report, which sets at 2% of GDP the investment in higher education. At a time when the European labour market has been affected by a major economic crisis, training must be our priority so that we are able to offer future prospects to young people and make accessing employment easier for them. The development of European exchanges (Erasmus, Leonardo da Vinci) will also be beneficial for young people, since these programmes offer real added value on a professional and personal level. Learning a new language and discovering another culture are both assets that should be accessible to all.
Promoting smart, sustainable and inclusive economic growth necessarily implies the best possible opportunities and chances in education and training. Mobility whilst studying, facilitated by EU programmes such as Erasmus, Leonardo da Vinci and Comenius, promotes not only the aspects of formal education, but also personal and social development. I therefore voted in favour of this report.
I am voting for this proposal, as pre-school end early-childhood education are provided in accordance with various traditions throughout the European continent, making the creation of a universal European system for early-childhood education difficult. It is easier to implement common goals and objectives in order to consistently harmonise practices.
Children's early learning lays the foundations for their successful lifelong learning. Children in their earliest years are particularly curious, receptive and willing to learn, with this being the age at which the ability to speak and express themselves is formed. It is also at this age that the foundations for children's future educational and professional careers are laid, as well as for the development of their social skills. This period is critical for cognitive, sensory and motor development, affective and personal development and language acquisition, and also provides the basis for lifelong learning. I should stress that the early development of healthy lifestyle behaviours, such as good nutritional habits and appropriate and balanced exercise, can have a profound impact on physical and mental development.
The European Union is made up of a rich and diverse mix of educational traditions, with early years education provided in a number of different ways across the continent. I voted for this report which, although it acknowledges that an EU approach to early childhood education services would be difficult to implement, encourages the development of a single European framework comprising shared goals and values, including shared entitlements and structures.
I voted in favour of this report. Children's early learning lays the foundation for successful lifelong learning, which is central to the achievement of the Europe 2020 targets, which seek to create a knowledge-based society, raise employment, lower school drop out rates and reduce poverty. However, these objectives cannot be achieved unless all children are given an adequate start in life. The Member States must increase investment, ensuring accessible and quality early years education for all children, which can help reduce early school leaving, combat the educational disadvantages faced by children from vulnerable social and cultural groups and reduce the resulting social inequalities.
I voted for Mrs Honeyball's report. Europe is made up of a rich and diverse mix of educational traditions. This necessitates the development of a European framework comprising shared goals, entitlements and values. The Europe 2020 strategy must be focused on creating an inclusive society by increasing employment. Lowering school dropout rates and reducing poverty can only be achieved by providing all children with a future paving the way to a better life. I wish to remind you of the importance of early years activities, especially foreign languages. Cultural activities are a vital source of enrichment for children by promoting intercultural dialogue. Last but not least, the variety of families' differing living conditions must be taken into account. In this regard, we need flexible and innovative early childhood education programmes.
Early childhood education is fundamental. I totally support the aims previously set out to provide childcare services by 2010 to at least 90% of children between three years of age and the mandatory school age and to at least 33% of children under three years of age.
Europe is made up of a rich and diverse mix of educational traditions, with early years education provided in a host of different ways across the whole continent. There is a clear variation between Member States in terms of the quality and supply of their provision, rates of enrolment, approach to services, governance of services, and so on. For this reason, a 'one size fits all' approach at EU level to early childhood education and care (ECEC) services is not suitable and would be difficult to implement. However, the development of a common framework of shared goals and values, including shared entitlements and structures, is more than recommended. The period from birth to the age of three is critical for children's brain development, physical and cognitive development, and for language acquisition. Furthermore, these early years lay the foundations for children's lifelong learning. Poor families are less likely to use ECEC services, especially in privatised markets, compared with other groups. This is worrying, given that disadvantaged children are those who have been shown to benefit most from access to services of this kind.
in writing. - This is a very pertinent issue, and I strongly support the group line in focusing on Early Years Learning.
Building strong foundations in terms of education and care during children's early lives, as a complement to the central role of the family, constitutes the crucial basis for success in terms of learning throughout their lives, social integration, personal development and future employability. Children's earliest experiences are the basis for all subsequent learning, conditioning children's development, and helping reverse potential situations of disadvantage and transmission of poverty from generation to generation. By giving children the ability to realise their potential, quality education and care structures can contribute significantly to achieving two of the major objectives of the Europe 2020 strategy: reducing early school drop-out rates below 10% and lifting at least 20 million people out of poverty and social exclusion.
I therefore support the development of a European structure composed of common goals and values that includes shared rights and structures, which will contribute to coming up with adequate early-childhood education and care services; these must benefit from effective and equitable financing.
It is well known that children in their earliest years are particularly curious, receptive and willing to learn, with this being the age at which the ability to speak and express themselves is formed, along with social skills. Since children's early learning lays the foundations for their successful lifelong learning, a key process for achieving the Europe 2020 objectives, I think that the Europe 2020 strategy, which seeks to create an inclusive society by increasing employment, lowering school dropout rates and reducing poverty, cannot be achieved unless all children are given an adequate start in life.
I voted for the report on Early Years Learning as I argue that parental leave is an essential component during the early years of a child's life. Responding adequately to children's needs necessitates the defence of improved maternity, paternity and parental leave conditions, thereby putting both parents at the very heart of their children's education.
As I said regarding the Youth on the Move initiative, education is an essential instrument in ensuring the realisation of the ambitious objectives of the Europe 2020 strategy. That is not just true for secondary and tertiary education, but also for the first things learned, from the very beginning, in early childhood.
It is essential that European children have access to a quality education that prepares them in a challenging way for the basic skills of speaking their mother tongue, of mathematics and of one or more foreign languages. This education must also enable them to acquire the methods of work necessary to successfully pursue their studies, and to become as productive as we want young Europeans to be.
This report is on early years learning in the European Union. We all know that you build a house from the foundations up. When the foundations are bad, there is a risk that the building might not be sound and could collapse. The same is true for education. An education with a robust, quality foundation guarantees Europeans a better future. Intervention during a child's early years is crucial to its future, improving health and family relations, and enabling it to get a better job in the future. Early years learning is a very important issue that has not received the attention it is due from lawmakers. The preparation of human resources is more important than the quality of buildings. The quality of the professional services and the qualifications of those working in the sector need to be improved. I agree that values and parameters common to all the Member States should be set out, so I voted for this report.
This report focuses on the crucial issue of early years learning, and its positive impact in terms of cognitive, motor, behavioural, affective and emotional development. These are determinants of children's healthy and balanced mental and physical growth.
Some important issues are acknowledged in the report's preamble, such as the link between a poor and disadvantaged background and low educational achievement, or the major difficulties many households have in reconciling family obligations with deregulated working hours and insecure jobs. Regrettably, these issues are forgotten further on: the proposals necessary to correct these situations are not made.
As something essential to social development and combating poverty, early years learning should be founded on the guarantee of a pre-school network that is public, free, high quality and accessible to all. Education cannot be at the mercy of the logic of the market. In order to provide the prospect of a better life and future, a public network of crèches needs to be created, covering a wider geographic area and more open to models of teaching that encourage the development of the child and of society, and that combat social segregation and discrimination.
The issue of early years learning is the key subject of this report, which focuses on its positive impact in terms of cognitive, motor, behavioural, affective and emotional development. These are determinants of children's healthy and balanced mental and physical growth.
Some important issues are acknowledged in the report's preamble, such as the link between a poor and disadvantaged background and low educational achievement, or the major difficulties many households have in reconciling family obligations with deregulated working hours and insecure jobs. Regrettably, these issues are forgotten further on: the proposals necessary to correct these situations are not made.
As something essential to social development and combating poverty, early years learning should be founded on the guarantee of a pre-school network that is public, free, high quality and accessible to all. Education cannot be at the mercy of the logic of the market. In order to provide the prospect of a better life and future, a public network of crèches and nursery schools needs to be created, covering a wider geographic area and more open to models of teaching that encourage the development of the child and of society, and that combat social segregation and discrimination.
Both the submitted reports and the debate so far consider culture and education from a variety of perspectives. I consider the development of creativity right from birth to be a very important aspect. The report by Mrs Honeyball points out that, from many perspectives, it is best to make a start with education in the early years. According to the human rights documents currently in force in Europe, children are fully and actively engaged citizens with their own rights. They have enormous creative potential. The period from birth to the age of three has a fundamental effect on the development of thinking, and on physical and cognitive development. The foundations for lifelong learning, which play an important role in achieving the Lisbon targets, are also laid in this early period. Poor families, often Roma, usually have worse access to services in the area of early childhood education and care. It is all the more sad for the fact that children from disadvantaged families should benefit the most from the opportunity to use these services.
We must ensure that education and care are available to all families and children, regardless of their origin or the financial situation of the parents. I very much dislike resorting to pragmatic, financial arguments in questions of human rights, and in matters that should be obvious and as independent as possible of the economic situation. However, it must be said that a decision not to invest in this area will actually give rise to costs that may not be immediately noticeable.
From time to time, this House produces reports whose titles leave no doubt about the fact that there will inevitably be nonsense in them! The Honeyball report is one of them. Pass over the usual paragraphs on the fate awaiting migrants, compulsory multiculturalism and the promotion of everything in the minority. The gem in this report is at paragraph 14. Fathers and mothers are thus 'equal partners in early childhood education and care'. Did I read 'partners'? Is it not their responsibility, first and foremost, to educate their own children? However it is true that, at paragraph 16, the rapporteur is calling for investment in parental education programmes. From the outset, parents are thus seen as incapable, irresponsible and childish. This impression is confirmed by paragraph 27, which stresses that, in the absence of adequate services for early childhood, our young children run the risk of falling into criminality and antisocial behaviour. Your trust in the human being is astounding and one wonders how mankind has been able to manage without you until now. No, really, the best favour you can do for our dear little darlings is to leave them in peace!
I voted in favour of this document, because the early years of childhood (pre-school) are critical for cognitive, sensory and motor development and language acquisition, and also lay the foundations for lifelong learning. It is therefore recommended that Member States consider introducing a compulsory year of nursery schooling before the start of schooling proper. The introduction and retention of innovative pedagogical models for language teaching is encouraged, particularly multilingual crèches and nursery schools which meet the objective set in Barcelona in 2002, which includes the learning of regional, minority and neighbouring languages. In an unstable economic climate, we must not neglect to invest substantially in early childhood education and care (ECEC) services. I feel that the Member States should devote appropriate resources to ECEC services. Quality early years education can help reduce early school leaving, combat educational disadvantages faced by children from disadvantaged social and cultural groups and reduce the resulting social inequalities, all of which affect society as a whole. Young people from vulnerable social groups are particularly at risk. We must care for future generations and the quality of their education.
While we are aware that it is both inadequate and difficult to create an approach to the care and education of young children, it is important to look at the possible implementation of what is needed and the levels at which action needs to be taken. By young children we mean children up to the age of six. This is a delicate stage in children's cerebral, physical and cognitive development, as well as their language. These are the years when children learn and become familiar with the tools that as adults they will use to elaborate cognitive mechanisms that are different, but necessary for their future education and work. I therefore voted for this report because we are talking about protecting childhood, the right of thousands of children to go to school or to be given the best possible conditions in which to learn. This subject is the key to the future and the development of the European Union, and for this reason we need to take the action described by Mrs Honeyball, who I would like to congratulate for her work.
It is of paramount importance that we support a standard policy and approach between EU Member States with regard to children's early years learning. Access to this kind of learning has important economic, social and cultural benefits. Apart from having a standard EU-level policy, it is particularly important to ensure good collaboration and coordination locally between the various institutions and ministries involved in youth education programmes. These programmes are very important as during their early years, children have a particular ability to learn things, and they can determine children's entire educational and professional paths.
in writing. - I voted for this report. In 2002, the Barcelona European Council called for EU members to provide childcare to at least 90% of children between the age of three years and mandatory school age by 2010, and to at least 33% of children under three. These targets signalled a labour market approach to ECEC services, based on the need identified at the time of increasing the numbers of women in work. While it is vital to give due attention to the link between ECEC services and equality of opportunities for women, these targets are clearly problematic, and outmoded, since they fail to take into account many of the crucial qualitative aspects of a strong early education policy. ECEC centres are not simply a place to 'park' children so that women can work; they are of utmost importance in contributing to the well-being of children and improving their future life chances
The early years period of childhood deserves great attention and a careful approach in terms of the external environment. We must always remember that this is a unique and unrepeatable period of development, which forms the personality of the individual. There should be a more intensive focus on it, and it should never be undervalued or temporarily neglected in any way. Adults should be a role model, thus helping children to acquire different types of knowledge and ability. It is the period of development of the personality, when the learning process is, so to speak, unforced and natural, and the surrounding world is noticed, accepted and absorbed to the greatest possible extent. Although child development involves a number of contributing factors, whether genetically based or from the external environment, it is particularly the effect of the parents and the immediate circle of people that forms the personality.
I would also like to mention and to emphasise that we should not forget in this context adequate and all-round focused movement activity aimed precisely at this age group, which can assist in the development of the individual and contribute to better health in the future.
Early years education has far-reaching implications on children's future development and their chances of success later on. Investments made during this period reduce the costs incurred later relating to health matters, the crime rate and antisocial behaviour. Nevertheless, the provision of early years education is unequal across the European Union. However, it would be difficult to implement a 'one size fits all' approach. I think that we need to focus rather on establishing a common framework with clearly defined objectives and values. According to the target set in 2002, EU Member States must offer early years education to 90% of children between the age of three and the compulsory school age. There is also an economic rationale behind this, given the rise in the number of women on the labour market. It is vital for us to involve the minority population in early years education programmes, especially the Roma population, which is often disadvantaged. We must also ensure that a sufficient number of childcare places are available so as to avoid long waiting times for enrolling children in this kind of institution. We must not overlook either the qualifications of the staff working with young children, who have a crucial impact on the quality of education provided.
Ensuring all young children receive equal quality care and education, whatever their age and social condition, is a minimum. The Honeyball report, despite being otherwise commendable, dares not ask for this minimum. That is deplorable. However, since this text has no legislative consequence, it can be approved in spite of its serious shortcomings.
It is agreed that early years learning lays the foundation for successful lifelong learning. Children in their earliest years are particularly curious, receptive and willing to learn, and important skills such as the ability to speak and express oneself, as well as social skills, are formed at this age. It is also at this age that the foundations for the child's future educational and occupational career are laid. We must therefore make the necessary efforts so that young children have access to the same learning conditions, without discrimination of any kind.
The learning undertaken by children during early childhood is the foundation of the success of their lifelong learning. This learning sharpens the child's intelligence, stimulates his or her natural curiosity and develops his or her motor skills, puts a premium on manual work and is good for mental health. It socialises the child, develops his or her mother tongue and accustoms him or her to the sounds of a foreign language. It leads him or her to the rudiments of reading and of arithmetic.
Nevertheless, early childhood education and care takes on different forms in the various countries of the European Union, depending on the country's interpretation of childhood. Early childhood education and care generally receives less attention and investment than the other education levels. All parents and children should be able to use education and care services, regardless of family origin or financial situation. Parents should, for their part, be the full partners of these services.
The pre-school period being the most important for the child's emotional and social development, those working with these children should have the required qualifications. In all cases, the prime concern must be to consider the higher needs and interests of the child.
Early childhood is unquestionably of fundamental importance to the physical, mental and social development of children, and we must therefore understand that the return on investment in pre-school education is the guarantee of future growth. Apart from this, many studies have already shown that funding used in this way brings considerable economic and social advantages in the medium and long-term.
The best and most natural way to secure support of this kind is to protect the family as the basic unit of society. Parents are the first and most important teachers of their children, and thus the legal framework should not contain provisions which penalise families for personally caring for their children, particularly in the early years. Although this agenda is within the exclusive competence of Member States, it is more than desirable for the Union, through its coordinating role, to contribute towards improving the situation in the Member States. For the reasons mentioned, I support the position of the rapporteur.
The motion for a resolution by the UK socialist MEP, Mary Honeyball, seeks to reduce the role of the mother and father of a child to that of equal partners in the State education system. Verbatim, the report states (in paragraph 14) that '[The European Parliament] stresses that parents, both mothers and fathers, are equal partners in ECEC [early childhood education and care]; (...)'. This wording expresses deep mistrust of the family and the globally recognised right of parents to care for and bring up their children. This is in direct contrast to the Basic Law for the Federal Republic of Germany, which states that 'The care and upbringing of children is the natural right of parents and a duty primarily incumbent upon them' (Article 6(2)). This report is a manifestation of the EU's anti-family agenda and seeks to meddle in the social competences of the Member States.
Moreover, the motion recommends the introduction of a compulsory year of nursery schooling before the start of schooling proper, as well as developing and improving early years educational establishments In so doing, the report confirms the EU's 'Barcelona objectives' which, as once upon a time in the Soviet Union, provide quotas for the state takeover of children's upbringing. The well-being of the child is not central to this motion. The freedom of choice of parents in relation to bringing up their children is to be undermined. I therefore voted against this report.
The first three years of a child's life are crucial for the development of the brain and for language learning. Language acquisition is the basis of logical thinking and contextual understanding. Without a certain level of language acquisition, further learning is scarcely possible, as the language deficits can only be overcome with great difficulty with increasing age. The report observes that most immigrant children in the EU are educated without adequate linguistic knowledge. At the same time, it declares that migrant families (and minorities such as the Roma) make much less use of the early years education offered than other families. We cannot allow it to be the case that the level of our schools continues to fall and fall because so many pupils quite simply cannot understand the teaching. Every child - migrant or not - must have mastered the national language by the time they enter school to a degree that enables them to follow the teaching taking place there. The report offers no meaningful attempts to solve this problem. Instead, it leans towards complete nannying of the parents and a state takeover of child-rearing. I therefore voted against this report.
The diversity in European educational traditions and, hence, in pre-school education, are both acceptable and welcome, as they reflect the different European cultural, historical and social aspects of a country. However, there is room to develop a European framework with common coordination denominators, common objectives and values and common rights and structures. Moreover, if the Barcelona objective stipulating that EU Member States must provide childcare for at least 90% of children aged between three and the age at which compulsory education starts, and to at least 33% of children under the age of three, is to be achieved, we need agreement between the Member States and, where possible, exchanges of information and best practices, especially by Member States with highly developed structures in pre-school education to partners with less experience in that sector.
Early childhood care and education are made available in different ways throughout the European Union, with different definitions of 'quality', which depend significantly on the cultural values of each country and region, and on their interpretation of 'childhood'. Early childhood learning is the basis for successful lifelong learning, which is central to achieving the goals of the Europe 2020 strategy. I therefore voted in favour of the report on early childhood learning which sets out common EU objectives in pursuing the aims of the Barcelona European Council: specifically, that, by 2010, the provision of childcare should be ensured for at least 90% of children between three years old and the mandatory school age, and for 33% of children under the age of three. Like the rapporteur, I call for even more ambitious goals. This is a child-centred approach which recognises that the early childhood years are crucial to cognitive, sensory and physical development, as well as to emotional and personal development, and for language acquisition, and that they also constitute the basis for learning throughout life.
in writing. - Access to Early Years Learning is of vital importance to young children in terms of their receptiveness and willingness to learn, especially since important skills such as the ability to speak and develop social skills are formed at a young age. As well as this, there is a clear link between a poor and disadvantaged background and low educational achievement. Therefore, we should ensure that the targets set at the Barcelona European Council of providing childcare to at least 90% of children between the age of three and the mandatory school age, and to at least 33% of children under the age of three, are met. Addressing educational disadvantage by providing high quality early childhood education and targeted support, and by promoting inclusive education, are absolutely necessary to create a truly inclusive society.
Early childhood is a time crucial to children's development of a series of cognitive and social capacities, the effects of which will be felt throughout their lives. The aptitude for multilingualism should be remembered, for example. However, this stage of learning has been minimally studied, and little importance has been attached to it in the context of education overall. This has a negative impact on, for example, those raised in less well-off families, in which the cognitive development of children is often less stimulated. We therefore urgently need to increase early childhood education and care (ECEC). That is why I voted for this resolution.
The first years of childhood are crucial for children's cerebral, physical, emotional and personal development, for acquiring language, and are the foundation of lifelong learning. Entirely in favour of the implementation of a common European approach for early childhood learning - while respecting the diversity of each Member State's approach - I lend my support to Mrs Honeyball's report, which recommends establishing a European framework for ECEC services, highlighting common values and objectives. Given the critical role played by parents as 'main educators', the report seeks to improve parental leave - which should be long enough to enable parents to play their leading role in educating their children in the early stages of their life - and encourages the Member States to invest in parental education programmes as well as provide other forms of assistance to parents who require additional help. Of course, this requires additional investment from all 27 Member States, and I am asking them to allocate adequate resources to ECEC services. For me, education must be a political priority.
in writing. - Early learning in the EU follows a long and finely differentiated tradition in the different Member States. It seems important to define a framework of values and common objectives which could be set as a goal in all Member States, while the sharing of good practices remains the key to providing high quality service, with the child's needs and care at the core of all endeavours. The report focuses its recommendations on the balance between the role of Member States and the Commission; the necessity to make early school a broader service inspired by good practices in Member States where 'maternelles' and kindergartens are a right of parents; inclusion of all children, whatever their social background ('notion of public service'); caring for migrant children and their integration in early schools; the inclusion of arts and all tools to enhance the children's creativity; training of educators for better intercultural skills; gender parity while working in structures for early learning; and creation of new and well qualified jobs.
I voted in favour of this report because I believe that, within the European Union, individual Member States still deliver early education very differently from one another. We need to develop a common European framework that includes targets and shared values, as well as shared entitlements and structures. Children must be fully considered real, active citizens who are able to form and express their own opinions, enjoy certain rights, and who possess their own creative potential. In this framework, once again, parents must be considered the centre of their upbringing.
The natural family is the ideal place for a child to grow up and develop, and, once again, allowing parents an adequate amount of leave may help to reduce the demand for places in childcare facilities. We must therefore take concrete action, since very few Member States currently offer periods of paid leave that are long enough to meet families' requirements.
A child's early years learning is extremely important to its proper development and is the key to creating a stable and economically dynamic society. Investing in early years learning has long-term benefits for the future of our children. The efforts made in this report to examine the issue at European and national level are important. I welcome the call for more European research in this sector, the need to identify and exchange best practices at European level, and for proper use to be made of the structural funds and programmes in this direction.
The European Council of Barcelona in 2002 had set the target of introducing, by 2010, support centres for at least 90% of children between three years of age and school age, and for at least 33% of children aged under three. Unfortunately, we are still a long way from these figures. Yet the number and quality of support centres for childcare are crucial for Europe. Indeed, from a very young age, caring for children, their learning and gradual awareness of their environment are of decisive importance for the next phase of their education. In addition, their parents do not have to give up their professional aspirations because of a lack of childcare support centres. Nonetheless, this report reminds us, and rightly so, that each country has a different conception of childcare and different models thereof, which we should respect. With this report, the European Parliament is proving that the EU, far from wanting to sacrifice childcare in the name of free competition of services, lets Member States choose their educational model.
in writing. - Early years learning profoundly affects the life-chances of every individual. In particular, development in the early years of healthy lifestyle behaviours, such as good dietary habits and regular exercise, are key determinants of physical and mental health. Like all policies which work on the principle that 'prevention is better than cure', early years learning is also relatively cost-effective to deliver. I congratulate the rapporteur on a comprehensive report which raises some key points for further discussion and action.
I endorsed the report on Early Years Learning in the EU. I would like to call particular attention to three matters. Firstly, the early years of childhood are critical for cognitive, sensory and motor development. Therefore, when developing comprehensive early years policies and programmes, the Member States must take account of a number of different issues which affect childhood development, such as migration, gender equality and employment. Secondly, centres at local level should develop action programmes which take account of differing life situations and needs in the area of early childhood education and care. They must also have sufficient autonomy to enable the operation of programmes for children with uniqueness and creativity. The next matter is the need to improve early childhood education and care services. We should start here by developing mechanisms for evaluating provision and ensuring that quality standards are met.
My final observation concerns the need for universal access to childcare centres. Data provided by the Polish Ministry of Education show that in Poland, there are 8 400 public nursery schools and 1 600 private ones, and that there are around 1.6 million children aged from three to six years. This means there are nursery school places for barely 40% of these children, while there are 352 crèches in Poland, which are used by only 2% of children under three. This problem is one of the main reasons for the high unemployment among women.
in writing. - I support this report as it is important to recognise the valuable contribution of early childhood education and how crucial it is to achieving the EU's 2020 strategy.
It is a fact that there is diversity between the education systems in the EU Member States and, as a result, the research and exchanges of best practices which this particular report advocates will, in my opinion, bring about important results in terms of improving a child's early years learning in the EU. In fact, due to the child-oriented approach of universal rather than targeted services, the involvement of parents and the improved integration of services, I voted in favour of Mrs Honeyball's report on early learning in Europe.
I voted in favour of this report, which recommends public policies in favour of childcare that are a step in the right direction.
While taking into account the diversity of systems and traditions in terms of education and childcare in the EU, the report emphasises an approach centred on the needs of the child and on the impact that learning from a very young age will have on the child's schooling and personal development.
It presents in a clear manner the issues concerning childcare and equal access to education for all and, in particular, the children of immigrant families - whatever their situation - and particularly stresses these issues within the context of fighting against poverty and social exclusion.
It also highlights the need to provide stable employment, quality training and fair social protection to staff working in childcare.
I voted in favour of this report. The rapporteur correctly placed the needs of the child at the heart of this report. It is not surprising that the report should conclude that a single European solution is not possible. All the same, we do need a 'framework' at EU level in order to be able to coordinate early years learning with other EU-level programmes such as lifelong learning.
I am voting for the proposal of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, which considers the Fisheries Partnership Agreement (FPA) to have seemingly contributed to the overexploitation of some stocks, particularly octopus, and has therefore reduced fishing opportunities for Mauritanian fishermen and given the EU industry a competitive advantage as a result of subsidised access fees for EU vessels, I welcome the European Commission's proposal to open negotiations on the renewal of the protocol of the FPA between the EU and the Islamic Republic of Mauritania. I also welcome the European Commission's proposal to introduce a human rights clause into the agreement, and call on the Commission to establish a dialogue with Mauritania aiming to help the country further develop a responsible fisheries policy which meets both conservation requirements and its objective to promote the economic development of fisheries resources. Moreover, I call on the Commission to take urgent measures to reduce by-catch by European vessels fishing in Mauritanian waters.
I voted in favour of this resolution. The protocol to the Fisheries Partnership Agreement with the Islamic Republic of Mauritania expires on 31 July 2012. The Mauritanian fisheries sector is extremely important to Mauritania's economy, representing 10% of the country's GDP and 35-50% of its exports. Therefore, the Commission intends to launch negotiations regarding its renewal. I welcome the renewal of this protocol, but it should include many important issues. Evaluations have concluded that most stocks in Mauritania are either fully exploited or over-exploited and, therefore, the Commission must discuss with Mauritania the development of long-term fisheries management plans that would include all fishery allocations by the Mauritanian authorities, to both their national fleets and third-country fleets, in order to ensure the sustainable exploitation of fisheries resources.
I am voting in favour of this resolution because it is necessary to begin negotiations for the renewal of the protocol to the Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania. These negotiations will allow EU-flagged vessels to fish in Mauritanian waters based on a principle of surplus stocks as described in the UN Convention on the Law of the Sea. It is also necessary that Mauritania ratify the relevant international fisheries instruments.
I support the resolution on the renewal of the protocol to the Fisheries Partnership Agreement between the EU and Mauritania because the agreement is based on the principle of surplus, which is compatible with the EU's sustainable fishing strategy. Mauritania is also one of the poorest countries in the world, classified as a Heavily Indebted Poor Country. For this reason, this agreement is extremely important to Mauritania because the European Union is paying for this access, thereby providing additional income separate from financial aid.
I welcome the Commission's proposal to open negotiations on the renewal of the protocol between the EU and the Islamic Republic of Mauritania. This country has been losing value added because of the lack of opportunity to exploit its own fisheries resources. It is therefore necessary to study all the economic implications of this, particularly in economic and social terms. It is essential to bear in mind that the fisheries sector is extremely important to the Mauritanian economy, and that this is one of the poorest countries in Africa, which is financially dependent on foreign aid and subject to severe political instability. I voted for the motion for a resolution tabled today by the Group of the European People's Party (Christian Democrats) because of all these factors, which require the special attention given to them in this legislative text.
I voted in favour of this motion for a resolution on the EU-Mauritania Fisheries Partnership Agreement because I consider the renewal of the agreement, which should include a human rights clause, positive. I think it is necessary to continue helping the country further to develop a responsible fisheries policy which meets requirements regarding conservation of fisheries resources.
As the protocol to the current Fisheries Partnership Agreement will expire in the future, the Commission's intention to open renewal negotiations with the other party is logical. Mauritania is a poor country that is highly dependent on the sector, so keeping the agreement with the European Union could be beneficial to both signatories. Like the rapporteur, I think that there is a need for rigorous assessment of the current state of stocks and of the various types of fish in Mauritanian waters.
This joint motion for a resolution of the European Parliament concerns renewal of the Fisheries Partnership Agreement between the European Community and the Islamic Republic of Mauritania, which expires on 31 July 2012. The European Commission, aware of the importance of the renewal of this partnership, and under the terms of the Council mandate, has launched a process aimed at renewing this protocol, fully pursuant to Article 218 of the Treaty on the Functioning of the European Union. The current agreement with Mauritania has been contributing to the economic development of Mauritania, where the fisheries sector is one of the fundamental pillars of the economy, representing almost 10% of gross domestic product (GDP), 29% of national budget revenue and almost 50% of exports. However, it is also essential to the European Union, and to its fishing fleets in particular. I agree with this proposal, for which I voted, but I think that catch control needs to be scientifically monitored, navigation control systems need to be modernised and wrecks need to be cleaned. Surveillance should also be strengthened and illegal vessels impounded.
This resolution raises a number of important issues, in line with our longstanding questions, criticisms and suggestions as regards fisheries partnership agreements; in particular, their serious lack of success with their development cooperation objectives.
We welcome the fact that a number of the points from our resolution have been included in this joint motion for a resolution. Amongst the most important aspects, we would stress: the need for a comprehensive and detailed evaluation of the reasons for the inadequate achievement of the objectives regarding development cooperation and the various lines of support for the fisheries sector in Mauritania; the advocating of support for the fastest possible construction of adequate facilities for landing fish along Mauritania's central and southern coastlines, including Nouakchott, so that fish caught in Mauritanian waters can be landed at national ports rather than outside the country, as is often the case at present; and that fisheries agreements between the EU and third countries should be preceded by a wide-ranging debate in the countries concerned, allowing participation by the public, civil society organisations and national parliaments, thereby promoting greater democracy and transparency.
We have a number of concerns about fisheries partnership agreements as they are currently undertaken and applied by the EU. In particular, their level of achievement of development cooperation objectives is clearly inadequate.
We advocate the principle, enshrined in the United Nations Convention on the Law of the Sea, that access conceded to the EU must relate to quantities that Mauritania's fleet is unable to catch.
Apart from that, the resolution includes several positive aspects, such as:
that fisheries agreements between the EU and third countries should be preceded by a wide-ranging debate in the countries concerned, allowing participation by the public, civil society organisations and national parliaments, thereby promoting greater democracy and transparency;
that financial support for the Mauritanian multiannual fisheries programme must be in line with Mauritania's needs for sustainable fisheries development;
the need for a comprehensive and detailed evaluation of the reasons for the inadequate achievement of the objectives regarding development cooperation and the various lines of support for the fisheries sector in Mauritania.
For these reasons, we voted in favour.
This resolution was adopted following the proposal by the Commission aimed at opening the negotiations on renewing the Fisheries Partnership Agreement between the European Union and Mauritania. Voting in favour of a resolution is unfortunately the only thing Parliament can do to be heard in the negotiations of the Fisheries Partnership Agreement (FPA). At present, Parliament can only have its say once the negotiations have ended, which leaves it no other option than to either approve these agreements or reject their ratification, thus leaving it very little room for manoeuvre. Now, the Treaties stipulate that Parliament be 'immediately and fully informed at all stages of the procedure'. Hence, it is essential and legitimate that we ask to be associated with the European Commission and Council during these negotiations. This issue is not new and raises regular questioning of the European Commission by the members of the Committee on Fisheries. It is regrettable that we are not able to make binding our opinion on our priorities relating to the provision of European funds to the countries concerned, in spite of the fact that Parliament has the power to exercise financial control.
I voted in favour of this document because Mauritania is one of the poorest countries in Africa, classified as a Heavily Indebted Poor Country, and financially dependent on foreign aid, and has been characterised by considerable political instability. The current protocol to the Fisheries Partnership Agreement (FPA) with the Islamic Republic of Mauritania expires on 31 July 2012, and the Commission intends to launch negotiations regarding its renewal, for which it has received a prescriptive mandate from the Council. The European Parliament welcomes the Commission's proposal to open negotiations on the renewal of the protocol between the EU and the Islamic Republic of Mauritania, while underlining that it should be maintained only if it is mutually beneficial, adjusted appropriately and implemented correctly. The European Parliament also welcomes the Commission's proposal to introduce a human rights clause into this agreement.
in writing. - I voted for this report and in doing so, urge the Commission to ensure that fishing activities that fall under the Fisheries Partnership Agreement meet the same sustainability criteria as fishing activities in EU waters. The report, moreover, calls on Mauritanian authorities and the Commission to ensure that strict sustainability criteria are respected by all vessels exercising fishing activities in Mauritanian waters (either from the EU, Mauritania or third countries).
The current protocol to the Fisheries Partnership Agreement with Mauritania expires on 31 July 2012 and needs to be renegotiated so that EU-flagged vessels can continue fishing in Mauritanian waters. As such, it is a good opportunity for us to improve the already existing agreement. Improvements in terms of infrastructure and of building adequate facilities for unloading fish along Mauritania's central and southern coasts must be promoted, to enable the EU fleet to operate more efficiently, thereby facilitating the flow of investment and increasing this agreement's impact on the local economy. As regards the actual catches, they should be limited to surpluses and to those stocks that cannot be caught by Mauritania's fishing fleet, so that the environmental equilibrium can be maintained and the activity can remain sustainable over the years.
Fisheries agreements with third countries should ensure a fair balance between economic interests and promoting sustainable fishing. As such, it is important that the EU use the fisheries agreements it establishes to ensure best practices are followed in other countries, fully respecting the key principles of the common fisheries policy (CFP).
Combating illegal fishing, creating jobs, reducing poverty levels in third countries and supplying the EU market with quality products for its consumers are the key objectives that should be guaranteed under this agreement with Mauritania.
We also urgently need to ensure that Mauritania requires that third countries with which it establishes other agreements should respect the same rules followed by vessels flying the EU flag, so preventing competitive inequalities that put the EU fleet at a disadvantage.
in writing. - With this, the EP firstly welcomes the Commission's proposal to open negotiations on the renewal of the protocol between the EU and the Islamic Republic of Mauritania, while underlining that it should be maintained only if it is mutually beneficial, adjusted appropriately and implemented correctly; secondly, welcomes the Commission's proposal to introduce a human rights clause; thirdly, insists that any and all access negotiated for EU-flagged vessels to fish in Mauritanian waters must be based on the principle of surplus stocks as described in the UN Convention on the Law of the Sea; emphasises, in particular, that there must be a rigorous assessment of all stocks for which access is sought or which are likely to be caught by the EU fleet as by-catch; stresses that any access granted to the EU must relate to those resources which are unable to be caught by the Mauritanian fleet; emphasises that, should effort reductions be necessary, those third-country (EU and other) fleets causing the most environmental damage must be the first to make reductions;
The Fisheries Partnership Agreement between the European Union and the Islamic Republic of Mauritania must be considered a strategic document of understanding that is very important as far as relations between the EU and Africa are concerned. Today, therefore, we must implement a new protocol which is in line with the undertaking that European countries signed up to in 2002 and which is able to ensure a sustainable fishing practice that will also contribute to development in the countries concerned. The priority is now to resume the negotiations that were already under way, but based on new premises and involving States which have, until now, been excluded from these negotiations. We must also review some requests that go back to the negotiations on the original agreement, in which Mauritania, for example, made a last minute request for further biological rest periods on fishing in May and June, in addition to that already agreed for the months of September and October.
I voted for this proposal because I believe that it will benefit the EU, since a properly functioning procurement market is of essential importance in order to foster the Single Market, to stimulate innovation, and to promote a higher level of protection of the environment and climate, as well as social inclusion, throughout the EU. Public procurement is of crucial relevance, serving as a catalyst for the revitalisation of the EU economy and, accordingly, for employment and welfare. This is particularly true given the need to overcome the financial and economic crisis, and to protect ourselves against any future crisis. I agree that a sound and well-considered process of optimising the legal framework for public procurement is of vital importance for the welfare of EU citizens, for EU consumers and businesses, and for national, regional and local public authorities, and thus for the acceptance of the EU as a whole.
I voted in favour of this resolution. A well-functioning procurement market is particularly important for fostering the integrity of the Single Market and stimulating innovation, and for achieving optimal value for public authorities and tax payers. This market is a particularly important part of the EU economy and has huge potential, but procurement rules and principles vary across the Member States and prevent companies, particularly small ones, from gaining access to cross-border procurement. Similar restrictions also exist in terms of access to third-country tenders. Despite the fact that the EU has opened up its markets, our companies face huge problems if they want to access public sector markets in third countries. I feel that significant political attention must be given to this issue as a matter of urgency. The Commission should conduct a detailed analysis of the problems relating to restricted access for EU companies to other countries' markets and take appropriate action against trading partners which benefit from the openness of the EU market, but do not open up their own markets to EU companies.
Public contracts represent important economic opportunities for companies, are very important in the promotion of the Single Market, stimulate innovation, and promote the protection of the environment and climate, as well as social inclusion. Public procurement policy should ensure that public money is used as efficiently as possible, and should keep public procurement markets open, thereby contributing to the relaunch of the EU economy, to job creation and to welfare. Public contracts also play a key role in the Europe 2020 strategy, and are one of the instruments to be used to achieve the proposed goals.
This motion for a resolution calls on the Commission to approach the issue of balanced access to public sector markets and to undertake the revision of public procurement and concessions, so allowing the involvement of the European Parliament, the Member States, and of citizens and businesses.
It also calls on the Commission to give priority to modernisation of public procurement rules. Equally important is its call for the Commission to go ahead with assessing the problems associated with extraordinary low bids and to propose appropriate solutions.
For all these reasons, I shall be voting in favour of this motion for a resolution.
I voted in favour of this report, not with the aim of putting up protectionist barriers, but because we can no longer have a situation in which the European Union is the only one respecting the rules of the game. We can no longer ignore social and economic dumping in emerging countries, China in particular, which are winning contracts with rock-bottom prices in the countries of the Union, without regard for social rights and legislation on State aid, whereas the markets of these countries remain inaccessible to European companies. We can no longer be naïve: the survival of our businesses and our jobs depends on this. Finally, I am pleased that the amendments submitted by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament concerning respect, in the context of public contracts, for the labour, social and environmental standards in force in the Member States, have largely been adopted. That demonstrates real awareness and represents a positive and necessary change. It is now for the Commission to assess this call fully.
Given that public procurement represents millions of euro every year, its economic importance is in no doubt. For this very reason, although there is a long tradition of EU legislation on such contracts, it will never be going too far to call for better, more effective laws that guarantee the total transparency of procedures; that prevent all forms of corruption or manipulation of proposals to benefit one candidate; that put a ceiling in terms of numbers and of value on the number of awards without a call for proposals or without negotiation; and that guarantee proper competition on the Internal Market between candidate companies, irrespective of their country of origin.
This motion for a resolution of the European Parliament addresses equal access to public sector markets in the EU and in third countries, and the revision of the legal framework of public procurement including concessions. The EU has adopted a number of documents on this issue: directives 2004/18/EC, 2004/17/EC, 93/13/EC and 2007/66/EC, resolutions (European Parliament Resolution of 18 May 2010), reports (Mr Monti, A new strategy for the Single Market - At the service of Europe's economy and society), the European Commission communication 'Towards a Single Market Act For a highly competitive social market economy', and the European Commission Green Paper on the modernisation of EU public procurement policy.
In order to overcome the current financial and economic crisis, a perfectly functioning public procurement market is of crucial importance to revitalising the economy and ensuring equitable treatment. I hereby state that I voted for this resolution as I believe that it is in line with the principle of better law making, and prioritises the modernisation of the rules on public procurement and concessions, which constitutes a significant improvement in EU law.
This is yet another attempt to push through the liberalisation of public procurement. This is a direction that the EU is doggedly following both at home and in third countries, using free trade agreements.
In all cases, the intention is the same: to prevent countries from protecting their own companies in public procurement, so as to make things easier for the big companies of the powers that also want to use competition, which is seen as the be all and end all, to dominate the awarding of public contracts.
We disagree with this approach. Nevertheless, we acknowledge that there are important changes to be made in this area.
Therefore, some aspects of the resolution deserve our support, specifically the criticism of the lack 'of transparency with regard to the composition and work of the Commission's internal advisory committee on public procurement (ACPP) and the role and competences of the Advisory Committee on the Opening-Up of Public Procurement (CCO)'. We also agree with the call for 'the Commission to take steps to ensure that the composition of both this committee and the planned new advisory committee on public/private partnerships is balanced, including trade unionists and representatives of the business community, in particular, small and medium-sized enterprises (SMEs), and that they work in a transparent manner'.
With this resolution, the majority in Parliament wants to call for the liberalisation of public procurement on the pretext of relaxing and simplifying the rules and defending small and medium-sized enterprises (SMEs). Although there could be justification for this in some cases, in the majority of cases, it is not this that is at stake.
What they want is to prevent any country from protecting its own companies in public procurement, just to make things easier for the big companies of the powers that also wish to dominate the awarding of public contracts. That is why we voted against.
However, there is another aspect of the resolution with which we agree, specifically, the criticism of the lack of transparency with regard to the composition and work of the Commission's internal advisory committee on public procurement (ACPP) and the role and competences of the Advisory Committee on the Opening-Up of Public Procurement (CCO). We also support the call for the Commission to take steps to ensure that the composition of both this committee and the planned new advisory committee on public/private partnerships is balanced, including trade unionists and representatives of the business community, in particular, SMEs, and that they work in a transparent manner.
It also seems the importance of strengthening anti-corruption mechanisms in the context of the European Union's commitments in the field of international public procurement should be stressed, as should the need to focus efforts on ensuring transparency and fairness in the use of public funds. Moreover, we call for the European Parliament to be kept duly informed and receive all available information at every stage and at the end of the process.
Despite the openness of the EU public procurement market, access to third-country public procurement markets is still restricted to a large extent. In this situation, European businesses do not have equal opportunities for competing for public tenders in other countries of the world. For example, in 2009, the Chinese authorities adopted a system of accreditation of innovative local products, which restricted yet further access on the part of international businesses to the Chinese market. However, it is not only the Chinese market which is a problem, because highly developed economies such as the United States, Japan and Canada also pursue protectionist policies.
This is why I support the call for application of the principle of reciprocity in access to public procurement markets contained in the resolution which was adopted today and which I endorsed in the opinion of the Committee on International Trade, which I drafted. I would, however, like the future European Commission proposal on the principle of reciprocity to contribute in particular to the opening of the procurement markets of third countries, and not just to restrict access for businesses from third countries to public procurement markets in the European Union, which might have an adverse effect on competitiveness in the Union market.
I voted in favour of this resolution, because a well-functioning procurement market is particularly important for fostering the Single Market and stimulating innovation. Public procurement is of crucial importance, especially for overcoming the financial and economic crisis and protecting against any future crisis, because it serves as a catalyst for the revitalisation of the EU economy, and consequently employment and welfare. The specific issue of safeguarding equal treatment and fair competition on public procurement markets in the EU and in third countries urgently needs more political attention, especially given current problems regarding access to public sector markets in third countries. In my opinion, the Commission should give priority to the modernisation of public procurement rules and dealing with service concessions in such a way as to avoid further fragmentation of EU public procurement law according to the principles of better regulation.
in writing. - (FR) I am pleased at today's adoption of the European Parliament joint resolution on equal access to public sector markets in the EU and in third countries and on the revision of the legal framework of public procurement, including concessions, a resolution of which I was a co-signatory. The good functioning of public procurement markets is essential for stimulating the Single Market. It is therefore important to clarify and improve the legislative framework regulating the awarding of public contracts, given their role as a catalyst for relaunching the economy of the Union. Regarding access to the European Union's public procurement markets by businesses from third countries, the European Union has a duty to act realistically and pragmatically and, above all, without naivety. This is not about taking a stand against the opening-up of our markets, but rather the quite legitimate position of advocating mutual access in this area, not by closing our public procurement markets, but by ensuring that our partners outside the European Union open up their markets in an equivalent way and, if necessary, by developing appropriate mechanisms enabling us to achieve this objective of reciprocity and balance.
Equal access to public sector markets in the EU and the revision of the legal framework for public procurement are absolutely essential to boosting the Single Market in the Union and Member States, resulting in social and economic integration at EU level. Looking at the situation from the perspective of the economic and financial crisis, I think that the strategy proposed in this resolution is a necessity, in particular, the point about achieving greater coherence for the European common external trade policy. I should emphasise how important this legislative revision is in revitalising and stabilising the European Union's economy.
in writing. - I supported this resolution as I believe the specific issue of safeguarding equal treatment and fair competition on public procurement markets in the EU and in third countries urgently needs more political attention.
The calling into question of public/public partnerships, the scaling down of standards by public authorities (who are the guarantors of the general interest, need I remind you), the choices of these same public authorities leaning towards more competition ... These are only a few examples of the wonderful 'progress' promised by the European Commission's Green Paper on public procurement. Not content with endorsing such nonsense, this text makes the fight against any protectionist measure the central piece of its argument. So many policies that I object to. I shall vote against.
A properly functioning procurement market is of essential importance in order to foster the Single Market, to stimulate innovation, to boost employment, growth and competitiveness, to promote higher levels of environmental and climate protection and protect social rights throughout the EU, and to achieve optimal value for public authorities, citizens and taxpayers. With the objective of overcoming the financial and economic crisis, and of protecting against any future crisis, public procurement is of crucial relevance, serving as a catalyst for the revitalisation of the EU economy and, accordingly, for employment and welfare in the EU. Therefore, a sound and properly thought-out process of optimising the legal framework for public procurement is of vital importance for the welfare of EU citizens, EU consumers and businesses, and for national, regional and local authorities.
A properly functioning procurement market is of crucial importance to promoting the Single Market, to stimulating innovation, to promoting a high level of environmental and climate protection, and of social inclusion across the EU, and to achieving the highest possible value for public authorities, citizens and taxpayers. For these reasons, I voted in favour of this European Parliament resolution on equal access to public sector markets in the EU and in third countries, and on the revision of the public procurement legal framework, including concessions. In this sense, I join the proponents of this resolution in calling on the Commission to prioritise the modernisation of the procurement rules and to address service concessions in order to avoid the further fragmentation of EU law on public procurement, in line with the principles of 'better law making'.
Public procurement plays a vital role in stimulating the Single Market, promoting innovation, strengthening growth and supporting EU employment and competitiveness. However, to achieve this, these must operate effectively. For that to happen, as pointed out by the text of this resolution, which I endorse, it is important that the question of simplification and clarification of the rules for awarding public contracts finds answers quickly. It also seems essential to me that access to public contracts by SMEs - who account for 99% of all European businesses and over 100 million jobs - be improved as soon as possible. Moreover, in order to support their business, I invite the European Commission to implement the principle of reciprocity and to think of new ways of improving access by European companies to public procurement outside the Union, in order to ensure equal conditions for European and foreign companies who are competing for the allocation of public contracts.
in writing. - We finally abstained due to the fact that several EPP and ECR amendments, inadmissible to us, were adopted.
With a view to overcoming the economic and financial crisis, public procurement appears to be a catalyst for the revitalisation of the European economy, and of enterprise, employment and consumer welfare in Europe. Due to a gradual liberalisation of special sectors (water, electricity and gas), in order to protect the enterprises that operate in these areas, we need a qualification system for clients, aimed at ensuring that the competing enterprises are selected efficiently. I am in favour of the motion for a resolution, since it is necessary, in a transparent regime, to keep the fragmentation of EU public procurement law in order to achieve the highest possible levels of competitiveness and efficiency, as set out in our targets.
in writing. - Public procurement provides a unique opportunity to channel investment into projects for the common benefit of citizens whilst, at the same time, achieving wider public policy objectives. I would like to underline the importance of public procurement contracts in promoting environmental standards in buildings and transport, and the potential that this has to improve energy efficiency and therefore reduce carbon emissions, operating costs and air pollution. I urge the Member States to use public procurement contracts to pursue these objectives, which will have wide-reaching and long-term social, economic and environmental benefits.
A properly functioning procurement market is of essential importance in order to foster the Single Market, and to stimulate innovation and investment. With a view to overcoming the economic and financial crisis, public procurement is of crucial importance in boosting the EU economy and it contributes to job creation. The European Union rejects the possibility of implementing protectionist measures, and seeks equal access to public sector markets in the EU and in third countries. As such, the EU firmly believes in the principle of reciprocity, mutual benefit and proportionality in this area.
To that end, I advocate better coherence between common trade policy and practices in Member States accepting exceptionally low bids from companies whose countries are not signatories to the Agreement on Government Procurement (GPA), to the disadvantage of companies from EU Member States.
I therefore reiterate this House's call to prioritise the modernisation of public procurement rules in such a way as to avoid its fragmentation and to encourage companies to choose this option.
This vote is important because the Commission has to take the necessary measures to prevent unfair competition and non-reciprocity of access to public contracts in relation to third countries. This is not about erecting protectionist barriers, but the Union can no longer be the only one to play by the rules. Indeed, we can no longer ignore the social and economic dumping practised by companies in emerging countries who are winning contracts in countries of the Union, in defiance of social rights and legislation on State subsidies, while, in the meantime, the markets of these countries are closed to European companies. However we must also not forget that the large industrialised countries, despite signing international agreements, do not play by the rules either!
After years of inaction, the Commission seems intent on acting, and that is necessary: the survival of our companies and jobs depends on it. Finally, I welcome the adoption of the amendments put forward by the Group of the Alliance of Socialists and Democrats in the European Parliament with regard to compliance, in the context of public procurement, with working, social and environmental standards in force in the Member States. It is now for the Commission to size up this call.
I am voting for this joint motion for a resolution. I would highlight the measures I consider necessary: making use of all the possibilities and financial margins available under the EU fisheries budget in order to finance emergency support measures for this sector, thereby enabling it to overcome the difficulties posed by the rise in oil prices; continued European Fisheries Fund (EFF) aid to improve the selectivity of fishing gear and to replace engines on safety grounds, to protect the environment and/or fuel economy, above all, for small-scale coastal and traditional fishing; the drawing up by the Commission of a medium- and long-term plan aimed at improving fuel efficiency in the fisheries (including aquaculture) sector; and calling for the Commission to propose an action plan for coastal regions and islands which have an active fisheries sector to improve fuel efficiency in the fisheries and aquaculture sector.
I voted in favour of this resolution. The recent rise in oil prices has affected the economic viability of the fisheries sector and European fishermen find themselves in a difficult situation. Furthermore, owing to the European Union's high degree of dependency on imports from third countries (60%), producers have very little or even no influence on the price levels of fisheries products. I agree that the ceiling on de minimis aid should be raised from EUR 30 000 to EUR 60 000 per firm for a transitional period of three years, while ensuring that environmental and social sustainability are not undermined and that competition between Member States is not distorted.
I should like to express my deep sympathy with European fishers, whose salaries have been directly affected by an increase in oil prices, which has seriously exacerbated the economic fragility linked to the irregular nature of activity in this sector. I consider it essential to introduce mechanisms that promote the boosting of prices paid at the production stage, whilst keeping prices paid at the final consumption stage as low as possible. I am therefore voting for the motion for a resolution tabled by the Group of the European People's Party (Christian Democrats), which duly emphasises the above points.
in writing. - While it is not a good idea to subsidise the fossil-fuel industry, fishermen across the EU are suffering due to the economic downturn and, unlike other modes of transport, they do not have any real alternative to fossil fuels.
Energy accounts for a significant proportion of the fisheries sector's operating costs and the recent fuel price increase has caused the situation of the fisheries sector to deteriorate, with a direct impact on production costs in this sector. In view of these facts, I believe that the European Commission must consider the means required to devise urgently and adopt suitable measures for easing the difficult economic situation which many European fishermen are in, also taking into account the financial difficulties currently facing a number of countries which have large fishing fleets.
The Commission must adopt urgent measures to remedy the difficult economic situation in which many European fishermen find themselves following the rise in oil prices. In particular, it is about raising the de minimis public subsidy threshold from EUR 30 000 to EUR 60 000 per three-year period and per beneficiary firm. Beyond this compensation, we must put in place a longer term strategy to enable fishermen, but also professionals in other sectors, such as farmers and road hauliers, to reduce their dependency on fossil fuels. That is why the Commission must provide incentives, both at European and national level, for investment in new technologies, in order to increase energy efficiency in maritime, land and air transport.
I voted for the motion for a resolution on the European fisheries sector crisis due to the rise in oil prices, as it has affected the economic viability of the fisheries sector, with a direct impact on fishers' incomes. Temporary emergency measures are needed that will enable European fishers to overcome their difficult economic situation, but the Commission should also draw up a medium- and long-term plan aimed at improving fuel efficiency in the fisheries sector, including aquaculture.
Fishing is an essential economic activity for the countries of Europe, particularly for maritime countries like mine. As such, Parliament should be particularly mindful of the conditions affecting professional fishers.
The increasing price of fuel - an unavoidable cost for those involved in fishing - has enormously affected fishers' incomes. At a time of savage economic and financial crisis, in which there is little aid available to sustain companies and jobs, I welcome the proposal made in this resolution by my colleagues from the Group of the European People's Party (Christian Democrats) to support EU fishers by increasing the ceiling for de minimis aid from EUR 30 000 to EUR 60 000 per company for a three-year period. This will enable the fishing industry to face increased operating costs linked to the price of oil.
This joint motion for a resolution of the European Parliament addresses the European fisheries sector crisis due to continually increasing fuel prices, which is having a very significant impact on the sector's operating costs. This increase is being felt, above all, by small and medium-sized enterprises (SMEs) - often family companies - whose workers are starting to see that their jobs are in danger. I therefore welcome the adoption of this report and hope that the Member States will soon be able to increase aid for fishers, and that the European Union, through the European Fisheries Fund (EFF), will increase its subsidies aimed at improving and modernising vessels and equipment, and will create a fund to which SMEs can turn if they are in trouble. Support for small-scale fishing is particularly important.
It is positive that Parliament has adopted this resolution. The significant rise in oil prices has seriously exacerbated the crisis facing the fisheries sector and its economic viability, and has very significantly reduced the already scarce incomes of those working in the sector.
The current sales dynamic does not allow fluctuations in production costs, including oil, to impact on fish prices; the current import policy contributes to this, amongst other factors.
In many cases, average first-sale prices have been stagnating or dropping for a number of years, and this has not resulted in a decrease in price for fresh fish for end consumers.
The current common market organisation (CMO) for fisheries products has not managed to contribute sufficiently to improving first-sale prices or to better distribution of added value across the sector's value chain.
The economic situation of a large number of companies has deteriorated in recent years, even leading to many of them going out of business. There is a real risk that thousands of fishing companies could go out of business and thousands of jobs could be lost because of increased oil prices.
Small-scale coastal fishing sectors are particularly vulnerable.
These measures need to be applied.
The fisheries sector is one of the sectors most affected by oil price increases, because fuel is a significant part of the operating cost of the fisherman, estimated at 30-50%. I fully support any measures that could be put in place to assist fishermen in this regard, particularly those engaged in small-scale fishing on coasts and islands.
The adoption of a Parliament resolution on the European fisheries sector crisis due to the rise in oil prices is an opportunity for me to remind you how urgent it is for us to come to the aid of fishermen. In a context where recruitment is becoming more and more difficult, and where the practices that fishermen must adopt continue to become ever more restrictive, the increase in fuel prices makes conditions even more difficult in this crisis-hit sector. The substantial increase in oil prices is having a strong impact on fishermen's operational costs, and this caused their revenue to fall between 2008 and 2010. As the elected representative of a port town, it is all the more incumbent on me to call on the Commission to authorise an increase in the ceiling of the de minimis aid. This measure would relieve the pressure on fishermen, thereby enabling them to make a decent living from their work without hindering the replenishment of stocks. The upcoming reform of the common fisheries policy will have to gain the support of fishermen. To show them today that the European Union is alert to their needs would be a good start.
I voted in favour of this document because the recent rise in oil prices has affected the economic viability of the fisheries sector and left many fishermen worrying about how to offset these additional costs, as the rise in oil prices is directly affecting fishermen's incomes. We need to make use of all the possibilities and financial margins available under the Community fisheries budget in order to finance emergency support measures for the industry, thereby enabling it to overcome the difficulties posed by the rise in fuel prices until such time as other types of measure are implemented. The European Fisheries Fund (EFF) should continue to grant aid to improve the selectivity of fishing gear and to replace engines on grounds of safety, environmental protection and/or fuel economy, above all, for small-scale coastal and traditional fishermen. In my opinion, the Commission must urgently propose investments, at both European and national levels, in new technologies in order to increase the energy efficiency of fishing vessels and so reduce fishermen's dependency on fossil fuels.
The resolution is an expression of Parliament's concern for the state of the fisheries sector, the financial condition of fishing firms and the market price of fish. It is an important sector, and fish is an important part of our diet. I think Article 3 of the joint motion for a resolution, which expresses the will to increase aid to fishermen, is crucially important. It is a solution which offers more advantages than the new guarantees proposed for the sector. I hope the Commission and the Council will give the resolution serious consideration.
in writing. - I voted against this resolution because I do not believe the EU should increase subsidies for the European fisheries sector or any other sector on the basis of a rise in oil prices.
The recent rise in oil prices has affected the economic viability of the fisheries sector and left many fishers worrying about how to offset these additional costs. We cannot forget that the rise in oil prices is directly affecting fishers' incomes. The incomes and wages of people working in the fisheries industry are insecure as a result of several factors, such as the irregular nature of fishing, the marketing approaches employed, and the way in which first-sale prices are set, which means that certain forms of national and EU public aid need to be maintained. Moreover, the financial and economic crisis is having an impact on industrial sectors and small and medium-sized enterprises (SMEs) in particular, and is jeopardising activity and employment in primary and secondary sectors. As in the past, we must now adopt temporary emergency measures to overcome the difficulties faced by the fisheries sector against the backdrop of rising oil prices.
I voted for the resolution and against all the amendments which were tabled. New support measures need to be adopted in the fisheries sector, bearing in mind the combination of two factors: on the one hand, the high price of oil and, on the other, the low price of fish at first sale. Fishing is an important economic sector for the European Union and needs to receive support at a time when the average price of a barrel of oil will remain at USD 80-100.
The established global economic crisis, exacerbated by the political crisis in the Maghreb and the Middle East, has led to further oil price increases, with the price per barrel exceeding USD 100. Given the political instability that has been rocking the Arab world, this figure could still shoot up.
Its energy bill represents the fisheries sector's most significant operational cost and, unlike other activities, the sector cannot offset the additional cost by increasing production because of the ceilings established by total allowable catches (TACs) and quotas.
Despite the diversity of opinions regarding how the sector should be managed, there is a point of agreement which it is important to stress: fishing is extremely important to the European population's food supply and a source of employment for the majority of the EU's coastal communities, where there are no other jobs.
In order to ensure the continuity of fishing, and avoid falls in supply and increased unemployment in the sector, the EU must raise the ceiling established by the De Minimis Regulation to closer to EUR 60 000, as well as adopting other measures capable of alleviating the recent oil price increase.
The cost of fishing is very dependent on the price of oil. As such, and since the recent rise in oil prices has affected the economic viability of the sector, it is important to adopt emergency measures that will enable European fishers to overcome their difficult economic situation.
The real problem with fishing today is that 70% of stocks in Europe are overexploited, as a result of the fact that our fleet is clearly oversized. It is an irresponsible mistake to spend public money to maintain this fleet. In the framework of the reform of the common fisheries policy, it is necessary more than ever before to restructure the European fishing fleet in order to discontinue the use of ships that use large quantities of fuel and release large amounts of CO2 emissions, and also of fishing gear and practices that clearly destroy the environment, so that we can make headway towards a model that is less energy dependent, less destructive, and more sustainable in environmental terms as well as in social and economic terms.
Awarding more money to this sector to compensate for the rise in oil prices will only be an even greater incentive for fishermen to use high fuel consuming ships, particularly at a time when the increase in these prices is not transitory but clearly structural.
As a result of the deep economic and financial crisis that is affecting the industry and small and medium-sized enterprises, the price of a barrel of oil has increased, and its price is still uncertain because of the risk of political instability in the Arab world. This crisis has also profoundly affected European sea fishing, because we import 60% of our fish from third countries. I support the resolution because I believe it is important to strengthen the security of our energy supply, informing the markets and giving consumers greater guarantees about the state of oil reserves. I also think it necessary to implement a joint action plan in support of coastal regions active in the fisheries sector.
I was keen to vote in favour of this resolution, which calls on the Commission to take strong measures in support of the fishing industry. The rise in the price of oil is causing a real crisis in the sector. This crisis started off as a cyclical one but has now become structural and threatens the economic viability of the industry. Operating costs have rocketed and are having a serious effect on fishers' incomes, to such an extent that the whole production sector and all coastal regions are now affected. Consequently, I welcome the call by our Chamber to introduce greater flexibility in the de minimis subsidy scheme. Despite a difficult budgetary context, fishermen would not understand if the Union failed to address their concerns. Furthermore, the resolution calls for special attention to be paid to small-scale coastal fishing and to the regions concerned. To my mind, this is indispensable since, although the whole sector is being affected, rising energy bills will have a greater impact on traditional fishing than on industrial fishing. I believe exceptional situations demand exceptional measures. Therefore, I shall remain alert to the proposals that the Commission will put forward to reassure and support our fishermen.
I am voting in favour of this motion for a resolution of the European Parliament since it expresses its dissatisfaction with the Commission due to the fact that, by the end of 2009, only 75% of the total amount of EUR 21 billion worth of financial support had been made fully available for only 50 000 small and medium-sized enterprises (SMEs). The excessive administrative bureaucracy that is an obstacle to the majority of SMEs must be removed. There is a need, not just for simplification, but also for an improved system for companies to access this financing.
The Commission is paying great attention to small and medium-sized enterprises (SMEs): the 23 million SMEs that form the EU's economic fabric and are a source of innovation and creativity, allowing Europe to continue to distinguish itself in world markets. Little by little, red tape and legislation - which, until recently, nipped in the bud the development of innovative small companies - has been stripped away and young people are starting to see a glimmer of a stable future that is hopefully full of opportunities. Entrepreneurship, training, flexibility, smart regulation and access to credit are the key words of the Small Business Act, a framework that defines the EU policy for SMEs through targeted assistance and training activities for young people.
Now that many initiatives have been defined, it is the responsibility of Member States and the European Union as a whole to implement them properly, providing SMEs with a greater freedom in their actions, allowing them to participate in public tenders, adopting the single European patent in the future and quickly implementing the directive on late payments. Lest we forget, investments are necessary to avoid the efforts made so far being thwarted, because only investment can affect the proper functioning of the mechanism and European competitiveness.
The Small Business Act is based on a number of pillars, such as access to finance and access to the Single Market, international markets and public procurement. The progress made within Member States in terms of taking concrete steps to improve the business environment for small and medium-sized businesses is variable and sometimes negligible, in spite of the declared political commitments featuring in this document. In the European Union, 23 million small and medium-sized enterprises, which account for around 99% of all businesses and provide more than 100 million jobs, make a fundamental contribution to economic growth, social cohesion and job creation. SMEs face significant problems in expanding their activities and improving their ability to innovate and their access to markets.
This is why I urge Member States to adopt without delay the proposal on the European Private Company Statute, which would enable SMEs to trade throughout the EU, while cutting costs and encouraging growth in this area, promoting a 25% reduction in administration and stimulating business. I voted in favour of this motion for a resolution.
I voted in favour of this resolution. There are 23 million small and medium-sized enterprises (SMEs) in the EU, which account for around 99% of all businesses and provide over 100 million jobs. They make a fundamental contribution to economic growth, social cohesion and job creation, are a major source of innovation, and play a vital role in sustaining and increasing employment and helping to achieve the main aims of the flagship initiative EU 2020. The Small Business Act adopted in 2008 was a significant political step aimed at improving the business environment for SMEs, ensuring better and simpler regulation and simplifying market access. However, SMEs continue to face serious problems expanding their activities and innovative capacities and it is difficult for them to access markets, above all, due to difficulties obtaining financing and administrative obstacles, which should also be reduced further. The Member States should implement all the provisions of the Small Business Act as a matter of urgency in order to establish a clear and consistent business environment.
The Small Business Act (SBA) is the strategic framework for better exploitation of the potential for growth and innovation of EU small and medium-sized enterprises (SMEs). There are around 23 million SMEs in the EU, which account for around 99% of all businesses and provide over 100 million jobs, playing a key role in economic growth, social cohesion and job creation.
This resolution, for which I voted, acknowledges that several of the SBA's initiatives have been launched. Nonetheless, much more can be done to help European SMEs, specifically: the swift implementation by the Member States of the Late Payments Directive; better Commission mechanisms for encouraging the Member States to apply the principles of the SBA; adoption by the Member States, without delay, of the last remaining proposal on the European Private Company Statute; the regular application by the Commission and the Member States of the SME test as part of impact assessments; the urgently needed reduction of the bureaucratic and administrative burden on SMEs; and putting 'Erasmus for young entrepreneurs' on a permanent footing, with a sufficient budget.
I voted for the draft resolution because I welcome the 'Single Market Act' initiative, and especially the legislative measures enabling small and medium-sized enterprises (SMEs) to make use of all the advantages of the Single Market, such as the European rules for venture capital funds, the revised VAT regulations and the simplification of the directives on accounting. At the same time, I feel there is a need to strengthen dialogue between SMEs and public procurement bodies in order to simplify the involvement of SMEs in public procurement procedures. I would consider it appropriate in these circumstances to examine the options for helping SMEs to create partnerships and consortia, and to participate jointly in public contracts. The Commission should produce an assessment of the impacts and consider the possibility of increasing the ceilings for EU public contracts, which would allow SMEs to take part in contracts that would otherwise be subject to special requirements, on account of which SMEs would not be able to participate.
I would also like to call on the Commission to consider how it might be possible in Europe to improve the publication of all public procurement notices and to eliminate the administrative burden which prevents European firms from taking part in transboundary public contracts. The Member States then face the task of more systematically applying the European Code of Best Practices Facilitating Access by SMEs to Public Procurement Contracts.
I welcome the creation and development of the Small Business Act (SBA), which, in my opinion, provides timely solutions for the main obstacles encountered by small and medium-sized enterprises (SMEs) as regards expanding their activities and becoming established. Many of these obstacles are due to excessive bureaucratisation and difficulties in obtaining finance. The SBA calls on the Member States to improve the business environment for SMEs, so its principles should be duly implemented and adopted.
in writing. - The Small Business Act has been one of the most proactive acts of the past three years, and it is important that the EU continues to focus on SMEs.
I voted for the European Parliament's resolution on the Small Business Act Review as there are still further important steps to be taken to facilitate the proper operation of SMEs in the EU.
In economic terms, SMEs are what we call the 'backbone of the EU'. Indeed, 99% of all businesses in Europe are SMEs, providing more than 100 million jobs. The European Union encourages their development. However, at domestic level, SMEs constantly encounter difficulties in obtaining financing or in coping with administrative tasks which often exceed the requirements under EU directives. This is why I voted in favour of Member States stepping up their efforts in terms of implementing properly the principles featuring in the SBA.
SMEs are essential to the European economy's dynamism. There are 23 million SMEs within the EU; they employ fewer than 250 people and their turnover does not exceed EUR 50 million; they account for 99% of European businesses and employ nearly 70% of the workforce in the private sector. In a context of difficult recovery and of increased international economic competition, establishing a European strategy would be welcome. The 'Small Business Act' is aimed at increasing entrepreneurship in Europe and helping businesses grow. Therefore, it is an absolute requirement that we reduce administrative formalities and put in place a modern administration adapted to the needs of SMEs. That is why the Commission must establish a unified system for setting up a business. It would also be useful to introduce an 'SME test' to assess the impact of all future legislation on SMEs and check that this legislation will not stifle the potential these businesses have for growth.
I welcome the adoption of the European Parliament's resolution on the Small Business Act Review, which adapts the European support measures for small and medium-sized enterprises (SMEs) to the new context resulting from the 2008 economic crisis, and ensures that they are able to meet the objectives of the Europe 2020 strategy. SMEs were the first to be affected by the financial and banking crisis that has taken place these last few years, which reduced their access to financing and to the markets. This new version of the Small Business Act must therefore give more support to innovation among SMEs by diversifying the financing instruments and by reducing as much as possible the administrative burdens that they face.
Small and medium-sized enterprises (SMEs) on their own account for around 99% of all businesses and provide over 100 million jobs in the European Union. Their role in economic growth, social cohesion and job creation is therefore vital.
The Small Business Act (SBA) is based on key principles, such as access to finance, access to markets and better regulation. However, it is undeniable that SMEs continue to struggle against a series of problems, like the difficulty of expanding their activities, problems accessing markets, or the innumerable difficulties in obtaining financing.
As such, I welcome the conclusions of the Commission's review, and I am very pleased to see the new proposals aiming to improve access to finance and markets, and to move forward with the process of cutting red tape.
This motion for a resolution of the European Parliament concerns a review of the Small Business Act (SBA). The SBA is a series of political principles aiming to support small and medium-sized enterprises (SMEs) in terms of access to finance and markets, as well as of improved legislation. The social, economic and financial role of SMEs in the European Union is unquestionable. There are around 23 million of them in the EU, accounting for 99% of all businesses and providing over 100 million jobs. The current financial crisis has had a negative impact on these companies. That is why there is a need to review the current legislation, so as to facilitate access to financing; to reduce administrative costs and all bureaucracy; to encourage energy saving, as only 24% of companies currently recognise its importance; to improve businesses' technology through eco-innovation; to promote improved levels of qualification, education and professional training; and to promote internationalisation and good governance. I therefore welcome the adoption of this resolution, and I hope that all SMEs will benefit from these measures and become prosperous, as all Europeans would benefit.
We have another resolution full of contradictions before us. On the one hand, the appointment of the new Small and Medium-Sized Enterprises (SME) Envoy by the Commission is to be welcomed, and his mandate to monitor the progress of the Member States in the implementation of the Small Business Act (SBA) and to promote SMEs' interests throughout the Commission, ensuring, in particular, that the 'Think Small First' principle is being applied effectively, is to be supported. It makes a positive recommendation by calling on the Member States to appoint national SME Envoys to coordinate SME policies and control the implementation of the SBA across the various administrations.
We also think that it is positive that it stresses that the administrative burden is relatively higher the smaller the company is, and therefore calls for differentiation between micro, small and medium-sized enterprises.
On the other hand, however, the resolution does not tackle - or fails to tackle sufficiently - a number of the constraints, direct and indirect, with which SMEs are currently burdened, many of which are the result of the policies dominant at EU level.
On the one hand, it 'welcomes the appointment of the new [Small and Medium-Sized Enterprises (SME)] Envoy by the Commission, and supports his mandate to monitor the progress of the Member States in the implementation of the [Small Business Act (SBA)] and to promote SMEs' interests throughout the whole Commission, ensuring, in particular, that the 'Think Small First' principle is being applied effectively; calls on Member States to appoint national SME Envoys to coordinate SME policies and control the implementation of the SBA across different administrations'.
On the other hand, however, it does not criticise or propose alternatives to the neoliberal and restrictive policies of the Stability and Growth Pact, which are causing so many problems for SMEs and the general public.
Nevertheless, it is positive that it stresses that the administrative burden is relatively higher the smaller the company is, and therefore calls for differentiation between micro, small and medium-sized enterprises; and that it underlines that microbusinesses - with fewer than 10 employees - constitute 91.8% of all EU businesses and therefore deserve more attention and the corresponding tailored approach.
We will monitor how its implementation turns out.
There are 23 million small and medium enterprises in the European Union, and they employ over 100 million people. The Small Business Act is an important policy, and it aims to simplify access to funding and to the market and to improve regulation. A very important part of the Act is reducing the red tape affecting SMEs in Ireland and the EU.
Today, the European Parliament has shown support for the 23 million small and medium-sized enterprises (SMEs) in the European Union, which represent more than 100 million jobs and provide an essential contribution to economic growth, social cohesion and the creation of jobs.
The goal was to assess the progress made and to plan new actions with the aim of responding to the challenges associated with the economic crisis.
We can note a marked improvement in the situation of SMEs, but progress still needs to be made. SMEs continue to come up against considerable problems in expanding their activities, and sometimes even in surviving. It is therefore necessary to reduce bureaucracy through strengthening control and through intelligent regulation.
A decision must therefore be made quickly on the European Private Company Statute, and similarly we must urgently move towards adopting a single European patent. At the same time, we must make sure that the 'SME test' is applied properly in all new legislative proposals, particularly at national level.
Finally, SMEs play an essential role in European innovation. We should continue to simplify the financing of research and development in order to increase their capacity for innovation throughout the innovation cycle.
SMEs represent 99% of businesses in the European Union. As a result, I voted in favour of the review to the Small Business Act, which is a resolution that recognises the crucial role of SMEs in the European economy. I support a strategic framework that goes even further in the help granted to SMEs in times of recession, and this in many areas. Thus, I welcome an intelligent regulation which lightens the administrative burden borne by these key economic actors and which facilitates their access to finance and to new markets, so that they are able to invest and grow. Finally, it is important to point out that research, innovation and training should be supported so that our SMEs can enjoy the full benefit from the Single Market.
As a representative of the Group of the European People's Party (Christian Democrats), I took part in the work and negotiations on the Late Payments Directive, which is one of the key legislative proposals announced in the original version of the Small Business Act. I hope the Member States will take pains to implement its provisions as quickly as possible and correctly. The Small Business Act is a good proposal for small and medium-sized enterprises. However, I do have doubts over the qualitative assessment of work which has been done. As an example, I would like to mention the Annex to the review drafted by the European Commission. The Annex contains examples of some good practices, and among them, in the part concerning the Single Market, it mentions the fact that 22 Member States have set up operational one-stop shops (points of single contact). I would like to remind everyone that these points were set up pursuant to the Services Directive.
Barely three months ago, this House adopted a report on implementation of the Services Directive, in which we draw attention principally to the fact that the one-stop shops are not fully operational, that in most cases, they do not allow completion of formalities by electronic means and that they are not working in the way which businesses expect. I hope that drawing attention to individual one-stop shops which are good examples will be followed by greater efforts to improve the operation of all of them, so that they really will serve small and medium-sized enterprises.
I voted in favour of this document because it welcomes the Commission review of the Small Business Act (SBA) and expresses support for the new proposals focused on further improving access to finance, enhancing market access and reducing the administrative burden, by strengthening governance and monitoring through smart regulation. I believe that the Member States should adopt without delay the last remaining proposals on the European Private Company Statute, which would enable SMEs to trade throughout the EU while cutting costs and encouraging growth in this area. We also need to promote the 25% reduction of administrative burden indicated in the SBA, which would contribute to the effectiveness of the SBA, would counteract any protectionist economic policies of Member States and stimulate business across the EU. Member States must swiftly implement the revised Late Payments Directive to effectively combat late payments and their negative impact, particularly on SMEs. Member States should also avoid 'gold-plating' by exceeding the requirements of EU legislation when transposing directives into national law. The administrative burden is relatively higher the smaller the size of the company - a disproportionate and incorrect provision which reduces the setting up of SMEs. There needs to be a differentiation between micro, small and medium-sized businesses. I believe that small businesses should be assisted to increase their ability to compete in international markets by enhancing their ability to export, disseminating information concerning programmes and initiatives facilitating international market access and penetration of SME goods and services, and ensuring that the interests of small businesses are adequately represented.
in writing. - I welcome the Commission review of the SBA and express support for the new proposals focused on further improving access to finance, enhancing market access and continuing debureaucratisation through strengthened governance and monitoring and through smart regulation and measures such as the SME performance review
in writing. - (RO) I voted to review the Small Business Act project as I think that the European Union needs to continue the process of strengthening its support mechanisms with a view to removing the obstacles blocking the sustainable development of small and medium-sized businesses so that their potential can be tapped to the full. Bearing in mind the crucial role which SMEs play in the European economy and their contribution to boosting economic growth, employment and social cohesion, measures must be implemented which aim at providing an ideal framework for the development of SMEs. In this context, I would like to stress that Member States need to step up their efforts in supporting the policies aimed at promoting entrepreneurship and creating a favourable business environment for SMEs. Consideration must also be given to the key role played by exchanging good practices within these policies. Improving SMEs' access to funding and the Single Market, cutting red tape, as well as ensuring better implementation of the Small Business Act by Member States, must be priorities at national and EU level.
The review of the Small Business Act (SBA) and the new proposals it contains are necessary tools to strengthen and revitalise the 23 million European small and medium-sized enterprises (SMEs), which have proved to be the real bulwark against the economic crisis. Within the European economy as a whole, SMEs account for 99% of all businesses and provide jobs for almost 100 hundred million Europeans. We need to continue working to strengthen and support SMEs to reinvigorate growth, while also focusing on improving competitiveness and innovation. These proposals faithfully reflect these needs. Of particular importance is reviving the SBA in accordance with the objectives of the EU 2020 strategy and all actions to facilitate SME growth through simplification and support, not only for investment, but also for the challenges that globalisation and climate change bring today.
Yet another text seeking to lower the standards of public authorities for the benefit of entrepreneurs. The European 'Small Business Act' and its review are concerned neither about the general interest nor about SME employees. The only virtue of this resolution, which is supported by all political groups except mine, is to deplore this state of affairs and boast about energy efficiency that it undermines elsewhere by promoting unbridled exports. Hypocritical and malevolent. I am abstaining to encourage the intention and denounce the hypocrisy.
We cannot forget that the 23 million small and medium-sized enterprises (SMEs) in the EU, which account for around 99% of all businesses and provide over 100 million jobs, make a fundamental contribution to economic growth, social cohesion and job creation, are a major source of innovation, and play a vital role in sustaining and increasing employment, and contribute to achieving the main goals of the Europe 2020 flagship initiatives. The Small Business Act (SBA) is based on a number of important policy pillars, such as access to finance, access to markets - the Single Market, international markets, public procurement - and better regulation. We must encourage the Member States to adopt its guidelines so as to help SMEs at this time of crisis.
I am very positive about this resolution concerning the Small Business Act review, as it contains the correct measures to undertake in order to make it easier for over 23 million small and medium-sized enterprises to do business. The main points include the application of a new series of measures giving easier access to credit through public support for guarantee systems and a strong commitment to encouraging the cofinancing of micro-credit. More than a raft of incentives and targeted funding, our small and medium-sized enterprises need greater and simpler freedom of action, hence less bureaucracy, and also certain guarantees. On this latter point, we should call upon Member States to resolve the issue of late payments, which has created and continues to create serious problems and difficulties. Finally, I would like to underline that internationalisation may be the new frontier for relaunching small and medium sized enterprises, and therefore any tools for permitting expansion beyond their borders will be very welcome. It is a difficult challenge, particularly for smaller enterprises, and for this reason, it requires greater attention and more support from the European Union.
I voted in favour of this document because I believe that the incentives for small business set out in the Small Business Act are the way to increase the competitiveness of the European Union. In particular, I would like to draw attention to two aspects of the resolution we adopted. Firstly, attention to education and vocational training. It is precisely young people who will create and participate in the EU's future. It is therefore particularly important for them to be enterprising and ready to create a vibrant and competitive EU economy. Efficient use of resources is another aspect also related to the future quality of life in the EU. We are always talking about this, but so far in practice, we have unfortunately taken too little action for our words to be translated into reality. On the other hand, efficient use of resources as a measure on its own is not enough - in general, there needs to be a sustainable attitude to the environment at every stage of business development. I therefore call on both the European Commission and the Member States to pay as much attention as possible to developing greater youth entrepreneurship and promoting efficient use of resources and other energy saving initiatives.
This resolution aims to provide the European Parliament's perspective on the analysis of the Commission's 'Small Business Act'. As such, Parliament is using this resolution to express its support for the new proposals aiming to improve access to finance and the markets for small and medium-sized enterprises (SMEs); for the measures to continue the process of cutting bureaucracy through strengthened governance and monitoring; for smart regulation; and for measures such as the SME performance review.
As I have previously stated, strengthening SMEs is key to promoting economic growth. In this regard, what Parliament is proposing in terms of research and innovation - specifically simplifying funding for research, development and innovation (R&D&I), and promoting appropriate programme management, especially for SMEs - is particularly important, as is strengthening innovation capacities over the full cycle, including non-technological innovation within the future financial framework for research and innovation. I also support investment intended to support local SMEs through, for example, the involvement of innovation centres, chambers of commerce, business associations and innovation clusters across the Single Market.
Small and medium-sized enterprises (SMEs) account for around 99% of all EU businesses and make a key contribution to economic growth: as well as a source of jobs and wealth, they are particularly suitable vehicles for innovation. As such, it is essential to continue offering them conditions to be able to develop and become secure in the market, by guaranteeing them access to finance and to the potential benefits of the Single Market. It is therefore important to congratulate the Commission on its analysis of the Small Business Act and support the new proposals put forward to pursue the objectives of supporting the SMEs.
Ninety-nine percent of European companies are SMEs. Two-thirds of jobs in the private sector are provided by the SME base. More than half of European added value is produced by SMEs. There will be no genuine recovery of the economy, or long-term economic growth, without substantial action on the part of public authorities, whether local, national or European, in favour of small and medium-sized enterprises. By adopting the 'Small Business Act' in 2008, the European Commission made the first decisive step towards small and medium-sized enterprises by introducing the 'Think Small First' principle in all areas of legislation. Despite the many proposals that have been seen through in the last three years - I am thinking of the Late Payments Directive in particular - a lot of progress remains to be achieved to make things easier for small and medium-sized enterprises, not only in respect of the administrative burden they have to deal with, but also the difficulty in accessing funding that they experience. The European Commission must continue on the path it defined with the SBA in 2008. This is what this resolution, which I lend my support to, calls for.
in writing. - The resolution focuses, in particular, on: (1) the regulatory environment, calling for better implementation of the SME test - in particular, in Member States - and for a reduction in bureaucracy and administrative burdens; (2) improving SMEs' access to finance through additional funding and instruments within the EIB (such as the RSFF and equity financing) and an enlarged (and independent) CIP; (3) improvements needed to ensure the participation of SMEs in public procurement; (4) simplification and better targeted R&D&I programmes to promote SMEs' innovation management capacity, access to R&D&I services and knowledge-based business services, through, for instance, technology transfer centres and universities; (5) the need for more attention to be paid to skills needed and other social and labour market issues affecting entrepreneurship and SMEs' capacities to fulfil their employment potential, in particular, managerial skills, digital skills and sustainability skills; (6) action to improve resource efficiency: sectoral SME projects to identify resource efficiency innovation in the value and supply chains; the adoption of an ambitious eco-innovation action plan and more funds for it through the CIP; more cost-effective energy efficiency measures to help SMEs reduce energy bills;
I support the report reviewing the Small Business Act as it aims to improve access to credit and access to the market for small and medium-sized enterprises (SMEs). At this time of crisis for European businesses, we need to give assistance to SMEs, enabling them to increase their abilities and know-how, asking them to support management programmes designed to implement research, development and innovation. The report acknowledges the key role of SMEs in the transition to an economy characterised by resource efficiency and it is also essential to acknowledge the role of young entrepreneurs. For the latter, the EU should commit itself to institutionalising the Erasmus programme in order to give them an opportunity to develop.
I welcome the adoption of the resolution on the review of the 'Small Business Act' with a resounding majority of the European Parliament. SMEs, which represent 99% of European businesses, provide two-thirds of jobs in the private sector and generate over half of the added value created, in total, by businesses operating in the EU. SMEs play a key role in innovation, research and development. By adopting the 'Small Business Act' in 2008, the European Commission made the first decisive step for these SMEs by introducing the 'Think Small First' principle in all areas of legislation.
Many proposals have been seen through in three years, such as the Late Payments Directive. However, we still have a lot to do to make life easier for SMEs with respect to the red tape they are faced with and access to funding that is often difficult. This resolution appeals to the European Commission to continue on the path of greater consideration for the engines of prosperity and economic growth that are SMEs.
As the rapporteur accurately observed, small and medium-sized enterprises (SMEs) are the backbone of European society and the engine of our economy. This is also true of Lithuania, where 99.4% of Lithuanian companies employ fewer than 250 people. According to government statistics, in January 2011, there were more than 66 500 SMEs operating in Lithuania. What Lithuanians desperately need is smarter regulation, less bureaucracy and fewer administrative burdens. Obtaining planning permission is one of the greatest problems faced by investors in Lithuania. According to a report by the World Bank, 17 procedures need to be carried out in order to obtain permission and this may take 162 days. In this area, according to the World Bank's classification, Lithuania ranks 59th in the world. Investor protection in Lithuania is an even greater problem; in this area, Lithuania ranks 93rd. This really is no good. I believe that a successful strategy for promoting innovative SMEs should not just be supported by subsidies, but by the creation of a business environment, where SMEs would have more freedom and improved access to various sources of financing. I also believe that SMEs should pay more attention to social and labour market issues, which have an impact on entrepreneurship and SMEs' abilities to employ workers with the relevant skills.
in writing. - I welcome this resolution, which warns against too much bureaucracy and red tape for SMEs. The 23 million SMEs in the EU provide over 100 million jobs and make a huge contribution to economic growth, social cohesion and job creation. We need to make sure that these vital businesses are not hampered by red tape and bureaucracy, and I agree that the EU needs to renew its efforts to reduce administrative burdens. I am pleased that almost all legislative proposals under the Small Business Act have been adopted but urge Member States to implement the revised Late Payments Directive without delay.
The resolution also outlines the energy savings potential that SMEs have - currently only 24% of SMEs are engaged in actions to reduce their environmental impact-energy efficiency; if SMEs applied cost-effective energy efficiency measures, they could reduce their energy bills and increase reinvestment.
I voted against the resolution on the Small Business Act Review, put forward by the European Commission in February 2011. This review - in particular, the reduction of administrative and bureaucratic costs and burdens - is consistent with the Act as it currently stands. Its proposal to harmonise taxation systems must not result in yet another reduction in taxes on businesses - admittedly, small businesses - while salaries are hit by the austerity plans. It is true that the review aims to improve SMEs' access to financing, but it fails to mention social and environmental issues and does not even refer to the European Commission's plan for a Social Business Initiative, announced for the end of this year. It is true that the Small Business Act Review, in making this proposal, moves us a little way towards a social economy, but it does so through its weakness with respect to the challenges associated with these other forms of action. Like the Audiovisual Media Services Directive, the Small Business Act Review does not learn the lessons of the Monti report for re-establishing citizens' confidence in the European Union. It therefore still conforms to the same ultra-liberal logic of European integration that we have been condemning for years, a logic which is, first and foremost, centred on the market and its needs.
The small and medium-sized enterprises of Europe are the lungs of our economic activity. We must put their development, their modernisation and their competitiveness at the heart of our economic strategy. I therefore voted in favour of the resolution on the Small Business Act Review, the aim of which is to liberate the growth potential of SMEs. There is still much to be done to simplify the regulatory environment and the administrative procedures that are weighing too heavily on the activity and dynamism of our businesses. I welcome the actions proposed in this report, such as the creation of a European Private Company Statute. This would help our SMEs to draw the full benefits of the Single Market by allowing them to carry out their cross-border activities without requiring them to fulfil obligations which are often onerous and discouraging. I therefore call on the Council to give its opinion on this initiative quickly. Finally, we must come to the aid of innovative SMEs by facilitating their access to diverse forms of financing. That will be achieved, in particular, by significantly simplifying the use of European credits, which are still lacking in flexibility. These credits exist, and I think that they must be utilised in order to provide more effective support for the development of the real economy, innovation and employment.
I am voting for this proposal, as I agree with the rapporteur when she says that union is strength. Joining forces to innovate and solve common problems in Europe means faster developments, efficiency (cost-efficiency), and greater creativity. The Innovation Union should also increase Europe's competitiveness, to help find a way out of the economic crisis. As Europe is very dependent on imports, the Member States are united in feeling the need to use intelligently and sustainably the raw materials and commodities required to generate energy or for use in industry or food production. The ageing of the population is another challenge facing nearly every country in the EU. With the aim of giving people more years of healthy life, with the appropriate care and medicines, but, at the same time, controlling costs, a joint approach may yield results more quickly. Europe's economies have become so interlinked nowadays that it is not only the stability of the euro that requires a common approach: so do efforts to increase the competitiveness of the Member States. What is needed is a common path towards an equitable and stable economy.
Europe has been, is and will remain a cradle of global civilisation, education, research and culture. What is certain, and is also mentioned in the Commission communication, is that Europe does not lack in potential, whether human, technical, commercial or financial. My question is: what is Europe doing to utilise primarily its human resource potential? How does Europe intend to keep its human resources, which are so essential to innovation in Europe's schools, universities and research centres? Before focusing on attracting experts from outside the European Union, I feel that our priority is to halt the exodus of researchers from Europe to other important centres across the world. Establishing a modernised education system throughout the whole of Europe, placing strong emphasis on substantive research results and, of course, simplifying access to cross-border research programmes in Europe can raise the level of innovation in the EU. However, to ensure that human resources remain here, Europe must focus on the following aspect: making researchers attractive offers, proposals which they cannot refuse. In fact, it must persuade them that, at every level, there is nowhere better than home.
I endorsed this report. The Innovation Union flagship initiative is the most significant and targeted Community attempt so far to introduce a strategic, integrated and business-oriented European innovation policy to supplement Member State efforts, whereby innovation is steered and progress monitored at the highest political level. Innovations are particularly important for combating global challenges such as climate change, energy and food security, etc., where there is a need to innovate and reinforce the existing scientific and technological base. It is also necessary to modernise education systems and adapt them to the needs of the times. Member States must take action to improve the entrepreneurship and skills of young European citizens and entrepreneurs by incorporating entrepreneurship and innovation into all areas of education and improving human capital. Such action would enable them to play an active role in innovation.
The 'Innovation Union' initiative still remains the most important Union initiative for developing an integrated European strategy in relation to research and innovation. Increasing the pace of research and innovation is crucial for introducing a fair and competitive economic model, ensuring jobs for the future, moving towards sustainable resource management, facing up to energy challenges and stimulating a knowledge-based society. In terms of jobs, the environment and development, innovation is thus one of the major challenges facing the European Union and will have concrete repercussions on citizens. From now on, European citizens, as both the engines and the beneficiaries of innovation, must be able to participate fully in this 'Innovation Union' in order to ensure that it is successful, as we emphasised in this report. Finally, we wanted for that reason to highlight how essential an innovation policy is, as well as the added value of a coordinated approach at European level. In order to face up to the shared major social and economic challenges that European society faces, we need ambitious initiatives. Now, therefore, we await the legislative phase of the Commissioner's actions on research and innovation.
The concept of innovation is multidimensional: it includes not only scientific research and experimental and technological development, but also the development of new processes, methodologies and organisational and behavioural models. While welcoming the Commission communication on Innovation Union as a flagship initiative of the EU 2020 strategy for growth and jobs, I think there are still priority areas where we need a greater commitment to building capacities in science, technology and innovation: efficient resource use, recovery and recycling of waste, food quality and safety, and new epidemics. According to the conclusions of the 2009 European Innovation Panel, the recent economic and financial crisis has had disproportionate effects in different countries.
I am concerned that the current budgetary constraints imposed on Member States may lead to greater restrictions on investment in research and innovation, with obvious negative effects on European growth and competitiveness. I therefore call on the Commission to consider leveraging the resources of the common strategic framework for funding these sectors, particularly the research and innovation sectors of the European Union.
I have voted in favour of the 'Innovation Union' initiative because it represents the only possibility to overcome the crisis in a global world. Innovation means creating jobs, knowledge, technology, caring for the environment, extending social cohesion and public welfare. All of the Union's Member States must make a firm commitment to innovation, and they must bolster it by working together, sharing good practices and improving the dissemination of successful experiences.
There is a future provided that there is innovation. Having said this, I have voted in favour of Amendment 1 because I am completely against using common agricultural policy funds to provide the resources needed for the programmes. The agricultural sector, which is also immersed in the crisis, deserves those funds to drive its own innovation. An innovative Europe can bring innovation to agriculture, so that it may build a future just the same as that of the other strategic sectors.
Everyone is aware that economic growth is closely linked to technological progress, which, in turn, is generated by people's innovative aspiration. However, this aspiration and potential are restricted by financial, bureaucratic and other kinds of obstacles. I fully support the report on the Innovation Union because I think that it will allow us to knock down the barriers preventing innovative thinking in the European Union. However, I feel that the most important aspect is for us to avoid the development of a two-speed Europe, which can be done, specifically by incorporating the Union's economy into the common aspiration for innovation.
The call in the report for the introduction of the single European patent and the satisfaction it expresses over the adoption of enhanced cooperation regarding the introduction of the patent prevent me from voting in favour. The introduction of an Anglo-Franco-German European patent is unacceptable for at least two reasons. First, trilingualism would have a negative impact on the competitiveness of companies in the Member States not represented in the system. These companies, including Italian ones, would have to await the completion of the translation process before being able to obtain the documents, at the expense of the ability to act quickly, which is of the utmost importance in business. They would also have to shoulder the additional costs of translation. In contrast, Anglo-Franco-German companies would not have to put up with any of these barriers, which would give rise to discrimination on the basis of language. Furthermore, the introduction of a trilingual system does not seem to conform to administrative requirements and does not even seem to reflect the demographic weighting of the Member States, because in that case, Italy should also be represented. Instead, it seems like an attempt to impose the prestige of Germany at the expense of the principles of parity and equality between Member States on which the EU is founded. I have therefore decided not to support the report.
I voted for the resolution on the Innovation Union because, apart from other things, I believe that we must adopt measures both at the European and national levels for improving the entrepreneurial skills and professional training of Europeans by incorporating business studies, creativity and innovation into all areas of education. It is necessary to make more use of Commission programmes such as 'Erasmus for Young Entrepreneurs' and, at the same time, to protect skilled trades as a source of innovation. In my opinion, the Commission should cooperate more with Member States in drawing up medium-term and long-term outlooks in relation to the qualifications needed on the job market and in supporting partnerships between universities and the business sector, with the aim of making it easier for young people to enter the job market and helping in the creation of innovative companies based on knowledge, the development of applied research and better prospects for graduates on the labour market.
In this context, I support the proposal of the Committee of the Regions to create a 'virtual network of creativity' which would be open to all (businesses, local and regional bodies, the private sector and citizens) and would provide advice, support and access to venture capital and technical services. I would also like to draw attention to the current lack of improved and proactive interactions between universities and businesses, and I would like to call on the Commission to launch a new Europe-wide programme for professional training and education for senior staff at universities, and officials dealing with technology.
I welcome the focus given in this report to research and innovation as a means of overcoming the economic and social crisis Europe is currently experiencing. In fact, new, sustainable ways for smarter and more efficient use of resources and commodities are increasingly necessary. We therefore need to create space for new ideas and, most important of all, to create the mechanisms necessary to implement these ideas. As such, I support the report tabled on Innovation Union, and would stress its importance with regard to the current situation and to European success in times to come.
Innovation in many respects is the key to economic growth. Already by the second half of the twentieth century, the most respected growth economists had understood that innovation is one of the main variables for leveraging falling profits. This is how we made the transition from the growth models of the 1950s, according to which the economy sooner or later stabilises and loses its momentum, to the endogenous growth models of the 1980s, in which technology and the design of constantly different and innovative products allow the economy to maintain a positive growth rate over the long term. In order to set these leverage mechanisms in motion, which, from now until 2020, will take the form of research, energy efficiency and internationalisation targets, particularly in small and medium-sized enterprises, there needs to be a strong political desire to activate incentives and orientation mechanisms. These are the responsibility of the Member States, and European funding can provide them with valid support. Resources are limited due to the crisis, and the directives in Europe 2020 need to go hand in hand with strong fiscal and industrial policies on the part of the European governments.
I voted for the report on Innovation Union as it highlighted the importance of innovation in terms of laying the foundations for a sustainable, competitive economic model and creating new jobs in the European Union.
At the same time, I tabled an amendment to this report, along with other fellow Members, in which I expressed my disagreement about funding the innovation policy with money hitherto earmarked for the common agricultural policy.
I voted for this report as I feel that it offers viable solutions for improving research and innovation in the European Union and, by extension, provides the conditions for a return to economic growth and the creation of new jobs.
Stimulating investments for research, facilitating access for SMEs to diverse sources of funding, and improving cooperation between universities, research centres and government are measures which will generate creativity and innovation in the medium and long term. Particular attention must be focused on balancing the innovation and research potentials between the various Member States and regions as, at the moment, there is a great disparity between them, which affects the whole Union.
I voted in favour of this report as it introduces a range of measures to successfully address a number of societal challenges, specifically climate change, energy and resource scarcity, population ageing, and problems accessing public services and quality healthcare. The EU must fully commit to achieving the proposed objectives. It is estimated that 3.7 million jobs can be created by 2020, and that annual gross domestic product (GDP) can be increased by around EUR 800 billion by 2025.
This own-initiative report follows in the wake of the Commission communication on Innovation Union and is one of the initiatives of the Europe 2020 strategy, whose objective is to encourage innovation and competitiveness by creating robust policies that stimulate the exchange of ideas and solutions to a number of problems that cut across all the Member States
The kernel of this idea is to encourage and promote activities that are efficient and competitive, both during and after the crisis, enabling the Union as a whole to overcome the weaknesses that a number of sectors are demonstrating, especially industry.
Undoubtedly, then, this is an ambitious report, given the issues it tackles, from intellectual property rights to increased cooperation among the Member States and the Commission. I would therefore congratulate the rapporteur on her commitment and hope that, with more such contributions, we will be able to achieve all the objectives proposed in the Europe 2020 strategy.
This report, drawn up by Mrs Merkies, proposes an Innovation Union as a means of preparing Europe for the world in the wake of the current economic and financial crisis. The unprecedented global crisis, which is stubbornly persisting and could threaten the European project, requires everyone and, in particular, the European Union, to take a firm stance that motivates the public. Therefore, as well as voting for this report, I should like to congratulate the rapporteur on her work, which provides us with an optimistic view of the future and calls for the innovation capacity that we all possess. It is important to implement the proposals advocated in this report, such as better access to credit and financial support, more investment in research and development, clearer legislation, less bureaucracy, a 'one-stop shop', better inter-regional cooperation, and a simple and cheap European patent.
The report addresses the importance of innovation in all its forms to the development of societies. It does so whilst making significant contributions to a number of areas and making proposals - for example, on the increased dissemination and absorption of innovation in a number of sectors - which we consider opportune.
In the opinion of the Committee on the Environment, Public Health and Food Safety, which I drafted, I sought to summarise the main points of our view and concerns in this area. On the basis of this draft opinion, it can easily be said that there are clear points of disagreement with the Commission communication. In particular, these focus on aspects also included in this report, which is where some of the contradictions it contains are to be found: the view of innovation as essentially a business opportunity; the emphasis given to the market, to competition, and to harnessing innovation for business purposes; the advocating of the Internal Market and EU patents. Those are the aspects with which we disagree.
As we said during the debate, another issue that was not tackled sufficiently was the risk - very clear from the results of the European Innovation Panel of 2009 - of an 'innovation divide' between the countries and regions that innovate most and the rest.
The report sufficiently highlights innovation, which constitutes a necessary means of helping respond to many of the problems and challenges facing humanity today. It should be a key element of public policy in areas like the environment, water, energy, transport, telecommunications, health and education, and should help resolve problems like the scarcity and efficient use of resources, waste recovery and treatment, food quality and security, demographic changes, new epidemics, and conservation of nature and biodiversity.
However, the report includes a number of contradictions because it is founded on neoliberal ideas, defending the Internal Market and advocating EU patents, with which we disagree.
The constraints currently imposed on the Member States could result in increased restrictions on investment in science, technology and innovation (STI), particularly in the most vulnerable countries. Instead of the announced 'Innovation Union', the result could be a veritable 'innovation divide' between the countries and regions that innovate most and the rest.
Where there should be public interest, development, cohesion, progress and social welfare, what has ended up predominating are so-called business opportunities, the market, competitiveness, competition, and the harnessing of innovation for business purposes.
We must encourage third level institutions, research organisations and private sector companies to seize the opportunities available under the EU's Seventh Framework Programme for Research and Technological Development (FP7).
FP7 is the largest publicly funded research programme in the world and we must continue to highlight the benefits associated with it for SMEs. From an Irish perspective, this FP7 programme is helping to develop research, research that is creating jobs and making goods and services available that are necessary and in demand. Irish organisations have already availed of EUR 270 million from this programme, in the agricultural, food, fishing, health, energy, transport and ICT sectors.
This is crucial for both Ireland and Europe, especially in the present difficult economic times.
in writing. - I am in agreement with the Merkies report because I strongly believe that innovation and creativity are key to the economic recovery of the Union and that the importance of converting the Union's scientific technological breakthroughs into new goods and services cannot be overstated. Moreover, I am convinced that in a post-crisis Europe, any Single Market strategy has to be formulated in such a way as to maintain and enhance social cohesion, ensure market integrity and economic sustainability and foster innovation. This is why I endorse the Commission's initiative for a European Social Innovation pilot which ensures that innovative ideas for the creation of products, services and business models are linked to and, more importantly, meet the social needs of the EU's citizens and consumers.
Confronted with a global economy which is in crisis, the European Parliament has stressed the importance of making Europe more innovative and efficient by adapting to the new challenges of the 21st century.
It is essential to encourage maximum involvement from all of the actors involved, including small and medium-sized enterprises (SMEs), industry, universities and governments. All have their role to play. Thus, we must, for example, modernise our education systems and fill in knowledge gaps in the sciences and in engineering.
We will only emerge from the crisis if we support innovation. The European Union must enable the creation of new financing instruments promoting research spending and private investments. Furthermore, collaboration between the public and private sectors, through the implementation of partnerships, is an important way of encouraging a more innovative economy.
I believe that it is essential to adopt the single European patent in order to encourage a move towards commercial exchanges outside the Union. Patents are currently far too expensive; we absolutely must reduce the costs associated with creating them.
Finally, faced with the 'brain-drain' phenomenon, it is important to encourage the retention of researchers in Europe. Without them, financing and other mechanisms are of no use.
European scores in terms of innovation have remained rather poor until now. Yet innovation should help us rise to society's main challenges, such as an ageing population, the need to manage resources sustainably, or economic recovery. That is why I voted in favour of this own-initiative report, which highlights, in particular, the concept of social innovation and emphasises the active role that regions and local authorities can play in innovation. Finally, we must promote a system for protecting intellectual property rights that is balanced and respects inventors' rights while, at the same time, offering our citizens the widest possible access to knowledge: such are the challenges to be met and which innovation could contribute towards in future.
I voted in favour of this document, because under Article 179(2) of the Treaty on the Functioning of the European Union (TFEU), the Union shall 'encourage undertakings, including small and medium-sized undertakings, research centres and universities in their research and technological development activities of high quality; it shall support their efforts to cooperate with one another, aiming, notably, at permitting researchers to cooperate freely across borders and at enabling undertakings to exploit the internal market potential to the full, in particular, through the opening up of national public contracts, the definition of common standards and the removal of legal and fiscal obstacles to that cooperation'. I am utterly convinced that the EU must take an offensive stance and take a firm front runner position in competitiveness, and must therefore invest in an innovation blast. The European Commission must translate the current 'Innovation Union' strategic document into an action plan with specific objectives and with measurable and time-framed targets. The Commission must monitor progress regularly, assessing obstacles and putting forward a mechanism to improve the regular provision of reports to the European Parliament and the Council.
The Spanish Socialist delegation has voted in favour of the Merkies report on the Innovation Union: transforming Europe for a post-crisis world, because we agree with and are committed to the fundamental principles the report sets forth, which lay down the groundwork for transition to an intelligent, sustainable and fair European economy.
Nonetheless, I wish to point out that our vote in favour of the report as a whole does not mean that we support the agreement reached by the majority of the Council on enhanced cooperation, as it excludes the Spanish language from the European patent. Our vote against the section introducing enhanced cooperation bears witness to our strong opposition to this matter. The instrument for enhanced cooperation will have a direct impact on the internal market, territorial cohesion and the right of the citizens of the Member States to an EU patent governed by language regulations that provide sufficient legal certainty.
Further to this, the proposal to create a European and Community Patents Court is 'incompatible with European Union law' according to the Court of Justice of the European Union.
Innovation may result in the development and reinvention of the European Union once the current crisis is over. However, we must be totally realistic and propose specific working instruments which will allow the correlation of innovation efforts at European, national and regional level. European innovation policy must be focused mainly on devising and specifically meeting objectives relating to the major challenges which the European Union is facing. I think that a reassessment is needed of the complexity of the tasks and responsibilities which local and regional government authorities have. In future, we will have to provide good quality technical assistance and financial support to ensure sufficient administrative capacity is available where required.
in writing. - I voted for this report. Joining forces to innovate so as to solve common problems in Europe means more focus, more rapid development, efficiency, including cost-efficiency, and greater creativity. The Innovation Union is intended not only to provide an answer to shared problems facing our societies but, at the same time, to increase Europe's competitiveness and point to ways out of the economic crisis.
Innovation is solving common problems in Europe, meaning greater focus, faster developments, efficiency (cost-efficiency) and greater creativity. The Innovation Union should not only provide an answer to shared problems, but also increase Europe's competitiveness and find a way out of the economic crisis. As Europe is very dependent on imports, the Member States are united in feeling the need to use intelligently and sustainably the raw materials and commodities required to generate energy or for use in industry or food production. Europe's economies have become so interlinked nowadays that it is not only the stability of the euro that requires a common approach: so do efforts to increase the competitiveness of the Member States. What is needed is a common path towards an equitable and stable economy. Only a united Europe will be able to realise the objectives of the Europe 2020 strategy.
In the past, innovation has primarily been envisaged in the field of research. It should not be forgotten, though, that innovation can come from any EU citizen. These concepts - which often start out simply as ideas - should be supported at EU level by means of easier access to funding, simplified authorisation procedures and cheap and straightforward patents, amongst other things. That will enable the citizens themselves to exercise influence and help shape a sustainable society.
Moreover, innovations of this kind, where the focus absolutely should remain on research, would help to maintain high living standards in Europe. The report received my vote because allowing individual citizens to play a part in shaping society represents a positive step. Furthermore, the signs of the electronic era point more and more towards personal innovation, which is very much worth noting.
The report clarifies what goes without saying; that it is impossible to support innovation without supporting research and education. Although there are no foregone conclusions as to when the economic crisis will abate, the targets set by the Member States for 2020 in the research sector will not be achieved as things currently stand, just as the targets set in the previous European strategy, the Lisbon strategy, were not achieved. Data available to date illustrate that - roughly - a mere 2.7% of European GDP will be channelled into research at the end of the decade, despite the Member States' clear commitment to spend at least 3% for that purpose. At the same time, the Member States are citing the crisis as the reason for cutbacks in spending on education. In other words, the two basic pillars of innovation are being undermined, rather than strengthened, and this should be a source of concern to national governments.
This report 'on Innovation Union: transforming Europe for a post-crisis world' includes a series of measures that constitute major social challenges. The rapporteur introduces the key idea of creating a union between all Europeans for innovation. Indeed, as is argued, finding solutions for common problems in Europe is a challenge for faster development, greater cost efficiency and increased creative strength. Innovation Union also aims to boost the competitiveness of Europe as a whole, in order to find a way out of the economic crisis. Given the widespread dependence on imports, the Member States feel a common need to seek methods for the smart and sustainable use of those resources and raw materials needed to produce energy, as well as for industry or food production. The ageing population issue is another challenge being faced by almost all EU countries. A joint approach on issues like health could ensure a longer life, with proper care and medication, all while reducing costs. These are only the major examples of common standards among the 27 Member States, as encouraged by this initiative, and are the basis of my vote for it.
in writing. - More investment in research and innovation is essential to guarantee a sustainable and competitive future for our economies. As a share of GDP, the EU invests less than the US and Japan in research and development, and venture capital investment is also lacking. We need to be able to hold on to our best researchers and innovators. Reaching our target of investing 3% of our GDP on R&D by 2020 could mean a return of 3.7 million jobs and almost EUR 800 billion. Given its importance for improving quality of life and well-being, there is a role for both public and private initiative in innovation.
Innovation is essential to any area or community. In fact, the ability to recreate something offered to us and, on that basis, give rise to something new, is fundamental to the development of any economy and, above all, to achieving social welfare. That is why Innovation Union is one of the flagship initiatives of the Europe 2020 strategy. It is a path that clearly needs to be followed in order to establish Europe on the international stage and satisfy the needs of the European public. Those are the reasons why I am voting in favour.
Innovation is to European politics what education is to young people: a passport to the future, a virtually comprehensive insurance for a society that is making progress and preserving social cohesion. This phrase takes on its full meaning in this post-global recession period during which we are seeing speedier economic recovery in the United States and still unashamed growth in the emerging powers referred to as the BRIC group. One thing is clear: the European Union is lagging behind and the labour market is struggling to recover. The ultimate irony is that Switzerland, which is not a member of the EU, remains the European champion of innovation. That is why the call today by the European Parliament (the Merkies report) for a genuine 'change in mentality' is important, because innovation is not just about technological inventions or the number of patents filed per inhabitant. First and foremost, it is about building on the SME base, which is the main generator of wealth in Europe, through venture capital, guarantee facilities, assistance with loans and simplification of the legislative environment. On this condition, perhaps the aspiration of 3% of GDP to be devoted to R&D will become a reality?
in writing. - We broadly supported the draft report and submitted a series of amendments which have mostly been included, for instance: an emphasis on green priority objectives: energy and climate change, resource efficiency, regeneration of biological resources and promoting social cohesion; addressing eco-innovation at all stages, including design, through the adoption of a properly funded and ambitious eco-innovation action plan, as well as the adoption of a strategy for promoting product/service systems and function-oriented business models; promoting the use of open standards as drivers for innovation and open access to publicly funded research, as well as focusing public financing on socially valuable fields where knowledge is created as a public good, such as inducement prizes in the health sector (we also tried, with varying degrees of success, to propose better wording for IPR issues); we managed to retain the wording welcoming the Commission's efforts to prevent IPR from constituting a barrier to competition and innovation.
Europe has been emerging from a crisis in recent months and also has to deal with very strong global competition. In this context, innovation is a necessity but, above all, it is a priority. If we fail to transform Europe into an Innovation Union, the economies of the 27 Member States will, in fact, be destined to decline, resulting in a loss of talent and ideas. Innovation is the key to achieving sustainable growth and helping to create a more just and environmentally friendly society.
Innovation is essential to create a modern economy and it is the main tool for creating new jobs. We need a shared commitment to a deep-seated change in Europe's capacity for innovation. Only then will we be able to create stable and well-paid jobs that can withstand the pressure and the competition inherent to globalisation. The Union is about innovation. It is not just a play on words but a real hope that must materialise.
in writing. - I support this report as it is key to the post-crisis recovery and to addressing the major challenges in society.
During the vote on the parliamentary report on Innovation Union, I was keen to support the amendment rejecting the idea of controlling innovation by channelling towards innovative activities the resources from the structural funds and from certain sections of the common agricultural policy funds.
Of course, innovation should be encouraged, but this should not be done in a manner that is detrimental to other fundamental policies for the European Union's future, such as the common agricultural policy. The CAP should be reformed by concentrating on a few fundamental objectives, but the only integrated policy of the European Union must not be plundered.
The Research and Innovation Union scoreboard mentions that Japan and the United States invest a greater percentage of gross domestic product (GDP) in innovation than the EU, with the gap increasing over the last four years. Compared to the BRIC countries, the EU invests more, with the differential having decreased for Brazil and China, and increased for India and Russia.
I therefore consider it essential that the European Union adopt a true innovation strategy, taking into account the Europe 2020 strategy of smart specialisation, with a view to reinforcing support for research, development and innovation (RDI) as a key element of the Union's future, extending it into all the areas, sectors of activity and social agents of which it is comprised.
An innovation policy that is consistent and integrated, and has a long-term vision will enable us to leverage strengths and resolve weaknesses detected at regional level. It is vital to adapt and simplify development policy, for example, the European Social Fund (ESF) and the European Regional Development Fund (ERDF). The new strategic agenda will enable the construction of an increasingly modern and competitive Europe that plays a leading role in the world. As innovation is a fundamental objective of regional policy, in future, Europe must adopt a strategic management approach, establishing appropriate policy instruments that will enable its evolution to be monitored and the necessary adjustments to be made.
in writing. - I voted in favour of this report because I believe that the Innovation Union can help to address today's societal challenges. It is also essential in increasing competitiveness as the EU overcomes the economic crisis.
I agree with the report that Member States should make use of the structural funds to support research, development and innovation (R&D&I) objectives that target social challenges, with the aim of increasing prosperity in Europe. Enhancing cross-border cooperation is also imperative, as is encouraging citizens to create innovative new businesses. This can be achieved by cutting red tape and establishing a simple and coherent system that focuses on societal challenges.
The Union has not been able to make up its shortfall in terms of innovation, in spite of the Lisbon strategy. In a context of budgetary restrictions - which rules out public money as a solution - and increased global competition, Europe must react in order to get itself back into the innovation race. I think that it is essential to focus on structural reforms that will eliminate the obstacles holding back the considerable potential for innovation in Europe. I therefore supported this report, which notably points the finger at the high costs associated with the filing of patents in all Member States, and calls for a speedy agreement on the single European patent. I am also pleased to see that proposals by my political family have been taken up - in particular, the creation of a European innovation fund, which will simplify access to European credits for our small and medium-sized enterprises (SMEs). Liberating the capacity for innovation in Europe requires setting a minimum spending threshold, in terms of research and development, in each Member State. This would ensure an equitable division of efforts and prevent the development of a two-speed Europe, which would disrupt the cohesion and governance of the EU. This is essential if Europe wants to remain at the highest level of the global economy.
I voted for Mrs Merkies' report because the final version provides a better balance than the original version, which was too focused on the enabling roles of citizens instead of enterprises. Indeed, enterprises deserve a leading role in research and innovation, partly because we must remember that EU policies on the subject grew and developed through the promotion of policies aimed at strengthening collaboration between industry, educational systems and research institutions. I therefore believe that the report we have voted on represents a useful contribution to the ongoing debate on a future joint strategic programme to support research and innovation in the EU.
I am voting for this proposal given that the crisis has been wiping out millions of jobs and has increased job insecurity and poverty; that 17% of EU residents are at risk of poverty; that 23 million EU residents are unemployed; that much domestic work takes place in the informal economy, under precarious employment conditions and/or as undeclared work and that, in addition to this, in industrialised countries, domestic work accounts for between 5% and 9% of all employment; that the vast majority of the people employed in that sector are women; that such work is undervalued, underpaid and informal; and that domestic workers' vulnerability means they are often discriminated against and subjected to unfair or abusive treatment. I welcome and support the International Labour Organisation (ILO) initiative to adopt a convention supplemented by a recommendation on decent work for domestic workers. I call on the EU countries that are members of the ILO to adopt these instruments at the ILO conference in June 2011.
I voted in favour of this resolution. The crisis has wiped out millions of jobs and has aggravated job insecurity and poverty - 17% of EU residents are at risk of poverty. In some countries, much domestic work takes place in the shadow economy, under precarious employment conditions and/or as undeclared work. The vast majority of the people employed in this sector are women and such work is undervalued, underpaid and informal. Domestic workers are often discriminated against and can easily be subjected to unequal, unfair or abusive treatment. I welcome the ILO initiative to adopt a convention supplemented by recommendations on decent work for domestic workers. The Member States must ratify and implement this convention and recommendations quickly, because its implementation would address the needs of one of the most vulnerable categories of worker and would tackle the problem of undeclared work.
While most domestic workers are precarious workers, who are often discriminated against and sometimes exploited, the Committee on Employment and Social Affairs has decided to press for the adoption of a resolution while questioning the European Commission about its actions in relation to this category of workers. In June, the International Labour Organisation (ILO), which is to have its annual conference, should adopt a convention on domestic workers requiring that they enjoy equal treatment with other workers, and that all the conditions for dignified work are met. Through our resolution, we support the ambition displayed by the ILO. Note, however, that this is only the first stage: now we must ensure that the Member States ratify this convention once it is adopted.
I fully support the ILO's initiative to adopt a convention supplemented by a recommendation on decent work for domestic workers. Many of these workers are undocumented migrants, which means that they are more likely to be mistreated, paid irregularly or subjected to violence. Moreover, undocumented workers do not dare to contact the authorities to seek protection, claim their rights or access health services because they fear being returned to their home country and/or punishment by their employer. All domestic workers, regardless of their origin, must have decent access to work.
The International Labour Organisation (ILO) is currently working on drawing up a convention on domestic workers. Adopting this ILO convention on domestic workers will be an essential element in ensuring that domestic workers' human, social and employment rights are respected. Domestic work makes up between 5% and 9% of total employment. This work is often insecure, undervalued and undeclared.
I voted in favour of this report to enable the transformation of a report which is all too often about exploitation and the law, in an area which represents between 5 and 9% of all jobs within the European Union. All those who work with our elderly people must be able to enjoy freedom of association and rest time, and must not be subject to harassment and arbitrary practices. That is why we wanted to send a strong message of support to the International Labour Organisation (ILO) and the trades unions prior to the negotiations on the adoption of these new instruments, which will commence in June at the 100th International Labour conference. We regret, however, that the right is happy to express concerns about illegal domestic workers while refusing to recognise that all too often, such situations involve workers with no papers, who are the main victims of precarity and abusive practices.
in writing. - I supported this resolution on the ILO convention on Decent Work for Domestic Workers. This convention aims to provide legal recognition for domestic work as work, to extend rights to all domestic workers, and to prevent violations and abuses. The European Parliament resolution further calls on the EU countries which are members of the ILO to adopt these instruments at the ILO conference in June 2011 and calls on the EU Member States to ratify and implement the convention and recommendation quickly. In some countries, much domestic work takes place in the informal economy, under precarious employment conditions and/or as undeclared work. In industrialised countries, domestic work accounts for between 5 and 9% of all employment, with the vast majority of the people employed in that sector being women. Indeed, the trend towards an increase in the proportion of non-standard or atypical contracts has a strong gender and generational dimension. The adoption, ratification and implementation of the ILO convention can have an impact by reducing the numbers of working poor and improve the position of the large number of women on the labour market.
In Europe, close to two immigrant women out of three have low-skilled jobs, often in the sector of healthcare or domestic work. These women contribute to our economy, yet they suffer very poor working conditions and violations of their most basic rights.
The International Labour conference, which will take place in June this year, will be the chance for members of the International Labour Organisation to adopt a 'Convention on decent work for domestic workers'. This instrument is a step in the right direction for the rights of workers across the world since it extends labour law standards to domestic workers, a category who, until now, were excluded from these standards. The ball is now in the court of the Member States, as they have to commit to ratify this convention.
At European level, we will also need to stop considering separately and systematically the immigration and labour policies. It is not right for domestic workers to be coerced into informal work, regardless of their rights, because of an immigration regulation that is too strict and ill-adapted.
It is well known that domestic work is often insecure and informal, and this insecurity and informality seriously jeopardises the rights of those providing these types of services, even though they participate in the economic activity of their respective countries and should be considered workers like anyone else.
The level of trust between employer and employee required by such activity makes it advisable not to overload the working relationship with excessive formality but, at the same time, means that the worker should be able to exercise their profession with dignity. The International Labour Organisation (ILO) convention, supplemented by a recommendation on domestic workers, could be another step in the right direction.
This European Parliament resolution addresses the proposed International Labour Organisation (ILO) convention, supplemented by a recommendation on domestic workers. In June, another ILO conference will take place in Geneva at which the problem of domestic work will be tackled. Although the EU is formally barred from participating because it is the Member States that are members, it is aware of its responsibilities to cooperate with the ILO and did not therefore want to fail to contribute to an area that we could say comes under the heading 'fundamental rights'. The importance of domestic work is indisputable. It is work carried out in the home - childcare and elderly-care facilities - that is included in the Europe 2020 strategy and represents 5% to 9% of all work undertaken in the EU, with the trend being towards growth. However, domestic workers - the majority of whom are women and immigrants - are often subjected to exploitation by their bosses, who do not guarantee their social rights. That is why I voted for this motion for a resolution.
The adoption of the International Labour Organisation (ILO) convention, supplemented by a recommendation on domestic workers, is a significant step forward, and we view it positively. In the various Member States, as was clear during the debate, the majority of these workers are women, and an increasing percentage of them are illegal immigrants. These two groups are the most vulnerable and the most susceptible to violence or sexual abuse. It is important that measures be taken in this regard at the upcoming ILO conference. The severely exploitative and discriminatory conditions under which they work are well known. Many of these domestic workers work in scarcely decent conditions, are subject to intense exploitation, and are not guaranteed rights such as the right to social security, to health and safety protection, to maternity protection, working time limits, to rest, and to freedom of association and representation.
There is therefore an obvious need to regulate domestic work. As such, effective measures to combat insecure jobs, falsified invoices, undeclared work and illegal work urgently need to be taken.
We consider it important to move towards the adoption of the International Labour Organisation (ILO) convention supplemented by a recommendation on domestic workers, the majority of whom are women, and an increasing percentage of them illegal immigrants. These two groups are the most vulnerable and the most susceptible to violence or sexual abuse and it would therefore be very positive if a decisive step were taken on this matter at the upcoming ILO conference.
The severely exploitative and discriminatory conditions under which many of those engaged in domestic work operate are well known. There is therefore an obvious need to regulate domestic work, so that they do not remain exposed to scarcely decent conditions, and are entitled to rights such as the right to social security, to health and safety protection, to maternity protection, to working time limits, to rest, and to freedom of association and representation.
As such, effective measures to combat insecure jobs, falsified invoices, undeclared work and illegal work urgently need to be taken. It is therefore essential to transform all unstable jobs into stable ones with rights and decent wages.
I fully support the adoption, ratification and implementation of a convention on domestic work by the International Labour Organisation (ILO). For the most part, domestic workers work under precarious conditions, frequently find themselves in legally dubious administrative situations which make their situation even less stable, and are often victims of discrimination, inequality and unfair or abusive treatment. However, their services are essential to our society, from infancy to help for elderly people. We must obtain a legal framework which enables us to improve the rights of these workers and to promote decent working conditions.
I voted in favour of this document because the crisis has wiped out millions of jobs and has aggravated job insecurity and poverty - 17% of EU residents are at risk of poverty and 23 million EU residents are unemployed. In some countries, much domestic work takes place in the shadow economy, under precarious employment conditions and/or as undeclared work. The vast majority of the people employed in this sector are women and such work is undervalued, underpaid and informal. Domestic workers' vulnerability means they are often discriminated against and can easily be subjected to unequal, unfair or abusive treatment. Domestic work should be legally recognised as work, we should give all domestic workers more rights and prevent violations and abuses in order to establish a legal framework for all domestic workers and ensure that their work does not take place outside the regulatory framework. The adoption, ratification and implementation of the ILO convention would not only improve the position of a large number of women on the labour market for domestic work by guaranteeing them decent working conditions, but would also enhance their degree of social inclusion. It might be necessary to adapt legislation to create flexible and secure contractual arrangements which guarantee equal treatment.
in writing. - I voted for this resolution which 'considers that the problem of undeclared work needs to be tackled; states that the domestic work sector is characterised by a high level of informality and undeclared work, that many migrant workers are employed in this sector, and that their rights are often violated; further, considers it essential to combat precarious work in general, given that this problem affects migrant workers in particular, thus worsening their already vulnerable position'.
The casualisation of male and female workers is at the heart of the oligarchy's domination logic, in Europe as elsewhere. Among the various forms of organised insecurity, there is one that is more difficult to eradicate than others: domestic employees. This report supports the drafting of an ILO convention to protect the rights of these workers and especially of these hidden female workers. It also condemns the growing number of atypical contracts, a sign that work is increasingly becoming insecure. I give my vote to this initiative, while deploring the fact that this initiative will have no real impact.
Given that domestic work accounts for between 5% and 9% of all employment; that the vast majority of the people employed in that sector are women; that such work is undervalued, underpaid and informal; and that domestic workers' vulnerability means they are often discriminated against and can easily be subjected to unequal, unfair or abusive treatment, solutions must be found to eliminate this type of situation. I therefore welcome this International Labour Organisation convention, which warns of problems involving domestic work.
With this resolution, the European Parliament intends to express its support for the initiative of the International Labour Organisation (ILO) to adopt a convention supplemented by a recommendation on decent work for domestic workers. In fact, migrant workers accepting low-skilled temporary jobs on the edges of the labour market or jobs as domestic workers are exposed to multiple forms of discrimination. These workers are often exposed to poverty and irregular conditions, are more likely to be victims of mistreatment, paid irregularly, or subjected to violence or sexual abuse, and are less likely to approach the authorities to seek protection and claim their rights, for fear of being returned to their country of origin and/or punished by their employers. This situation is the reason why I voted for the resolution. I support the aim of the convention to take steps towards legal recognition of domestic work as a professional activity, extending rights to all domestic workers in order to prevent violations and abuse, and in order to establish a legal framework that guarantees that work cannot take place outside a regulated setting.
in writing. - I support this resolution on the proposed International Labour Organisation convention on domestic workers. A significant part of domestic work is undeclared, precarious and underpaid, and domestic workers, mostly women, are vulnerable to abuse, especially when working abroad. The adoption of this ILO convention can help reduce the numbers of working poor, improve working conditions and facilitate the social inclusion of some of the most vulnerable workers. We need to apply core labour standards to domestic work and ensure that those performing it are entitled to social security and protection against abusive practices.
Domestic workers are often penalised for the informal nature of their work. Therefore, since they are outside the formal structures of economic activity, there are often restrictions on their rights as workers. This situation must be fought determinedly.
in writing. - With this, the EP: (1) welcomes and supports the ILO initiative to adopt a convention supplemented by a recommendation for decent work for domestic workers; calls on those EU Member States which are members of the ILO to adopt these instruments at the ILO conference in June 2011; calls on the EU Member States to ratify and implement the convention and recommendation quickly; (2) considers that the adoption, ratification and implementation of an ILO convention on decent work for domestic workers can have an impact by reducing the numbers of working poor; (3) considers that the adoption, ratification and implementation of such a convention would address the needs of one of the most vulnerable categories of workers;
Yesterday, Thursday, 12 May, the European Parliament voted through the resolution on the proposed ILO convention supplemented by a recommendation on domestic workers. Throughout the world, and in poor countries in particular, domestic services are among the lowest paid jobs. These jobs often lack correct contracts and social benefits. Highlighting this service sector separately in a recommendation in association with an ILO convention is therefore right and proper. The reason why I voted against the European Parliament's resolution is the wording in paragraph 13, in which the EU Member States are called on to ratify the International Convention on the Protection of the Rights of All Migrant Workers and Members of Their Families, something that no EU Member State has done as yet. In my opinion, the six key UN conventions, which are universal and cover all people, do not need to be supplemented by further instruments. There would then be a high risk of the legitimacy of the conventions that have already been adopted being undermined, which is something that I do not wish to be party to. I would rather work to increase compliance with the key human rights conventions, the content of which clearly also applies to domestic workers. This is something that far too many signatory states seem to be ignoring today.
Domestic work, often insecure, undervalued and undeclared, represents 5% to 9% of total employment in industrialised countries. The majority of these domestic workers are women and immigrants, who are easier to exploit and underpay. Adopting this ILO convention on domestic workers will be an essential element in ensuring human and social rights are respected, by granting domestic work the same status as any other work and by providing a legal framework for domestic workers.
The parliamentary resolution adopted today sends a strong signal to all the Member States for them to sign this convention, which has the power, I sincerely hope, to strengthen workers' social inclusion by granting them access to standard social rights to which all workers are entitled.
I voted in favour of the European Parliament's resolution inviting the Member States to commit regarding the ILO's draft convention on domestic workers. This convention will enable us to better fight against the unacceptable working conditions of too many employees in this sector, who are overwhelmingly women and, for many, immigrant workers, in particular, undocumented immigrants. It will supplement other conventions of the ILO or of other international organisations. The European Parliament also advocated the ratification by the EU and its Member States of the International Convention on the Protection of the Rights of All Migrant Workers. Nevertheless, I regret the fact that the Group of the European People's Party (Christian Democrats) managed to pass, in particular due to the abstention of a number of socialist MEPs, an amendment which refuses to put immigrant workers, especially undocumented immigrants, on an equal footing with other workers. This amendment is consistent with this ever more negative perception of immigrants which fuels xenophobia. It will then remain for the provisions of this convention to be actually implemented, which will not be easy, but let us consider nonetheless that the approach is positive.
The International Labour Organisation (ILO) is a specialised agency of the United Nations and acts on behalf of social justice, human rights and workers' rights. The main function of the organisation is to establish international labour and social standards. For the ILO, 2010 was the year of domestic workers. Minimum standards have therefore now been established, as domestic workers form the largest unregulated sector in the world.
I am voting for this proposal, given that antimicrobial resistance (AMR) is an animal health issue for the European livestock sector, especially when treatment failure occurs; that guidelines on the prudent use of antimicrobials have already been issued in several Member States, which has led to a reduction in the usage of antimicrobials; that the livestock sector - dairy, beef meat, pig and poultry meat, eggs, sheep and goat milk and meat production - plays a major role in the European agricultural economy; and that farmers' primary goal is to keep their livestock healthy and productive through good agricultural practices relating to hygiene, proper feed, appropriate husbandry and responsible animal health management. I therefore call on the Commission to develop a broad, multiannual action plan against AMR within the framework of the EU animal health strategy (2011-2015).
Antibiotic resistance is an animal health issue for the European livestock sector, especially when treatment failure occurs. Guidelines on the prudent use of these substances have already been issued in numerous Member States, which has led to a reduction in their usage. When used properly, antimicrobials are a useful tool to help farmers keep their livestock healthy and productive and ensure their well-being. Although these substances are prescribed for use in animals, they affect both humans and animals. The ultimate objective of this motion for a resolution is to maintain antimicrobials as an effective tool for combating disease, both in animals and in humans, while restricting their use to cases where it is strictly necessary. I voted in favour of this report.
The main aim of farmers is to ensure the health and productivity of their livestock, and it is through employing good agricultural practices that they achieve it.
I voted in favour of this resolution because it requests that further research be done on antimicrobials and other options, which will help farmers to achieve the abovementioned objectives. An agenda must be established for sharing research, knowledge and best practices. I support the request that further research be done on animal welfare and agricultural practices, such as improving herd management, early prevention of disease and the breeding of robust varieties of animals.
It must be ensured, however, that the financial and administrative burden on farmers is not increased because of any increased surveillance and monitoring of antimicrobial resistance (AMR) in food producing and companion animals.
I voted in favour of this resolution. Antimicrobial resistance (AMR) is a major animal health issue for the European livestock sector. Given the huge importance of the livestock sector for the European agricultural economy, it is essential to address this issue properly. I agree that the Member States should perform regular systematic surveillance and monitoring of AMR in food producing animals, without creating additional financial or administrative burdens for farmers or other animal owners or veterinarians. The Food and Veterinary Office and the European Food Safety Authority should carry out further inspections and analyses in this field and submit recommendations. I agree that the Commission must hold talks at international level in order to ban antimicrobials as growth promoters in animal feed, and to bring this matter up in its bilateral negotiations with third countries.
It is positive that a reduction in antibiotic use has been recorded, and the publication of guidelines on the prudent use of antibiotics in a number of Member States has contributed to this.
Any decision leading to the administration of antimicrobials, whether to humans or animals, should be carefully considered and take into account the potential threat of antimicrobial resistance (AMR). In fact, this resistance affects both humans and animals, and can be transmitted from human to animal and vice versa. I am well aware that AMR in humans is often caused by inadequate doses of antibiotic medicines and incorrect treatments, but it can also be through the transmission, via animals, of pathogenic bacteria carrying AMR genes, with serious consequences for public and animal health.
We are therefore faced with a truly cross-cutting issue requiring a coordinated approach at EU level that must seek to ensure that antimicrobials can remain an effective tool for combating disease, in both people and animals, must encourage prudent and responsible usage, and must limit any recourse to them to cases where it is strictly necessary.
Antimicrobial resistance (AMR) is an animal health issue for the European livestock sector, especially at a time when guidelines on the prudent use of antimicrobials have already been issued in several Member States, which has led to a reduction in the usage of these substances. Since farmers' primary goal is to keep their livestock healthy and productive through good agricultural practices (hygiene, proper feed, appropriate husbandry, responsible animal health management), I think that more research needs to be carried out on the new antimicrobials, as well as on other alternatives (vaccination, biosecurity, breeding for resistance) and on evidence-based strategies for avoiding and controlling infectious diseases in animals, which are deployed in the European Union's research framework programmes.
I voted for the motion for a resolution on antibiotic resistance because I believe that the Commission and the Member States need to adopt measures to address the growing problem of antimicrobial resistance (AMR) in animals, given that the use of antibiotics in animal feed also contributes to antibiotic resistance in humans.
Resistance to antibiotics is a serious problem affecting the livestock industry, so I share the Committee on Agriculture and Rural Development's concerns on this issue and agree with its proposals, not just to reduce animals' resistance to treatment with antibiotics, but also to encourage other means of combating animal diseases that do not necessarily involve the use of antibiotics.
As regards the use of antimicrobials as growth promoters in animal feed, I would draw attention to the fact that this endangers the health, not only of the animals, which become resistant to the antibiotics, but also of people, as products of animal origin enter the food chain, thereby affecting humans.
A study of the possibility of banning the use of antimicrobials in animal feed is therefore urgently needed, as is promotion of measures to reduce resistance to antibiotics, thereby ensuring better animal health and increased food safety.
This European Parliament resolution tackles the problem of animal resistance to antibiotics, which is a situation with disastrous consequences. This issue has implications in terms of human health, particularly for those who work with these animals, but also of economics, as the competitive future of EU animal husbandry is at stake. Parliament has already debated this issue more than once and has adopted a number of initiatives, like the database, which should be continuously updated. However, the time has come to move from words to actions so that the legislation in force ceases to be a dead letter. Therefore, it is essential that the new common agricultural policy (CAP) takes this problem into account and encourages good animal husbandry practices. As such, I voted for this joint motion for a resolution, adopted by a broad majority in the Committee on Agriculture and Rural Development, as it is a very balanced text whose proposals not only protect human health and defend animal welfare, but also ensure companies' viability.
Antimicrobial resistance (AMR) is an animal health issue for the European livestock sector, covering dairy, beef, pig and poultry meat, eggs, sheep and goat milk and meat production. Antimicrobials, when used properly, are a useful tool to help farmers keep their livestock healthy and productive.
AMR in humans is often caused by inadequate doses of antibiotic medicines. Transmission of pathogenic bacteria constitutes a particular threat to farmers and farm workers, who are in a daily contact with animals.
This report contributes to orienting joint data collection activities in this area, analysing results and proposing solutions. Its aim is to create a full picture of when, where, how and on which animals the antimicrobials are actually used today, without creating additional financial or administrative burdens for farmers or other animal owners, taking into account the fact that farming practice and intensity is different from one Member State to another.
We would stress the importance of developing systems for animal husbandry, which reduce the need for antimicrobials to be prescribed, as well as research into new antimicrobials. We consider the content of the resolution positive, as it is oriented towards the prudent and responsible use of antimicrobials.
Antimicrobial resistance (AMR) is an animal health issue for the European livestock sector, covering dairy, beef, pig and poultry meat, eggs, and sheep and goat milk and meat production. Antimicrobials, when used properly, are a useful tool to help farmers keep their livestock healthy and productive.
AMR in humans is often caused by inadequate doses of antibiotic medicines, whose transmission of pathogenic bacteria constitutes a particular threat to farmers and farm workers, who are in daily contact with animals.
This document contributes to orienting joint data collection activities in this area, analysing their results and proposing their respective solutions. As such, its aim is to create a full picture of when, where, how and on which animals the antimicrobials are actually used today, without creating additional financial or administrative burdens for farmers or other animal owners, taking into account the fact that farming practice and intensity is different from one Member State to another.
It is also important to undertake research into new antimicrobials, as well as into other alternatives, and we would stress the importance of developing effective systems for animal husbandry which reduce the need for antimicrobials to be prescribed.
I voted in favour of this document because the ultimate objective is to maintain antimicrobials as an effective tool to combat disease, both in animals and in humans, while only using antimicrobials when absolutely necessary. In my opinion, we need to establish good practices for animal husbandry which minimise the risk of antimicrobial resistance (AMR). These practices should apply, in particular, to young animals which are brought together from different breeders and thus increase the risk of communicable diseases. The Commission should work towards an international ban on antimicrobials as growth promoters in animal feed, and bring this matter up in its bilateral negotiations with third countries such as the United States. We must emphasise the logical connection between animal health and the use of antimicrobials, as well as the link between animal health and human health. Today, the most important thing is for us to ensure a maximum level of food safety.
For a long time, antibiotics were seen as a wonder drug that cured infectious diseases. In most European countries, antibiotics are the most-used class of drugs after analgesics. Around 50% of the antibiotics prescribed in Europe are used in veterinary medicine. If antibiotics were not used, animal diseases and epizootics could quickly spread and become epidemics, causing enormous economic damage. Unfortunately, the uncontrolled use of antibiotics in both human and veterinary medicine comes at a very high cost. The excessive use of antibiotics leads to resistance and adaptation among pathogens. Many of the well-known antibiotics have today become either ineffective or unreliable. I therefore strongly endorse the resolution of this House that expressly calls on the Commission and the Member States to tackle the growing problem of antibiotic resistance amongst animals in a responsible way.
in writing. - This resolution recognises that antimicrobials, when used properly, are a useful tool to help farmers keep their livestock healthy and productive and to ensure the animals' well-being. However, it also acknowledges the need for tight control and monitoring, and I was therefore able to vote for it.
Antimicrobial resistance (AMR) is an animal health issue for the European livestock sector, especially when treatment failure occurs. Guidelines on the prudent use of antimicrobials have already been issued in several Member States, which has led to a reduction in the use of antimicrobials. Despite positive results, there is still much to be done in relation to this problem. That is why common European policies leading to the eradication of this problem are needed.
Today, Parliament adopted an important decision on antibiotic resistance. In my opinion, it is very important to collect and analyse information on the use of animal health products, including antibiotic substances. It is also necessary to ensure that these products are used effectively and moderately and do not pose a risk to the effectiveness of measures for combating human illnesses when antibiotic agents are chosen as a treatment in medicine. Although, from 2005-2009 in the EU, tests for monitoring the residues of antibacterial agents in animals and animal foodstuffs show positive results, we can still say that there is no controlled trend towards reduction, only fragmented fluctuations. Particularly worrying is the fact that according to 2009 data, the majority of discrepancies as regards antibiotic agents were found in honey, rabbit and farmed fish samples, in other words, products that are frequently considered to be valuable foodstuffs and are often used in Europeans' daily diet. Thus, the aim of carefully applying antimicrobial treatment and implementing comprehensive monitoring in order to better coordinate sources of human and veterinary research is very important for guaranteeing human health and animal welfare.
I voted in favour of this resolution. Every year, 25 000 people die across Europe from causes linked to or associated with antimicrobial resistance. Animals and food of animal origin could play a role in the transfer of antimicrobial resistance to people. This is why antibiotics need to be used with caution in animal husbandry. The measures proposed by this resolution on providing more information to vets and farmers must be implemented as vigorously as possible.
The resolution on antimicrobial resistance (AMR) comes at a time when AMR represents an animal health problem for the European livestock sector, which needs to be able to rely on antimicrobial treatments being safe and effective in the near future.
The administration of antimicrobials to animals has to take into account the potential threat of AMR in humans, frequently caused by inadequate doses of antibiotic medicines, by incorrect treatments and through the constant exposure of pathogens to antimicrobial agents in hospitals.
I voted for the report because the transmission of pathogenic bacteria carrying AMR genes constitutes a particular threat to people, through the intake of said bacteria and/or through daily contact with animals. I believe that commitment to research is essential, as it contributes to the development of antimicrobials as an effective tool in the fight against diseases afflicting both people and animals. However, the use of antimicrobials should be limited to cases where it is strictly necessary.
in writing. - Antibiotic resistance is a serious public health issue. Antimicrobial administration to both humans and livestock entails the risk of resistance when used incorrectly and at inadequate doses. Antimicrobial resistance can be transmitted from humans to animals and vice versa. Hospital patients and farmers are at particular risk of exposure to resistant bacteria. There is a need for better coordination of human and veterinarian research on resistance, as well as further research on new antibiotics, alternative treatments and animal disease prevention and control practices.
Animal husbandry plays a key role in the European economy. Antibiotics are used frequently to ensure animal health. The problem that can arise is that both humans and animals can develop antimicrobial resistance (AMR), the human health impact of which could be serious. It is therefore necessary to adopt appropriate strategies as a precaution against such risks.
in writing. - With this, the EP: 1. Welcomes the efforts made by the Commission and its agencies as regards joint data collection activities in this field, in particular, the initiative in 2009 to create ESVAC (European Surveillance of Veterinary Antimicrobial Consumption); regrets that not all Member States have yet joined the ESVAC network and calls on more countries to do so; calls on the Commission to provide the ESVAC network with sufficient financial resources to perform its tasks; calls on the Commission to without delay provide an adequate legal framework in order to give Member States the authority to perform an efficient data collection; 2. Calls on the Commission to strive for a data collection which is harmonised and comparable, also with activities undertaken in third countries such as the United States.
Antibiotics are naturally occurring metabolic products of fungi or bacteria that are used to counter bacterial infections. Amongst other uses, they are fed to animals on a preventative basis. Resistance means the loss of an antibiotic's ability to kill bacteria or inhibit their growth. In order to prevent this, it is necessary to follow medical instructions. Resistant animal germs can be passed on to humans, however, and represent a major health risk - the result may even be antibiotic resistance in humans. It was therefore only right to vote in favour of this report in order to finally promote livestock production that manages without antimicrobial substances.
It is common knowledge that, just like humans, animals that are given antibiotics are sometimes resistant to their effect. This resistance may be transferred from animals to humans, and thereby pose a risk to health, or complicate the treatment of some diseases. It is therefore important to monitor in detail the use of antibiotics in animal husbandry and the keeping of pets. This is about consumer protection and the security of food production, which must be ensured to an equally high standard in all EU Member States. It is appropriate for a European Parliament made up of the elected representatives of the people to demand that the Commission take action. We can react rapidly and effectively only if we know the true situation. I have therefore supported the report submitted and I expect the Commission to submit in the near future a proposal for measures to monitor the use of antibiotics in the animal husbandry sector.
I am voting for this report because culture can be a key element in international relations by contributing to development, inclusion, democracy and conflict prevention. It should therefore be included in the development of the European External Action Service (EEAS).
In this new digital economy, the cultural and creative industries (CCIs) represent great potential and are capable of encouraging the expression of European cultural diversity and the spread of economic and social progress. In addition, culture and creativity are the keys to safeguarding and enhancing our cultural heritage and landscapes and are useful in raising the cultural level of citizens. We should not underestimate the fact that these industries make up one of the most dynamic sectors in Europe and contribute 2.6% of EU gross domestic product by offering quality employment to some 5 million European citizens.
With the Green Paper published by the Commission one year ago, the cultural and creative industries obtained their rightful recognition, carving out a crucial role in a European vision of culture based on the information society, innovation and entrepreneurship. Unfortunately, a lack of investment, under-capitalisation of companies, the lack of a regulatory framework to set aside hurdles to the mobility of artists and creatives and the increasing prevalence of piracy are some of the factors that weaken the establishment of a European cultural space. We must not forget that the worldwide success of European industry is founded on the great professionalism and creativity of our artists, who should be protected and encouraged via tangible incentives to keep up their good work.
The fundamental aspect of European culture is that it is not intended to be promoted in external relations in a simplified way, but as something vibrant and alive thanks to its particular features. Just as we talk about European values, rights and freedoms, we must also talk about Europe's cultures, their diversity, creative plurality and the role of European ambassador which each creative element of national culture can play to promote Europe as a whole. Before we start promoting these cultures outside Europe, even we ourselves have to want to become familiarised with all those cultural elements which are typical of Europe. In this respect, I believe that every citizen of the European Union is the best ambassador for Europe's cultures. The only condition is that they should be offered beforehand the simplest possible opportunity to find out about the cultural wealth in the area where they live.
I voted in favour of this report. The EU is a culturally diverse community of values in which successive EU enlargements, personal mobility in the shared European area, established and new migratory flows and exchanges of all kinds with the rest of the world help foster that cultural diversity. Culture plays a role in bilateral agreements on development and trade, and through measures such as the European instruments for Development Cooperation, for Stability, for Democracy and Human Rights and for Pre-Accession, the European Neighbourhood Policy (ENP), the Eastern Partnership, the Union for the Mediterranean and the European Instrument for Democracy and Human Rights (EIDHR), which mostly allocate resources to various cultural programmes. I agree that there is a need to strengthen cultural and educational exchanges with third countries, which would strengthen civil society, foster democratisation and good governance, promote human rights and fundamental freedoms and provide building blocks for lasting cooperation.
This report sends a clear message: the European Union must incorporate a consistent and coordinated cultural strategy into its foreign policy. The bonds that unite more specifically Europe and the countries south of the Mediterranean are going through deep changes. A wind of freedom is blowing on the Arab world. Culture is a significant asset. It contributes to a lively and long-lasting democracy. Cultural and educational exchanges encourage the emergence of an organised civil society. Cultural cooperation is also one of the keys to the Union's success for the Mediterranean. It leads nations to share and interact with one another, respect and better understand each other every day.
It was important for the European Parliament to provide a strong reminder of how much we must promote diversity, heritage and cultural exchanges in all the EU's external actions. As a creator of integration, tolerance and mutual comprehension, culture is an essential component of our societies which we must promote in our diplomatic efforts in favour of human rights and democracy. This report emphasises, however, that the cultural dimension of external actions still remains underdeveloped and undercoordinated, and that it is necessary to adopt a common and coherent strategy in this area. We have also renewed our support for a free Internet by condemning Internet censorship and the threats that it poses to human rights, as well as to access to and sharing of global cultural heritage. While European citizens share a range of common cultural values, we will be best placed to serve European interests if we speak with a common voice.
The European Union is known for its variety of cultural forms. In my opinion, European values such as respect for human rights, democracy and fundamental freedoms, are also conveyed by our cultural products. Knowledge and international skills, as indicated in the EU 2020 strategy, are critical to the education systems. Multilingualism, e-skills and cultural awareness allow us to seize many opportunities offered by today's global labour market. Culture should therefore be integrated across the board in the wide spectrum of actions that make up the EU's foreign policy. A coherent, coordinated EU strategy on culture in the EU's external actions does not currently exist. We also see fragmentation and diffusion, not only between Member States, but also between different departments and institutions of the European Union.
This fragmentation, without a common strategy, prevents the efficient use of resources and budget allocations for the cultural sector. I therefore urge the Commission to consider the integration and simplification of culture both in the EU's external actions and within the European institutions.
I support this report by my group colleague because it underlines the cross-cutting nature and the importance of culture in all aspects of life, and argues that culture needs to be taken into consideration in all EU external policies.
I consider the cultural aspect of European policies which strives for increased European cohesion important. I therefore welcome all cultural programmes whose objective is to create a European identity from shared values and mutual understanding. As such, I believe in the power that certain cultural initiatives can have on relations within the Union, as well as diplomatic relations with third countries. The cultural elements of the various countries can be used as bridges towards peaceful cooperation with a view to stability.
in writing. - The cultural dimensions of EU external actions should not be overstated, and it is important that Commissioner Ashton continues to build this into her work with the EEAS.
The entry into force of the Treaty of Lisbon led to the establishment of the European External Action Service (EEAS), whose activities should include a coordinated and consistent cultural diplomacy strategy. This report, which I support in general, is on this important issue. In fact, many of the proposals included in this report, such as promoting exchanges for young people and strengthening ties with civil society organisations in third countries, are proposals that I advocated in my report on the Review of the European Neighbourhood Policy - Southern Dimension and were adopted by this House. From this report, I would also stress the respect for the preservation/promotion of linguistic/cultural richness in every Member State; the importance of disseminating European cultural values as a means of promoting fundamental rights, democracy and good governance; and, finally, the importance of there being a cultural 'attaché' in each of the EU's representations abroad.
There are many who wonder whether there is such a thing as a European culture, often contrasting it with a Europe of cultures or a 'Europeanisation' of cultures. For those, and I am one of them, who think that Europe has an identity, values, the answer is obvious: there is indeed a European cultural identity. It is this cultural dimension that the EU should take more into account in its diplomatic efforts, particularly with a view to promoting human rights, democracy and development in third countries. To achieve this, the High-Representative should set up a 'Cultural diplomacy' Directorate-General within the European External Action Service, and appoint someone to be responsible for cultural relations and for promoting European culture in every EU representation in third countries. At the same time, we should consider introducing cultural visas for artists and for all those working in the cultural sector.
As well as an economic power, the European Union is also a cultural power whose influence goes far beyond its borders. The fact that various countries have traditional historical ties with European Member States strengthens Europe's ability to permeate other cultures and to make itself understood in other parts of the world. The importance of the factor of language as a vehicle for maintaining and deepening these contacts cannot be overstated.
I regret that, despite all the declarations of intent, the European Union continues not to understand the extent to which it should promote the teaching of the European languages that are particularly suitable for communication in its institutions. Instead, the EU has chosen an inward-looking language policy. I should like to see this trend reversed.
A foreign policy like the one that the Union is proposing to develop cannot neglect the cultural dimension, but rather must keep it in mind as an asset; as a value that is not always tangible but is particularly important in a world increasingly susceptible to the 'soft power' of states and international organisations. The European External Action Service (EEAS) will have an important role to play in this regard. I hope it will be up to the challenge.
This report, by Mrs Schaake, is on the cultural dimensions of the European Union's external actions. Although it may seem strange to talk about culture, which is a non-essential good, when many Europeans are faced daily with problems obtaining goods essential to their survival, we cannot neglect it: instead, we must think that, in addition to being fundamental to our quality of life, it can and must be an opportunity for economic development and creating jobs for young people, as well as being, obviously, a factor of unity and cohesion between peoples. The EU has to be a community of cultural values in which diversity is an asset, and a factor in unity and cohesion, or, as the rapporteur puts it, 'an instrument for global peace and stability'. We therefore urgently need to review the lack of a foreign policy on culture. I am voting for this report, as I agree with its proposals and hope that culture helps find solutions for emerging from the crisis, and that it will be an asset to the welfare of the European public.
This report confirms the understanding of culture current in the European Union: an exploitative vision of culture that considers it at the service of foreign policy through the concept of cultural diplomacy. In other words, culture is seen as a sort of vanguard for advancing and communicating the interests of the European Union and the Member States in the world (point 22), and look where this vision is headed: for promoting international trade (point 23). How often is this not synonymous with policies and practices that cancel out or disrespect each country's identity and cultures?
This report also has an underlying fallacy that keeps cropping up in EU discourse on culture: that there is a single European identity and a single European culture, and, even more so, that it is based on values like liberty, democracy, tolerance and solidarity.
Culture, like all historical phenomena, is not founded on any homogenous and shared identity: quite the contrary, it is the expression of antagonisms, conflicts and situations of cultural domination. European culture is, as is well known, indebted to many cultures in various parts of the world, like the people subjected to European colonialism, for example.
This is a report that misrepresents and exploits the notion of culture.
This report confirms the understanding of culture current in the European Union: an exploitative vision of culture that considers it at the service of foreign policy through the concept of cultural diplomacy. In other words, culture is seen as a sort of vanguard for advancing and communicating the interests of the European Union and the Member States, and promoting international trade. How often is this not synonymous with policies and practices that cancel out or disrespect each country's identity and cultures?
This report also has an underlying fallacy that keeps cropping up in EU discourse on culture: that there is a single European identity and a single European culture, and, even more so, that it is based on values like liberty, democracy, tolerance and solidarity.
Culture, like all historical phenomena, is not founded on any homogenous and shared identity: quite the contrary, it is the expression of antagonisms, conflicts and situations of cultural domination. European culture is, as is well known, indebted to many cultures in various parts of the world, like the people subjected to European colonialism, for example.
The European Union cannot put our cultural diversity at risk, or misrepresent and exploit the notion of culture
I voted in favour of this resolution because cultural diplomacy is a cornerstone for building trust and long lasting relations with citizens in third countries. Culture should be a vital and horizontally integrated element among the broad spectrum of external policies which make up the EU's foreign policy: from the EU's trade relations to its enlargement and neighbourhood policy, to its development cooperation policy and its common foreign and security policy. Culture equally has economic value: Europe's cultural industries contribute to European entrepreneurship, innovation and business and the EU's diverse cultural landscape makes it the most attractive global tourist destination in the world. A vibrant cultural climate makes living in the EU attractive for businesses and people alike. A coherent, coordinated EU strategy on culture in the EU's external actions does not currently exist and needs to be developed. It is not a luxury but a necessity to sustain and foster Europe's attractiveness in a globally connected and competitive environment. Fragmentation and diffusion is seen not only among Member States, but also between different departments and institutions within the EU. This fragmentation without a common strategy hampers the full and efficient use of cultural resources and budgets. Consequently, this strategy is absolutely essential for the EU.
Europe is the cradle of an exceptionally rich and varied culture. The European Union should make use of this heritage in the promotion of integration and cooperation in countries which do not belong to the Union. We should not forget that the European Union is made up of 27 very different Member States. It is important that we cultivate and preserve this multiculturality. I agree that a common European policy requires the development of a coherent strategy on external cultural actions. It is important for Europe to make good use of its potential in the process of promoting itself in the world.
'United in Diversity' is the motto that we all share as European citizens and that represents the sense of belonging to a great European community: a crossroads of peoples, cultures and customs that are united despite their economic, religious and other differences. My support for Mrs Schaake's report is dictated precisely by the boost that we need to give to reinforcing this shared awareness. Culture should play a unifying role externally as well as internally, and therefore, in the relations of the Secretariat for Economic Monitoring (SEAE), European culture could be the standard-bearer of European values, which, through dialogue with cultures outside Europe, should contribute to peaceful cooperation and constructive understanding between peoples.
I would like to express my approval for the inclusion of cultural matters in the actions of EU diplomacy. It is important for the world to experience the culture of the EU's Member States in the diversity of its content and form. Personally, I hope this presentation will be geographically balanced in character, so that the culture of each of the Member States will be present in the right proportion. To this end, the Commission should present a proposal for such actions, which will then be recast as an official document.
in writing. - I voted for this report. Europe is a community of freedom, responsibilities and democratic values. Culture, identity, values and the EU's position on the global stage are intertwined. European interests are served when cultural aspects are strategically devised through cooperation and partnership: both through cultural programmes and when cultural aspects are an integral part of economic, foreign and security and development policies.
Through the sharing of literature, film, music and heritage, doors of understanding are opened and bridges between people are built. European identity in all its diversity, as well as European values, are manifested through these cultural expressions. In addition, the EU has important experiences to share when it comes to overcoming conflict and building stability through shared interest and mutual understanding.
The report on unlocking the potential of cultural and creative industries is closely connected in many respects with the report on the Innovation Union. I would like, in particular, to draw attention to the significance that is given to the education of citizens, involving, among other things, a better understanding of the issue and respect for the protection of works involving intellectual property rights. We must strongly support and develop this broadly neglected area not just of education but also of training, both at the EU level and where Member States are concerned. I have reservations over the current labelling of cultural works as goods and services. This is misleading and can be seen as a manifestation of economic neoliberalism in the cultural sphere. For example, a literary work, or even a work of art or music is, first and foremost, an essential manifestation of the talent of the artist and a social response. It is not only philistine but also aberrant to regard them merely as goods or services.
Unfortunately, a coherent, coordinated strategy on the role of culture in the EU's external actions does not currently exist. As is well known, our interests can be best served when we speak with one voice. Our common foreign policy must be based on cultural diplomacy as Europe's position in the world can be strengthened through culture, as an integral part of its economic, development and security policies. We will provide a better understanding of our continent by means of distributing films, music and literature. Furthermore, the EU's diverse cultural landscape gives us the distinction of being the most attractive tourist destination in the world. I welcome the concrete suggestions presented in this report for the involvement of civil society, artists, educators, students and entrepreneurs in shaping the content of external cultural relations. At the same time, we absolutely need to take into account the huge potential offered by new technologies, which are both a source of information and a channel facilitating the freedom of expression. I think that it would be useful for the European Parliament to include culture on the agenda of discussions with other parliaments in the world, in order to help establish a general practice for European external action.
Europe is a community of freedom, responsibilities and democratic values. Culture, identity, values and the EU's position on the global stage are intertwined. European interests are served when cultural aspects are strategically devised through cooperation and partnership, both through cultural programmes, and when cultural aspects are an integral part of economic, foreign and security and development policies. Through the sharing of literature, film, music and heritage, doors of understanding are opened and bridges between people are built. European identity, in all its diversity, as well as European values, are manifested through these cultural expressions. In the development of the European External Action Service (EEAS), it is important to explore and anchor the role culture has and should have in the EU's external actions. Mainstreaming culture can lead to mutual understanding, peaceful cooperation and stability, as well as to economic benefits.
If globalisation has incontrovertibly favoured the proliferation of exchanges, we must fight against the danger of a uniformity of cultures. Culture is a vector of openness and a motor of democracies, counteracting every nationalist reaction, racist temptation and the exclusions that are nourished by the economic and financial, and climate and food crises. Cultures have a calling to enrich one another in a spirit of mutual respect. They are a source of inexhaustible renewable energy. Most of the time, cultural creation describes or expresses a vision, a commitment, a taking of sides that can be pertinent or impertinent. It represents the exercising of a right, including the right to denounce. We have a great need of artists, of their critical view of the world, of their role as the educators of our societies. They anticipate the future and forecast the evolution of society, because they see more quickly and further than politicians. We must work to create a pluralistic world that keeps its aptitude for creation intact and that can give rise to the new and to diversity. We must rethink the system of global governance. We must create a new political space of global dimensions, taking account of the political dimension of cultural diversity.
Europe's cultural riches represent a precious commodity that it is important to preserve. We always hear that cultural diversity must be promoted. We have hitherto been concentrating far too much on promoting cultural diversity via the Muslim immigrant population without ensuring that our own culture, in turn, is recognised in the countries of the Islamic world. If European cultural aspects are to be more prominently included, as is proposed, as an integral part of economic, foreign, security and development policy, it depends on what explicit form this is to be given.
Certainly, there is no reason to oppose an exchange of literature, film, music and the like, but the expectations in respect of the Islamic world must not be overly inflated - you only need think of the ban on music, which stems from the Koran. What will be most important is to keep Christian roots in mind and to give greater priority in foreign and development policy to the protection of Christians in other countries, as they are, in the end, the most persecuted minority around the globe.
There can be no doubt that cultural diplomacy helps to build trust and cultivate lasting relations between citizens of the EU and citizens of third countries, and there can be no doubt that Europe's comparative advantage in the culture sector is strong and is therefore a valuable political tool for its foreign policy. New technologies bring new opportunities to spread the European cultural heritage and strengthen transnational ties. As the Internet is a global meeting place, the EU should develop specific policies to promote European culture. The Europeana website is a move in this direction; unfortunately, however, it has not realised its potential as yet. Nor should the contribution of culture to the economies of the European countries be overlooked. It is estimated to account for 2.6% of European GDP at present. Clearly, countries with a rich history, tradition and culture, such as Greece, have nothing to lose by promoting their cultural heritage and values.
This report is on the cultural dimensions of the EU's external actions. I agree with the rapporteur in that we need a common strategy for the cultural dimension. It is not a question of more investment but rather one of better investment. To promote culture is to promote democracy. The proposed coordination may help ensure the more efficient use of resources, especially at a time when budget cuts are being made, particularly in the cultural sector. The existing European Union National Institutes for Culture network should function as an important partner for the sector. The members of this network have significant experience, not only of working in the field, but also of organising cultural activities with appropriate distance from the governments, which is crucial in this sector. In addition to coordination, there is also cultural diplomacy at Member State level. However, there are many third countries seeking to specifically address the European Union and not solely the individual Member States. As such, only a common strategy will prevent the existing fragmentation, which impedes the complete and efficient use of the resources and budgets dedicated to culture. For all these reasons, I voted for this report.
Culture plays an extremely important role in the European Union, which is an area aiming to be 'united in diversity'. First of all, we should stress its undeniable integrationist aspect, which enables the existence of shared areas: that is, points at which people with different cultural perspectives find themselves with shared representation. It is no accident that the report's explanatory statement begins with an interesting citation: 'Rock and roll, culturally speaking, was a decisive element in loosening up communist societies and bringing them closer to a world of freedom' (Andras Simonyi). Secondly, the undeniable economic impact that could result from a commitment to disseminating European culture should be stressed. It is, then, a case of disseminating and protecting European values at global level, and of guaranteeing, on the widest possible range of levels, respect for their core aspects, such as freedom of expression on the Internet. Those are the reasons why I am voting in favour.
In voting for the report by Mrs Schaake, I am making a plea for the institution of a genuine European cultural diplomacy in order to promote our values outside the EU. Thinking of culture as a strategic element of foreign policy would, in fact, enable Europe to make up the deficit with regard to certain states. China, in particular, invests heavily in cultural diplomacy to improve its image and attract tourists. Europe must do the same if it is to continue playing a major role on the world stage. This report contains several proposals to achieve this: the proposal to designate a person in every EU representation in third countries, for example, to coordinate cultural relations and interaction between the EU and those countries, or the proposal that the draft European External Action Service (EEAS) organisational chart contain posts tailored to cultural aspects and that a coordination unit be set up. Moreover, it seems opportune that third countries be involved to a greater extent in EU programmes devoted to culture as much as mobility, youth, education and training: the accessibility to these programmes on the part of young nationals of those countries must be facilitated.
in writing. - The report did envisage at first the field of external relations at the EU level almost exclusively under the new media perspectives. This is still quite present, as well as the idea that the EU should export its culture. The Greens insisted on the promotion of 'cultural cooperation' instead. Some of the recommendations adopted in the Committee on Culture and Education do not really create something new, like an information website on EU culture programmes and external relations, together with the calendar of EU events in the whole world plus contacts with Civil Society. Some articles, like Article 44 on supporting national efforts to implement the protection and preservation of cultural heritage, illegal trade of heritage or products of cultural creation, do not give much sense to the issue itself. In a nutshell, the report fails really to tackle the issue and assembles bits and pieces alongside the present existing possibilities to put culture on the agenda both for the EU and between the EU and third countries. It is a new chapter in an effort to fully use culture as a tool for peace.
The sharing of cultural heritage between individuals is important both within the EU, for the consolidation of a European identity, and in terms of the Union's relations with third countries. This is why I support strengthening external action in that direction. Resources for culture are often scattered across a host of projects. Efficient use of these funds is further hampered by political fragmentation. We therefore need the European External Action Service to immediately adopt a coherent and unified strategy of cultural diplomacy, including the appointment of an EU special representative to third countries.
Lastly, I believe that we should increasingly emphasise the use of new technologies, which can increase the number of ways to access cultural content. It is essential for the EU to play a leading role in this context, developing definite policies that can protect the Internet against forms of censure typical of repressive regimes.
In 1990, in his book Bound to Lead, the eminent American professor, Joseph Nye, invented the concept of 'soft power'. What does it mean? Soft power is the capacity an international player has to influence others by non-coercive means, such as cultural dynamism. Why, after a quarter of a century, does the United States remain the superpower that we know it to be? Because, besides its military arsenal, it succeeds in exporting its culture and its ideas and in making them attractive. Europe must do the same; it must defend its cultural model and its values on the international stage. Thanks to this report, the European Union is taking stock of the influence Europe can have if it succeeds in adding a cultural dimension to its diplomacy. I therefore support the recommendations contained in this report. It is the case that, in waiting for the implementation of a genuine common diplomacy and a genuine European defence policy, European soft power and its cultural diplomacy are some of the few means of influence at our disposal.
I endorsed the report on the cultural dimensions of the EU's external actions. In particular, I would like to stress the necessity of conducting a review of existing programmes with a cultural component and of drafting a Green Paper and a communication from the Commission outlining concrete policies for the role of culture in the EU's external actions. Currently, cultural cooperation of Member States with third countries takes place on a bilateral basis. There is a lack of shared and coordinated principles and actions, which renders it impossible to make effective use of Europe's cultural resources and the Union's creative potential. A common strategy can foster the development of Europe's cultural resources, the forging and deepening of social relations, the exchange of good practices and improvement of the EU's cultural position in the international arena. I strongly support inclusion of cultural aspects in the draft organisation chart of the European External Action Service (EEAS). It is also important to provide for the appropriate training of EEAS staff with regard to cultural and digital aspects. Culture is also an important factor in the fight for human rights and the support of democracy.
Cooperation in this area will help to establish dialogue with societies from different cultures. I am also a supporter of what is called 'brand Europe', and the development and promotion of this, in such areas as support for talent, tourism and the propagation of universal values, for example, should be based on closer collaboration between the EU's Member States.
I am pleased that the report on the cultural dimensions of the EU's external actions, which affirms that culture must be at the heart of European diplomacy, has been adopted. For all their diversity, Europeans share a great number of strong values, such as respect for human rights, democracy and the rule of law, which must be extended to the international stage. This 'brand Europe' must be borne by true ambassadors. I also welcome the new proposals, such as creating a cultural division within the European External Action Service or the nomination of a 'cultural attaché' for every Member State. It is by coordinating national initiatives that a cultural Europe will be able to emerge. The development of new information technologies is making culture accessible to the greatest number. The European Union must, in my opinion, seize this opportunity to assert its cultural uniqueness and encourage creativity. I am bound to vote in favour of this report, which regards our culture no longer as a heritage of the past but as one of the driving forces of the European diplomacy of tomorrow.
I am voting for this proposal as I believe there is a need for EU-wide momentum to encourage cultural and creative industries (CCIs), which is why they must adopt innovative economic models and have access to new, legal on-line service provision. It is therefore necessary to create a genuine single market for on-line content and services, take specific measures aimed at increasing the role of the CCIs as catalysts for innovation and structural change, bring together actors at regional, national and European level and create new products and services to generate growth and jobs. In Europe, the cultural sector plays a key role and attracts citizens, enterprises and investment, thereby highlighting Europe as a dynamic, stimulating place to live and work. An energetic, growing cultural sector is clearly necessary for Europe's success as a creative, knowledge-based economy. The cultural sector also attracts well-qualified, creative people. Cultural and creative industries are currently also important drivers of economic and social innovation in many other sectors.
I voted in favour of this report. Cultural and creative industries (CCIs) should be at the centre of a new European policy agenda, in line with the economic needs of the sector and measures aimed at adapting to innovations in the digital age. I agree that in order to increase this sector's potential, the European Digital Agenda initiative must be implemented successfully in order to enable European CCIs to benefit fully from, and to adapt successfully to, all the opportunities created by far-reaching, high-speed broadband and by new wireless technologies. It is very important to expand the European digital library and develop it as a focal point for Europe's cultural heritage and creativity and to protect and support its cultural heritage.
The cultural and creative industries are crucial for European citizens because of their economic and cultural nature. This is because these industries, as well as participating in the promotion of cultural and linguistic diversity and the development of a European cultural heritage, also contribute to economic development by stimulating jobs, economic growth and wealth creation. Through this vote, we are clearly committing ourselves to a greater recognition of the cultural sector by emphasising that its potential remains great because it always copes with legal or economic obstacles. In order to increase this potential, therefore, we are proposing concrete solutions such as a pan-European licensing system and the improvement of access to credit and microfinancing. We also note the considerable progress that the Internet represents for our societies, even if it brings new challenges such as guaranteeing access for all and the economic model of the cultural sector. Thus, the European Parliament, which is aware of the crucial role of culture in European society, has made a clear appeal for increasing support for cultural actors.
It is important to unlock the potential of cultural and creative industries (CCIs). We need to analyse CCIs and the impact of their activities on the European economy, identifying, defining and describing them each in turn, in order to highlight their characteristics, better understand their goals and problems and implement more effective measures.
I voted in favour of this report, which aims to acknowledge and enhance the economic and social importance of the cultural and creative industries (CCIs). Focusing EU attention on these industries and organising their potential through a coherent strategy, including funding, meets at least two of the priorities that Lega Nord has always upheld. These are, firstly, the promotion and revival of local cultural heritage, which may be linguistic, musical, architectural or artistic in the broadest sense, in order to safeguard diversity and individuality of intellectual horizons in an age of generalisation, or rather trivialisation and devaluation of the cultural message. Secondly, an institutional commitment to cultural and creative industries would enable talented young people to constructively channel their skills and ambitions, offering them launch platforms, some professional, that would then lead to new job opportunities, while saving them from frittering away their talents in areas that are culturally stagnant or simply unfit for purpose. I therefore support the report in question.
The cultural sector plays a crucial role in Europe and is a source of attraction for ordinary people, businesses and investment, thereby highlighting Europe as a dynamic, stimulating place to live and work. An energetic, thriving cultural sector is clearly necessary for Europe's success as a creative, knowledge-based economy. The cultural sector also attracts well-qualified, creative people. The cultural and creative industries are currently also important drivers of economic and social innovation in many other sectors. There are states which are already tapping into the multifaceted resources of the cultural and creative industries to a broad extent. However, the European Union still needs to develop a strategic approach to make its cultural assets the basis of a powerful creative economy and a cohesive society. This is a good time for the European Commission's Green Paper to prompt discussion on unlocking 'the potential of the cultural and creative industries', officially endorsing the importance of this sector. The growth of the cultural and creative industries in the European Union since the 1990s has been exponential in terms of job creation and their contribution to GDP.
I voted for the report by Mrs Sanchez-Schmid, which contains proposals for encouraging the development of cultural and creative industries. The report asks for the creation of the status of European artist, so that artists may be able to enjoy satisfactory working conditions and appropriate measures with regard to tax systems, their right to work, social security rights and copyright, in order to improve their mobility across the EU. I am also at one with the rapporteur in emphasising the need to preserve the specific nature of certain trades and the transfer of know-how, especially in the cultural, creative and crafts sector, and to guarantee mechanisms for knowledge transfer.
I welcome the interest shown in the potential of cultural and creative industries (CCIs). I believe in the positive impact that their development can have both in economic terms, by creating jobs and contributing to gross domestic product (GDP), and in social terms, through the social and cultural integration of members of the public. I therefore welcome the intended support for the creative sector, because I think this is the right path towards the lasting and sustainable growth of the European economy, given the global situation these days. Innovation, structural cohesion and creating new products and services must be a priority that is considered when constructing any European policy.
I welcome the adoption of the Sanchez-Schmid report concerning the development of the cultural and creative industries. With almost 14 million jobs involved, and with sustained growth even during the crisis, it remains essential to show unfailing support for these industries, so great is their economic and cultural contribution. Creating a European statute for artists, introducing a reduced VAT rate for cultural goods and improving the distribution of legal digital offers are appropriate and essential measures for ensuring the international cultural influence of the European Union.
In the last two decades, the growth of the cultural and creative industries (CCIs) has been exponential in terms of job creation and contribution to the gross domestic product (GDP) of the Member States. It is for that reason, and because of the extremely favourable time in which we find ourselves, that it is important to exploit and increase these industries' potential. There is therefore a need to exploit the potential of the digital age, to create an EU-wide momentum, and to stimulate the cultural sector, in order to equip these industries with innovative economic models.
I should like, therefore, to congratulate the rapporteur and get behind her call for a more ambitious Commission Green Paper that leads to the appearance of a true Internal Market, making it possible to create jobs and guarantee greater social cohesion.
This report, by Mrs Sanchez-Schmid, addresses how the European Union can unlock the potential of cultural and creative industries (CCIs). This is a debate launched by the European Commission Green Paper at a time when the digital age is invading our lives and globalisation is becoming a challenge for the CCIs. If the EU can create an EU-wide momentum that stimulates these companies by supporting innovation and modernisation, we will be able to promote employment and social cohesion and, as the rapporteur mentions, make the European Union 'the economy which is founded on the most competitive and most dynamic knowledge-base in the world'. I therefore voted for this report, because I believe in the potential of these creative industries and in their promising future. Nevertheless, so that they are not in a position to be overtaken by international partners, there is a need to commit, quickly and firmly, to new technologies - in particular, information technology - and to development and innovation factors. The EU should also support and encourage artistic creation, as well as the mobility of culture professionals, so that it becomes increasingly universal and globalising.
I voted in favour of this document because unlocking the potential of cultural and creative industries necessitates the development, inter alia, of high quality artistic and cultural education, territorialisation, local partnerships, creation and creativity, the sharing of expertise, financing, public/private partnerships and the exchange of good practices. We must create competitiveness between cultural and creative industries (CCIs), whilst bearing in mind the characteristics of each branch and the fact that they require different forms of support. The European Union must introduce measures to support the creative sector. We would like to see this Green Paper having a short and long-term impact through specific developments at European level in such areas as taxation adapted to on-line cultural goods and services and the possibility of exploiting the financing facilities available through the EIB and the EIF. If cultural and creative industries are to maximise their role as a driving force, financing facilities backed up by solid expertise in the characteristics of cultural industries and an adapted taxation system must be introduced. Member States must be strongly committed to protecting and supporting their own cultural heritage. In view of the ever-increasing importance of CCIs, as well as the objective of strengthening this sector, which is of strategic importance for the achievement of the Europe 2020 goals, the Commission should draw up a White Paper which would unlock cultural and creative potential.
I voted in favour of this report because I consider it essential that the Commission pursues its efforts to ensure a better definition of the creative cultural industries (CCIs) as part of their greater recognition by civil society. I foresee great potential for the CCIs, especially if we consider the possible and necessary cooperation with universities, research centres and art schools, with which we can set up a network of joint training programmes and lifelong learning. It is essential and important, ladies and gentlemen, to disseminate practices and know-how and enhance learning through ad hoc vocational training programmes dedicated to the cultural and creative sector. I think we need to ensure multi-disciplinary teaching programmes and insist on cooperation and partnership not only between educational institutions, students and professionals in the cultural and creative sector, but also between businesses of all sizes, between the public and the private sector, and between craftspeople and financial institutions.
The cultural and creative industries contribute in terms of both growth and jobs in the EU. They are part of the plan for meeting the 2020 objectives, and it is therefore important that we create good conditions for this sector - particularly within the area that I would like to highlight, namely copyright.
As pointed out in several places in the report, we should, of course, ensure that artists receive fair remuneration for their work. At the same time, it is absolutely crucial that we ensure that a large number of online services are available to consumers. The best way to do this is to create good conditions for legal, operationally sound alternatives. There are currently already several good examples, and they should be made more visible. Creating effective alternatives is the best way to combat piracy. At the same time, it is vital for the Commission to come up with an ambitious proposal on copyright - something that we look forward to with anticipation.
One of the things we point out in the report is that a pan-European approach should be taken. It is no good us operating with 27 different systems in this important area. I therefore believe that the Commission should take a holistic approach and look at the connection between licensing, private copyright fees and piracy. I hope that this report can help to get this started and I look forward to an ambitious proposal from the Commission.
in writing. - I voted for this report because I believe this is a good time for the Commission's Green Paper, officially endorsing the economic and social importance of the sector, to prompt discussion on 'unlocking the potential of the cultural and creative industries'. The growth of cultural and creative industries in the European Union since the 1990s has been exponential in terms of job creation and of their contribution to GDP.
It is precisely the cultural aspect of our common heritage which differentiates Europe from the other regions in the world. At a time when we are faced with major economic challenges, it is important for us to think about ways in which to tap the potential offered by the cultural and creative industries, especially as a significant number of European citizens are involved in such activities. Let us not forget the significant contribution the creative sector makes not only to the development of information and communication technologies, but to economic and social innovation as well. However, this sector raises a number of issues which need to be clarified. One important aspect is the digitisation of cultural productions, along with the need to create a proper single market for online content and services which will generate additional jobs. In this same context, we also talk about resolving the issue of copyright, funding the cultural and creative industries, artists' mobility or the release of cultural productions. One relevant example is cinematography, where European films, including a number of Romanian productions, have won prestigious prizes at high-profile festivals.
There is a need for EU-wide momentum to encourage cultural and creative industries (CCIs), which is why they must adopt innovative economic models and have access to new, legal on-line service provision. It is therefore necessary to create a genuine single market for on-line content and services, take specific measures aimed at increasing the role of the cultural and creative industries as catalysts for innovation and structural change, bring together actors at regional, national and European level, and create new products and services to generate growth and jobs. By developing the CCIs, we are contributing to sustainable economic development and job creation.
It is doubtful, given the multiplicity of wrong turns taken by the EU, whether information and communications technologies are enough to create a European identity. Just as unconducive to this European identity is the EU's democratic deficit and the unidirectional understanding of democracy among the Brussels elites, who simply let the populace keep voting until it gives the 'right' result. When it comes to direct democracy, the European Union could learn much from Switzerland, which stands up for democratic decisions even when the rest of the politically correct mainstream world criticises it to the hilt. It is doubtful whether, as it is so eloquently put in the report, an 'energetic, growing cultural sector' represents an 'important driver of economic and social innovation'. Rather, a trend can be perceived whereby migration and migrants are being increasingly placed at the heart of support for culture while native culture and tradition are pushed to one side.
Yet the much-discussed topic of integration must not take the form of doing without Christmas, Easter, St. Nicholas' Day and similar traditions in the name of adaptation to Muslim immigrants in our nurseries and schools - to do so would mean the loss of our cultural identity. We need to go back to paying more attention to ensuring that our customs, traditions and moral values are upheld, and respected by others. As this report fails to offer any reversal of the trend, I decided to abstain.
The culture and creativity sectors have a dual role: they have an economic role, by supporting employment, growth and the creation of wealth and, above all, they have a cultural role, by contributing to the social and cultural development of citizens. However, two basic conditions need to be satisfied if they are to realise their full potential. Firstly, we need to encourage the mobility and attractiveness of cultural factors, such as the mobility of artists, cultural workers and works of art and, secondly, we need to ensure that specific funding and economic support policies are put in place in the cultural sector, such as access to funds via the European Investment Bank.
This report on 'unlocking the potential of cultural and creative industries' (CCIs) is based on the European Commission Green Paper on the same topic and I voted for it, as it is official recognition of the economic and social importance of this sector. Within the European Union, and since the 1990s, the growth of the CCIs has been exponential in terms of job creation and its contribution to gross domestic product (GDP). Coordinating and leveraging synergies in this growing sector may be crucial to the EU's economic development. The cultural and creative industries have great potential to be one of the engines of growth in the EU.
in writing. - Cultural and creative industries are not only a source of wealth and employment but also contribute to Europe's social and cultural fabric. Artistic trades are part of our heritage and this knowledge needs to be passed on. We should foster multidisciplinary education and allow for more exchanges between higher education institutions in this sector. The Commission needs to ensure legal security in information and communication technologies so as to protect consumers and innovative creators. It should also help local and regional authorities to develop networks to cooperate in the field of cultural tourism. Ireland, in particular Ireland South, has a rich cultural and creative history. We need to help to ensure that these cultural and artistic trades are encouraged and made available to a wider audience.
The cultural and creative industries (CCIs) make a number of contributions. Firstly, their intrinsic value in the recreation of cultural templates and in contributing to the construction of a common European identity. Secondly, however, they constitute an economic activity that enables the creation of jobs and of products in circulation: in other words, it is a source of wealth in economic terms, too. Nevertheless, there need to be incentives for this type of activity, such as the recognition of the rights to exploit these products economically, whilst fully protecting the position of the creators. Moreover, it is a commitment that will allow the affirmation - and differentiation - of the added value that the EU is able to offer. Therefore, I voted in favour of this report.
The cultural and creative industries represent 5 million jobs and 2.6% of the EU's GDP. They are also one of the principal drivers of European growth, since they create new jobs and stimulate innovation. They also bring an added value as a factor of social cohesion and play a major role in the promotion of the cultural and linguistic diversity of the EU. It is therefore crucial from an economic as much as a social viewpoint to support these industries. That is why I am voting in favour of this report. In this way, I should like to encourage Member States and the European Commission to promote both artistic and cultural education among all age groups, from primary education through to higher or vocational education, and the entrepreneurial skills of professionals in the cultural sector, including in the context of lifelong learning. In order to enable the deployment of these industries, it is equally essential to improve access to funding for professionals in this sector: to introduce microfinancing, develop patronage and public/private partnerships, consider introducing new, innovative funding instruments, and train professionals in the banking sector in the specific characteristics of these industries.
in writing. - This is a good time for the Commission's Green Paper, officially endorsing the economic and social importance of the sector, to prompt discussion on 'unlocking the potential of the cultural and creative industries'. The growth of cultural and creative industries (CCIs) in the European Union since the 1990s has been exponential in terms of job creation and their contribution to GDP.
The challenge of globalisation and the arrival of the digital age are providing these industries with major new opportunities to develop, and can improve their hitherto largely untapped potential to create growth and jobs. There is a need for strategic investment to enable cultural and creative industries to invigorate cultural diversity, social and territorial cohesion, growth and employment. To this end, there must be adequate funding, support for CCIs to develop in their local and regional environments, and a move towards a creative economy by catalysing their spillover effects on a wide range of economic and social contexts.
The greater the availability of European audiovisual content, the greater the potential of characteristically European content to influence cultural diversity. In addition, the creative sector makes a significant contribution to the development of information and communication technologies, and plays a major role at local, regional and national levels.
I voted for this report because I believe that the cultural and creative industries should constitute an added value for the Union. A European statute for artists based on favourable working conditions and tax regimes would promote Europe as a dynamic and challenging environment in which to live and work, making it attractive to skilled and creative individuals. Furthermore, a knowledge-based economy will help to protect European cultural diversity and to carry us towards social cohesion and employment. In this context, to unlock this potential as well as possible, we must facilitate both the transfer of creative knowledge to new generations, but also the mobility of artists throughout Europe.
The cultural and creative industries sector is made up of enterprises with great economic potential because they generate employment, growth and wealth, and are responsible for the social and cultural integration of citizens. In accordance with the European motto, 'United in diversity', the presence of industries that use culture as an input is essential as they promote intercultural dialogue, thus safeguarding European diversity. Promoting these industries will create significant new opportunities for regional development, local partnerships and possible partnerships with the private and public sector.
The European Commission Green Paper on unlocking the potential of cultural and creative industries (CCIs) aims to contribute to the European Union's economic growth and to job creation in its Member States.
In the report adopted today, the European Parliament advocates a genuine EU-wide strategy in this sector through the creation of new areas for experimentation, innovation and entrepreneurship; of support for mobility; and of promoting access to finance, to new financial instruments, and to greater involvement in regional and local collectives.
The rapporteur proposes the creation of pilot projects under the Erasmus and Erasmus for Young Entrepreneurs programmes, as well as the creation of a European-level platform to promote the exchange of experiences. The initiatives, which are of great interest to the regional- and local-level crafts sector, also include the development of a best practices network for regional and local collectives, and the implementation of consultation services on finance, to offer the sector's small and medium-sized enterprises (SMEs) better information on producing and distributing cultural and creative goods and services.
Today in the European Parliament, we have voted through the report on the potential of the creative industry. It is a report which shows clearly that the creative industry is responsible for 5 million jobs in the EU and for generating almost 3% of the EU's GDP. The creative industry, in principle, influences every sector of the EU economy, instilling innovation wherever possible - the innovation without which it would be difficult to speak of an improvement in the competitiveness of the EU on the international arena, which we all desire so much.
I voted against this report, which draws cultural goods into a logic of the market and competition.
The 'cultural industries' and, as a consequence, the cultural goods that they produce, cannot be likened to enterprises like any other, on the grounds that they are producers of wealth and potentially job creators.
They must first, and above all, continue to be recognised as means of liberation for the greatest number of people and as instruments for sharing knowledge and know-how.
There is therefore an urgent need to reassert the principle of cultural uniqueness in all areas, if the fine phrases on the creative industries as driving forces, the recognition of the status of artist or the desire to find an equilibrium between the dissemination of digital works and fair reward for creators, are not to remain pious wishes in the face of the cultural desert that will ensue.
The evolution of our model of development, focused from now on on the knowledge economy, makes culture a strategically important sector. I welcome the adoption of this report, which proposes ways of making better use of European cultural resources. In my view, unlocking the potential of creative industries must particularly involve a reform of the European system of managing copyright, in order to enable the creative industries to draw a greater benefit from the single market. Licensing procedures, as the report emphasises, are far too complicated, and it calls for the introduction of a one-stop shop for the clearance of rights. It is also necessary, I believe, to stimulate creation by adopting a specific tax system for innovative products, such as digital cultural content. It is not right that these products should be subject to VAT at the full standard rate while other cultural products benefit from tax reliefs. With my vote, I wanted to call on the Commission and the Council to respond to the European Parliament's demand for specific measures to enable us to enjoy the full benefit from the growth potential of this sector. Only an ambitious and joint approach can preserve the uniqueness of European culture.
I voted for Mrs Sanchez-Schmid's report on the potential of the European cultural and creative industries, which has not yet been fully unlocked. These industries are an asset for the EU, partly because their exponential growth over the past 25 years has created tens of thousands of jobs. It is therefore necessary to build a European strategy for these industries in which they have the opportunity to express their potential and gain recognition for their dual role as bearers of culture and entertainment and as creators of business and jobs.
I am voting for this motion for a resolution, and would express the same conviction as the rapporteur that awarding the title of European Capital of Culture to a city which was the site of such tragic events in the course of the 20th century would be an important step towards transcending historical European divisions and showcasing the new Europe.
I endorsed this resolution. The European Capitals of Culture project helps to support the richness and diversity of European cultures and the features they share, as well as to promote greater mutual understanding between European citizens. Although the decision on the European Capital of Culture for the years 2007 to 2019 applies only to the EU Member States, I agree with the resolution's call to award the title of European Capital of Culture exceptionally to Sarajevo in 2014. I believe that this would be an important step towards transcending past European divisions by awarding the title of European Capital of Culture to a city which was the scene of such tragic events in the course of the 20th century.
Anyone who followed with horror the events that made victims of the inhabitants of the martyr city of Sarajevo during the war in Bosnia, and which damaged its buildings, cannot fail to welcome the city's designation as European Capital of Culture 2014.
Without forgetting what happened, I hope that this event will enable Europeans to have other, more agreeable memories of Sarajevo, and that it will contribute, above all, to bringing together the various ethnic groups of the country itself. I hope that the programme of Sarajevo Capital of Culture will celebrate life, and the human capacity for survival and rebuilding, and that it will prove to all of us the extent to which the human spirit can cultivate and transmit the good and the beautiful, even after experiencing the most profound suffering.
This resolution addresses Bosnia and Herzegovina's application for its capital, Sarajevo, to be considered European Capital of Culture in 2014. The EU initiative 'European Capital of Culture' was created to highlight Europe's cultural richness and diversity, sharing it out and promoting mutual understanding amongst Europeans. In 1992-1996, Sarajevo - the martyr city where, in 1914, the First World War started - would become the victim of destruction during the time it was besieged. It now has images that are known the world over, like the one of 'The Cellist of Sarajevo' who, dressed in black and in the midst of the destruction of war, wanders the streets seeking to ease the suffering of a martyred people who cannot leave the city. Despite adversity, the city maintains its cultural spirit. I consider it positive and fair that Sarajevo be European Capital of Culture.
I voted in favour of this document because a Community action entitled European Capital of Culture has been established in order to highlight the richness and diversity of European cultures and the features they share, as well as to promote greater mutual understanding between Europeans. In addition, it is noted that Sarajevo has a special place in European history and culture and will commemorate several important anniversaries in 2014, and the City Council of Sarajevo and local cultural operators have undertaken extensive preparations in their candidature for this title. I therefore believe that the Council should award the title of European Capital of Culture exceptionally to Sarajevo in 2014. This would be an important step towards transcending past European divisions and showcasing the new Europe by awarding the title of European Capital of Culture to a city which was the scene of such tragic events in the course of the 20th century.
in writing. - I voted for this resolution which calls on the Council to award the title 'European Capital of Culture' exceptionally to Sarajevo in 2014. I believe that awarding the title to a city which was the site of such tragic events in the course of the 20th century would be an important step towards transcending past European divisions and showcasing the new Europe.
Sarajevo was a magnificent city in which three peoples, three cultures and three religions cohabited. The siege of the city and the ethnic and religious war which lasted for four years (1992-1996) profoundly disrupted this capital, which was 'Islamised' in religious terms and 'Bosniakised' in linguistic terms. Our challenge now is to rebuild the bridges between the communities. Culture can contribute to this. By the way, it was culture that helped them to endure four years of war. Culture is a vector of openness and a motor of democracies, counteracting every nationalist reaction, racist temptation and exclusion. It can help them now to achieve European multiculturalism once again. This mosaic-like city was and can once more become the living metaphor for Europe. We must work to create a pluralistic world that keeps its capacity for creation intact and that is able to give rise to novelty and diversity.
I am using my vote in favour to express my support for the European Parliament's call to the Council for Sarajevo to be named European Capital of Culture in 2014. In fact, I agree with what the resolution says about how awarding the title of European Capital of Culture to a city which was the scene of such tragic events during the 20th century represents an important step towards overcoming Europe's past divisions and promoting the new Europe.
Although the decision establishing a Community action for the European Capital of Culture 2007-2019 only currently covers EU Member States, the truth is that the opportunity to win the title of European Capital of Culture has already been granted to cities of third countries on a number of occasions. As such, and given the special place that Sarajevo occupies in European history and culture, I believe awarding it the title of European Capital of Culture 2014 would be justified, even for its symbolic value.
Sarajevo, a multicultural city embodying a genuine model of tolerance, incontestably occupies a particular place in history and in European culture. It was in Sarajevo that the assassination that sparked off the First World War in 1914 was carried out. It was also in this city that, between 1992 and 1996, during the conflict in Bosnia and Herzegovina, the longest siege that a capital city has endured in the history of modern warfare took place. As the city, which wishes to turn its back on the past and looks forward enthusiastically to its future in Europe, will be marking several important anniversaries in 2014, I should like to see Sarajevo designated as the European Capital of Culture for that year.
in writing. - With this resolution, Parliament: (1) calls on the Council to award the title 'European Capital of Culture' exceptionally to Sarajevo in 2014; and (2) asserts its belief that this would be an important step towards transcending past European divisions and showcasing the new Europe by awarding the title 'European Capital of Culture' to a city which was the site of such tragic events in the course of the 20th century.
As a member of the delegation from the Committee on Culture and Education to Sarajevo, I support the city's candidacy as a European Capital of Culture 2014. Sarajevo deserves to be given the chance to demonstrate its huge potential. It is an exceptionally multicultural city. Sarajevo is surrounded by an atmosphere which is both multicultural and European. It is the only city in the world where in an area of one square kilometre, you can see buildings belonging to five religions: there are mosques, a Roman Catholic cathedral, an Orthodox church, a synagogue and a Protestant church.
Bosnians, meanwhile, are characterised by great friendliness and hospitality. I recently read the reminiscences of a Polish student who took part in a student exchange in Sarajevo - she did not meet a single foreign student who was there as part of the exchange who did not like Sarajevo. Since the end of the war in 1995, Sarajevo is also being rebuilt, mainly with financial assistance from the European Union. Sarajevo is looking to its European future with great enthusiasm. It wants to demonstrate its huge potential and promote itself to Europeans. There is no doubt that this city deserves this chance, and we should support it in this.
Sarajevo occupies a very important place in Europeans' historical consciousness. I support awarding the title of European Capital of Culture exceptionally to the city in 2014. The initiative, which, for over 25 years, has allowed promotion of the riches and diversity of European cultures, will also help rebuild the city's tourist industry and economic base. Sarajevo witnessed important historical events and was severely damaged as a result of the hostilities in the 1990s. It was also the scene of the murder which started the First World War. The 100th anniversary of that event falls in the very year we are talking about - 2014. Awarding the city the title of European Capital of Culture at this juncture would not only help in the cultural regeneration of the city and in improving the city's image in other countries, but would also help to commemorate important aspects of European history and identity.
That concludes the explanations of vote.